Exhibit 10.1

 

Execution Version

 

 

THIRD AMENDED AND RESTATED

CREDIT AGREEMENT

 

DATED AS OF APRIL 1, 2014

 

AMONG

 

LEGACY RESERVES LP,

as Borrower,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

 

COMPASS BANK,

as Syndication Agent,

 

UBS SECURITIES LLC

and

U.S. BANK NATIONAL ASSOCIATION,

as Co-Documentation Agents,

 

AND

 

THE LENDERS PARTY HERETO

 

--------------------------------------------------------------------------------

 

SOLE LEAD ARRANGER AND BOOK RUNNER
WELLS FARGO SECURITIES, LLC

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I

DEFINITIONS AND ACCOUNTING MATTERS

1

 

 

Section 1.01

Terms Defined Above

1

Section 1.02

Certain Defined Terms

1

Section 1.03

Types of Loans and Borrowings

25

Section 1.04

Terms Generally

25

Section 1.05

Accounting Terms and Determinations; GAAP

25

Section 1.06

Designation and Conversion of E&P Subsidiaries

25

 

 

ARTICLE II

THE CREDITS

26

 

 

Section 2.01

Commitments

27

Section 2.02

Loans and Borrowings

27

Section 2.03

Requests for Borrowings

28

Section 2.04

Interest Elections

29

Section 2.05

Funding of Borrowings

31

Section 2.06

Termination and Reduction of Aggregate Maximum Credit Amounts

31

Section 2.07

Borrowing Base

32

Section 2.08

Letters of Credit

35

 

 

ARTICLE III

PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

40

 

 

Section 3.01

Repayment of Loans

40

Section 3.02

Interest

40

Section 3.03

Alternate Rate of Interest

41

Section 3.04

Prepayments

41

Section 3.05

Fees

43

 

 

ARTICLE IV

PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS

44

 

 

Section 4.01

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

44

Section 4.02

Presumption of Payment by the Borrower

45

Section 4.03

Payments and Deductions by the Administrative Agent; Defaulting Lenders

45

 

 

ARTICLE V

INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY

48

 

 

Section 5.01

Increased Costs

48

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(Continued)

 

 

 

Page

 

 

 

Section 5.02

Break Funding Payments

49

Section 5.03

Taxes

50

Section 5.04

Designation of Different Lending Office

53

Section 5.05

Illegality

53

Section 5.06

Replacement of Lenders Under Certain Circumstances

54

 

 

ARTICLE VI

CONDITIONS PRECEDENT

54

 

 

Section 6.01

Effective Date

54

Section 6.02

Each Credit Event

57

 

 

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

57

 

 

Section 7.01

Organization; Powers

57

Section 7.02

Authority; Enforceability

58

Section 7.03

Approvals; No Conflicts

58

Section 7.04

Financial Position; No Material Adverse Change

58

Section 7.05

Litigation

59

Section 7.06

Environmental Matters

59

Section 7.07

Compliance with the Laws and Agreements; No Defaults

60

Section 7.08

Investment Company Act

60

Section 7.09

Taxes

60

Section 7.10

ERISA

61

Section 7.11

Disclosure; No Material Misstatements

62

Section 7.12

Insurance

62

Section 7.13

Restriction on Liens

62

Section 7.14

Subsidiaries

62

Section 7.15

Location of Business and Offices

62

Section 7.16

Properties; Titles, Etc.

63

Section 7.17

Maintenance of Properties

64

Section 7.18

Gas Imbalances, Prepayments

64

Section 7.19

Marketing of Production

64

Section 7.20

Swap Agreements

65

Section 7.21

Use of Loans and Letters of Credit

65

Section 7.22

Solvency

65

Section 7.23

OFAC

65

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(Continued)

 

 

 

Page

 

 

 

Section 7.24

International Operations

65

 

 

ARTICLE VIII

AFFIRMATIVE COVENANTS

65

 

 

Section 8.01

Financial Statements; Other Information

66

Section 8.02

Notices of Material Events

68

Section 8.03

Existence; Conduct of Business

69

Section 8.04

Payment of Obligations

69

Section 8.05

Performance of Obligations under Loan Documents

69

Section 8.06

Operation and Maintenance of Properties

69

Section 8.07

Insurance

70

Section 8.08

Books and Records; Inspection Rights

70

Section 8.09

Compliance with Laws

70

Section 8.10

Environmental Matters

71

Section 8.11

Further Assurances

72

Section 8.12

Reserve Reports

72

Section 8.13

Title Information

73

Section 8.14

Additional Collateral; Additional Guarantors

74

Section 8.15

ERISA Compliance

75

Section 8.16

Marketing Activities

75

Section 8.17

E&P Subsidiaries

75

 

 

ARTICLE IX

NEGATIVE COVENANTS

76

 

 

Section 9.01

Financial Covenants

76

Section 9.02

Debt

76

Section 9.03

Liens

77

Section 9.04

Dividends, Distributions and Redemptions; Repayment of Senior Notes

78

Section 9.05

Investments, Loans and Advances

79

Section 9.06

Nature of Business

80

Section 9.07

Limitation on Leases

80

Section 9.08

Proceeds of Loans; OFAC

80

Section 9.09

ERISA Compliance

81

Section 9.10

Sale or Discount of Receivables

82

Section 9.11

Mergers, Etc.

82

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(Continued)

 

 

 

Page

 

 

 

Section 9.12

Sale of Properties

82

Section 9.13

Environmental Matters

83

Section 9.14

Transactions with Affiliates

84

Section 9.15

Subsidiaries

84

Section 9.16

Negative Pledge Agreements; Dividend Restrictions

84

Section 9.17

Gas Imbalances, Take-or-Pay or Other Prepayments

84

Section 9.18

Swap Agreements

84

Section 9.19

Swap Agreement Termination

85

Section 9.20

Tax Status as Partnership; Partnership Agreement

85

 

 

ARTICLE X

EVENTS OF DEFAULT; REMEDIES

85

 

 

Section 10.01

Events of Default

86

Section 10.02

Remedies

88

Section 10.03

Disposition of Proceeds

89

 

 

ARTICLE XI

THE AGENTS

89

 

 

Section 11.01

Appointment; Powers

89

Section 11.02

Duties and Obligations of Administrative Agent

89

Section 11.03

Action by Administrative Agent

90

Section 11.04

Reliance by Administrative Agent

91

Section 11.05

Subagents

91

Section 11.06

Resignation or Removal of Administrative Agent

91

Section 11.07

Administrative Agent and Lenders

92

Section 11.08

No Reliance

92

Section 11.09

Administrative Agent May File Proofs of Claim

92

Section 11.10

Authority of Administrative Agent to Release Collateral and Liens

93

Section 11.11

The Arranger, the Syndication Agent and the Co-Documentation Agents

93

 

 

ARTICLE XII

MISCELLANEOUS

93

 

 

Section 12.01

Notices

93

Section 12.02

Waivers; Amendments

94

Section 12.03

Expenses, Indemnity; Damage Waiver

96

Section 12.04

Successors and Assigns

98

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(Continued)

 

 

 

Page

 

 

 

Section 12.05

Survival; Revival; Reinstatement

101

Section 12.06

Counterparts; Integration; Effectiveness

102

Section 12.07

Severability

103

Section 12.08

Right of Setoff

103

Section 12.09

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

103

Section 12.10

Headings

104

Section 12.11

Confidentiality

104

Section 12.12

Interest Rate Limitation

105

Section 12.13

EXCULPATION PROVISIONS

106

Section 12.14

Collateral Matters; Swap Agreements

106

Section 12.15

No Third Party Beneficiaries

107

Section 12.16

USA Patriot Act Notice

107

Section 12.17

Non-Fiduciary Status

107

Section 12.18

Flood Insurance Provisions

107

Section 12.19

General Partner Liability

108

Section 12.20

Amendment and Restatement of Existing Credit Agreement

108

 

Annex I

List of Maximum Credit Amounts

 

 

Exhibit A

Form of Note

Exhibit B

Form of Compliance Certificate

Exhibit C

Security Instruments

Exhibit D

Form of Assignment and Assumption

Exhibit E-1-4

Form of U.S. Tax Compliance Certificates

 

 

Schedule 7.05

Litigation

Schedule 7.14

Subsidiaries

Schedule 7.15

Location of Businesses

Schedule 7.18

Gas Imbalances

Schedule 7.19

Marketing Contracts

Schedule 7.20

Swap Agreements

 

--------------------------------------------------------------------------------


 

This THIRD AMENDED AND RESTATED CREDIT AGREEMENT dated as of April 1, 2014, is
among Legacy Reserves LP, a limited partnership duly formed and existing under
the laws of the State of Delaware (the “Borrower”); each of the Lenders from
time to time party hereto; WELLS FARGO BANK, NATIONAL ASSOCIATION (in its
individual capacity, “Wells Fargo”), as administrative agent for the Lenders (in
such capacity, together with its successors in such capacity, the
“Administrative Agent”), Compass Bank, as syndication agent (the “Syndication
Agent”), and UBS Securities LLC and U.S. Bank National Association, as
co-documentation agents (the “Co-Documentation Agents).

 

R E C I T A L S

 

A.                                    The Borrower, the Administrative Agent and
other agents and lenders party thereto have entered that certain Amended and
Restated Credit Agreement dated as of March 27, 2009, as amended by that certain
First Amendment to Amended and Restated Credit Agreement, dated as of March 31,
2010, that certain Second Amended and Restated Credit Agreement, dated as of
March 10, 2011, that certain First Amendment to Second Amended and Restated
Credit Agreement, dated as of September 30, 2011, that certain Second Amendment
to Second Amended and Restated Credit Agreement, dated as of March 30, 2012,
that certain Third Amendment to Second Amended and Restated Credit Agreement,
dated as of September 28, 2012, that certain Fourth Amendment to Second Amended
and Restated Credit Agreement, dated as of December 20, 2012, and that certain
Fifth Amendment to Second Amended and Restated Credit Agreement, dated as of
May 15, 2013, pursuant to which such lenders provided certain loans and
extensions of credit to the Borrower (the “Existing Credit Agreement”).

 

B.                                    The Borrower has requested the Lenders,
and the Lenders have agreed, to amend and restate the Existing Credit Agreement
subject to the terms and conditions of this Agreement.

 

C.                                    In consideration of the mutual covenants
and agreements herein contained and of the loans, extensions of credit and
commitments hereinafter referred to, the parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING MATTERS

 

Section 1.01                             Terms Defined Above.  As used in this
Agreement, each term defined above has the meaning indicated above.

 

Section 1.02                             Certain Defined Terms.  As used in this
Agreement, the following terms have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

1

--------------------------------------------------------------------------------


 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affected Loans” has the meaning assigned such term in Section 5.05.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agents” means, collectively, the Administrative Agent, the Syndication Agent
and the Co-Documentation Agents; and “Agent” shall mean either the
Administrative Agent, the Syndication Agent or a Co-Documentation Agent, as the
context requires.

 

“Aggregate Maximum Credit Amounts” at any time shall equal the sum of the
Maximum Credit Amounts, as the same may be reduced or terminated pursuant to
Section 2.06.

 

“Agreement” means this Third Amended and Restated Credit Agreement, as the same
may from time to time be amended, modified, supplemented or restated.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, in the context of
this definition of Alternate Base Rate and for the avoidance of doubt, the LIBO
Rate for any day shall be based on the rate as quoted at approximately
11:00 a.m. London time on such day to the Administrative Agent’s London office
for dollar deposits of $5,000,000 having a one-month maturity.  Any change in
the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the LIBO Rate, respectively.

 

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, or with respect to the Commitment Fee Rate, as the case may be,
the rate per annum set forth in the Borrowing Base Utilization Grid below based
upon the Borrowing Base Utilization Percentage then in effect:

 

 

 

Borrowing Base Utilization
Percentage

 

Eurodollar
Loans

 

ABR Loans

 

Commitment
Fee Rate

 

Level 1

 

less than 25%

 

1.50

%

0.50

%

0.375

%

Level 2

 

greater than or equal to 25%, but less than 50%

 

1.75

%

0.75

%

0.375

%

Level 3

 

greater than or equal to 50%, but less than 75%

 

2.00

%

1.00

%

0.500

%

Level 4

 

greater than or equal to 75%, but less than 90%

 

2.25

%

1.25

%

0.500

%

 

2

--------------------------------------------------------------------------------


 

Level 5

 

greater than or equal to 90%

 

2.50

%

1.50

%

0.500

%

 

Each change in the Applicable Margin and Commitment Fee Rate shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change, provided,
however, that if at any time the Borrower fails to deliver a Reserve Report
pursuant to Section 8.12(a), then the “Applicable Margin” and “Commitment Fee
Rate” shall mean the rate per annum set forth on the grid when the Borrowing
Base Utilization Percentage is at its highest level.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Maximum Credit Amounts represented by such Lender’s Maximum Credit
Amount as such percentage is set forth on Annex I.

 

“Approved Counterparty” means (a) any Lender or any Affiliate of a Lender and
(b) any other Person whose long term senior unsecured debt rating is A/A2 by S&P
or Moody’s (or their equivalent) or higher.

 

“Arranger” means Wells Fargo Securities, LLC, in its capacity as sole lead
arranger and sole bookrunner hereunder.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit D or any other form approved by the Administrative Agent.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.

 

“Available Cash” means, with respect to any fiscal quarter ending prior to the
Termination Date:

 

(a)                                 the sum of (i) all cash and cash equivalents
of the Borrower and its Subsidiaries, treated as a single consolidated entity,
on hand at the end of such fiscal quarter; and (ii) all additional cash and cash
equivalents of the Borrower and its Subsidiaries on hand on the date of
determination of Available Cash with respect to such fiscal quarter resulting
from working capital borrowings (including borrowings under this Agreement) made
subsequent to the end of such fiscal quarter, less

 

(b)                                 the amount of any cash reserves established
by Legacy Reserves GP, LLC as the general partner of the Borrower to (i) provide
for the proper conduct of the business of the Borrower and its Subsidiaries
(including reserves for future capital expenditures including drilling and
acquisitions and for anticipated future credit needs of the Borrower and its
Subsidiaries), (ii) comply with applicable law or any loan agreement, security
agreement, mortgage, debt instrument or other agreement or obligation to which
the Borrower or an Affiliate is a party or by which it is bound or its assets
are subject or (iii) provide funds for distributions

 

3

--------------------------------------------------------------------------------


 

with respect to any one or more of the next four fiscal quarters; provided, that
disbursements made by the Borrower or its Subsidiaries or cash reserves
established, increased or reduced after the end of such fiscal quarter but on or
before the date of determination of Available Cash with respect to such fiscal
quarter shall be deemed to have been made, established, increased or reduced,
for purposes of determining Available Cash, within such fiscal quarter if Legacy
Reserves GP, LLC as the general partner of the Borrower so determines.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment;
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof; provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person; provided that the
appointment of an administrator, provisional liquidator, conservator, receiver,
trustee, custodian or other similar official by a supervisory authority or
regulator with respect to a Person under the Dutch Financial Supervision Act
2007 (as amended from time to time and including any successor legislation)
shall not be deemed a Bankruptcy Event.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

 

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

 

“Borrowing Base” means at any time an amount equal to the amount determined in
accordance with Section 2.07, as the same may be adjusted from time to time
pursuant to Section 2.07(e), Section 2.07(f), Section 8.13(c),
Section 9.12(d) or Section 9.12(e).

 

“Borrowing Base Deficiency” occurs if at any time the total Revolving Credit
Exposures exceeds the Borrowing Base then in effect.

 

“Borrowing Base Utilization Percentage” means, as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the Revolving
Credit Exposures of the Lenders on such day, and the denominator of which is the
Borrowing Base in effect on such day.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Houston, Texas are authorized or
required by law to remain closed; and if such day relates to a Borrowing or
continuation of, a payment or

 

4

--------------------------------------------------------------------------------


 

prepayment of principal of or interest on, or a conversion of or into, or the
Interest Period for, a Eurodollar Loan or a notice by the Borrower with respect
to any such Borrowing or continuation, payment, prepayment, conversion or
Interest Period, any day which is also a day on which dealings in dollar
deposits are carried out in the London interbank market.

 

“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management services.

 

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrower or any of its Subsidiaries
having a fair market value in excess of $250,000 in the aggregate for any
calendar year.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group of Persons acting
in concert as a partnership or other “group” (within the meaning of the
Securities Exchange Act of 1934 and the rules of the SEC thereunder as in effect
on the date hereof) other than any Permitted Holders (except that such person or
group shall be deemed to have “beneficial ownership” of all shares that any
person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), of Equity Interests representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Borrower (or its successor by merger,
consolidation or purchase of all or substantially all of its assets);  (b) the
first day on which a majority of the members of the Board of Directors of Legacy
Reserves GP, LLC are not Continuing Directors; (c) the direct or indirect sale,
lease, transfer, conveyance or other disposition (other than by way of merger or
consolidation), in one or a series of related transactions, of all or
substantially all of the properties or assets (including Equity Interests of the
Subsidiaries) of the Borrower and its Subsidiaries taken as a whole to any
“person” (as such term is used in Section 13(d) and 14(d) of the Securities and
Exchange Act of 1934); (d) the adoption of a plan relating to the liquidation or
dissolution of the Borrower; or (e) Legacy Reserves GP, LLC ceases to be the
sole general partner of the Borrower.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 5.01(b)), by any lending office of such Lender or by
such Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that notwithstanding anything herein to the contrary (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith, or in implementation
thereof and (ii) all requests, rules, guidelines or directives concerning
capital adequacy promulgated by the Bank for International Settlements,

 

5

--------------------------------------------------------------------------------


 

the Basel Committee on Banking Regulations and Supervisory Practices (or any
successor similar authority) or the United States financial regulatory
authorities, in each case pursuant to Basel III, shall be deemed to be a “Change
in Law”, regardless of the date enacted, adopted, promulgated, issued or
implemented.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Credit Exposure hereunder, as such commitment may be
(a) modified from time to time pursuant to Section 2.06 and (b) modified from
time to time pursuant to assignments by or to such Lender pursuant to
Section 12.04(b).  The amount representing each Lender’s Commitment shall at any
time be the lesser of such Lender’s Maximum Credit Amount and such Lender’s
Applicable Percentage of the then effective Borrowing Base.

 

“Commitment Fee Rate” has the meaning set forth in the definition of “Applicable
Margin”

 

“Consolidated Net Income” means with respect to the Borrower and the
Consolidated Subsidiaries, for any period, the aggregate of the net income (or
loss) of the Borrower and the Consolidated Subsidiaries after allowances for
taxes for such period determined on a consolidated basis in accordance with
GAAP; provided that there shall be excluded from such net income (to the extent
otherwise included therein) the following:  (a) the net income of any Person in
which the Borrower or a Consolidated Subsidiary has an interest (which interest
does not cause the net income of such other Person to be consolidated with the
net income of the Borrower and the Consolidated Subsidiaries in accordance with
GAAP), except to the extent of the amount of dividends or distributions actually
paid in cash during such period by such other Person to the Borrower or to a
Consolidated Subsidiary (including any such payments made by an E&P Subsidiary),
as the case may be; (b) the net income (but not loss) during such period of any
Consolidated Subsidiary to the extent that the declaration or payment of
dividends or similar distributions or transfers or loans by that Consolidated
Subsidiary is not at the time permitted by operation of the terms of its charter
or any agreement, instrument or Governmental Requirement applicable to such
Consolidated Subsidiary or is otherwise restricted or prohibited, in each case
determined in accordance with GAAP; (c) the net income (or loss) of any Person
acquired in a pooling-of-interests transaction for any period prior to the date
of such transaction; and (d) any extraordinary gains or losses during such
period; and provided further that if the Borrower or any Consolidated Subsidiary
shall acquire or dispose of any Property during such period, then Consolidated
Net Income shall be calculated after giving pro forma effect to such acquisition
or disposition, as if such acquisition or disposition had occurred on the first
day of such period.

 

“Consolidated Subsidiaries” means each Subsidiary of the Borrower (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of the
Borrower in accordance with GAAP.

 

6

--------------------------------------------------------------------------------


 

“Continuing Directors” means, as of any date of determination, any member of the
board of directors of Legacy Reserves GP, LLC who (a) was a member of such board
of directors on the date of this Agreement or (b) was nominated for election or
elected to such board of directors with the approval of a majority of the
Continuing Directors who were members of such board of directors at the time of
such nomination or election.

 

“Contributing Parties” means Moriah Properties, Ltd., a Texas limited
partnership, DAB Resources, Ltd., a Texas limited partnership, Brothers
Production Properties, Ltd., a Texas limited partnership, Brothers Production
Company, Inc., a Texas corporation, Brothers Operating Company, Inc., a Texas
corporation, J&W McGraw Properties, Ltd., a Texas limited partnership, H2K
Holdings, Ltd., a Texas limited partnership, MBN Properties LP, a Delaware
limited partnership, Charities Support Foundation, Inc., a Texas nonprofit
corporation, Moriah Foundation, Inc., a Texas nonprofit corporation, and Cary
Brown Family Foundation, Inc., a Texas nonprofit corporation.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  For the
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly 10% or more of the Equity
Interests having ordinary voting power for the election of the directors or
other governing body of a Person will be deemed to “control” such other Person. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Debt” means, for any Person, the sum of the following (without duplication):
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments; (b) all
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit, surety or other bonds and similar instruments; (c) all
accounts payable, accrued expenses, liabilities or other obligations of such
Person, in each such case to pay the deferred purchase price of Property or
services; (d) all obligations under Capital Leases; (e) all obligations under
Synthetic Leases; (f) all Debt (as defined in the other clauses of this
definition) of others secured by (or for which the holder of such Debt has an
existing right, contingent or otherwise, to be secured by) a Lien on any
Property of such Person, whether or not such Debt is assumed by such Person;
(g) all Debt (as defined in the other clauses of this definition) of others
guaranteed by such Person or in which such Person otherwise assures a creditor
against loss of the Debt (howsoever such assurance shall be made) to the extent
of the lesser of the amount of such Debt and the maximum stated amount of such
guarantee or assurance against loss; (h) all obligations or undertakings of such
Person to maintain or cause to be maintained the financial position or covenants
of others or to purchase the Debt or Property of others; (i) obligations to
deliver commodities, goods or services, including, without limitation,
Hydrocarbons, in consideration of one or more advance payments, other than gas
balancing arrangements in the ordinary course of business; (j) obligations to
pay for goods or services whether or not such goods or services are actually
received or utilized by such Person; (k) any Debt of a partnership for which
such Person is liable either by agreement, by operation of law or by a
Governmental Requirement but only to the extent of such liability;
(l) Disqualified Capital Stock; and (m) the undischarged balance of any
production payment created by such Person or for the creation of which such
Person directly or indirectly received payment.  The Debt of any Person shall
include all obligations of such Person

 

7

--------------------------------------------------------------------------------


 

of the character described above to the extent such Person remains legally
liable in respect thereof notwithstanding that any such obligation is not
included as a liability of such Person under GAAP.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit within three Business Days of the date required to be funded
by it hereunder, (b) notified the Borrower, the Administrative Agent, the
Issuing Bank or any Lender in writing that it does not intend to comply with any
of its funding obligations under this Agreement or has made a public statement
to the effect that it does not intend to comply with its funding obligations
under this Agreement or under other agreements in which it commits to extend
credit, (c) failed, within three Business Days after request by the
Administrative Agent or the Borrower, to confirm that it will comply with the
terms of this Agreement relating to its obligations to fund prospective Loans
and participations in then outstanding Letters of Credit, (d) otherwise failed
to pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within three Business Days of the date when
due, unless the subject of a good faith dispute, or (e) (i) become or is
insolvent or has a parent company that has become or is insolvent or (ii) become
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment.

 

“Designated Persons” means a Person or entity:  (a) listed in the annex to, or
otherwise subject to the provisions of, any Executive Order, (b) named as a
“Specifically Designated National and Blocked Person” (“SDN”) on the most
current list published by OFAC at its official website or any replacement
website or other replacement official publication of such list or (c) in which
an entity or Person on the SDN list has 50% or greater ownership interest or
that is otherwise controlled by an SDN.

 

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the earlier
of (a) the Maturity Date and (b) the date on which there are no Loans, LC
Exposure or other obligations hereunder outstanding and all of the Commitments
are terminated.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

8

--------------------------------------------------------------------------------


 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America or any state thereof or the District of Columbia.

 

“E&P Subsidiary” means any corporation, limited liability company, partnership
or other type of entity or joint venture, whether wholly-owned or partially
owned by the Borrower or any of its Subsidiaries, engaged in the acquisition and
development of oil and natural gas properties and production, processing and
related activities, including transportation, located in the United States, and
designated as an “E&P Subsidiary” by the Borrower to the Administrative Agent in
accordance with, and subject to the satisfaction of the conditions set forth in,
Section 1.06.

 

“E&P Subsidiary Pledge” has the meaning assigned such term in Section 9.02(h).

 

“EBITDA” means, for any period, Consolidated Net Income for such period plus, to
the extent deducted from revenues in determining Consolidated Net Income,
(i) Consolidated Interest Expense, (ii) expense for income and income based
taxes paid or accrued, (iii) depreciation, depletion, amortization, accretion
and impairment, including without limitation, impairment of goodwill, and
(iv) any non-cash items associated with (a) mark to market accounting related to
derivatives or investments, (b) stock based compensation arising from the grant
of or issuance or replacement of stock, stock options or other equity-based
awards or any amendment, modification, substitution or change of any such stock,
stock options or other equity-based awards, in each case in connection with
employee plans or other compensation arrangements, and/or (c) any gains or
losses attributable to writeups or writedowns of assets, including ceiling test
writedowns; less, all non-cash items increasing Consolidated Net Income, all
calculated for the Borrower and its Subsidiaries on a consolidated basis.  For
the purposes of calculating EBITDA for any period of four consecutive fiscal
quarters (each, a “Reference Period”) if during such Reference Period the
Borrower shall have designated any Subsidiary as an E&P Subsidiary or designated
an E&P Subsidiary to no longer be an E&P Subsidiary, EBITDA for such Reference
Period shall be calculated on a pro forma basis as if such designation had
occurred on the first day of such Reference Period.

 

“Effective Date” means the date on which the conditions specified in
Section 6.01 are satisfied (or waived in accordance with Section 12.02).

 

“Engineering Reports” has the meaning assigned such term in Section 2.07(c)(i).

 

“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to health, safety the environment or the preservation or reclamation of
natural resources, in effect in any and all jurisdictions in which the Borrower
or any of its Subsidiaries is conducting or at any time has conducted business,
or where any Property of the Borrower or any of its Subsidiaries is located,
including without limitation, the Oil Pollution Act of 1990 (“OPA”), as amended,
the Clean Air Act, as amended, the Comprehensive Environmental, Response,
Compensation, and Liability Act of 1980 (“CERCLA”), as amended, the Federal
Water Pollution Control Act, as amended, the Occupational Safety and Health Act
of 1970, as amended, the Resource Conservation and Recovery Act of 1976
(“RCRA”), as amended, the Safe Drinking Water Act, as amended, the Toxic
Substances Control Act, as amended, the Superfund Amendments and Reauthorization
Act of 1986, as amended, the Hazardous Materials Transportation Act, as amended,
and other environmental conservation or protection

 

9

--------------------------------------------------------------------------------


 

Governmental Requirements.  The term “oil” shall have the meaning specified in
OPA, the terms “hazardous substance” and “release” (or “threatened release”)
have the meanings specified in CERCLA, the terms “solid waste” and “disposal”
(or “disposed”) have the meanings specified in RCRA and the term “oil and gas
waste” shall have the meaning specified in Section 91.1011 of the Texas Natural
Resources Code (“Section 91.1011”); provided, however, that (a) in the event
either OPA, CERCLA, RCRA or Section 91.1011 is amended so as to broaden the
meaning of any term defined thereby, such broader meaning shall apply subsequent
to the effective date of such amendment and (b) to the extent the laws of the
state or other jurisdiction in which any Property of the Borrower or any of its
Subsidiaries is located establish a meaning for “oil,” “hazardous substance,”
“release,” “solid waste,” “disposal” or “oil and gas waste” which is broader
than that specified in either OPA, CERCLA, RCRA or Section 91.1011, such broader
meaning shall apply.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.

 

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or any of its Subsidiaries would be deemed to
be a “single employer” within the meaning of section 4001(b)(1) of ERISA or
subsections (b), (c), (m) or (o) of section 414 of the Code.

 

“ERISA Event” means (a) a “Reportable Event” described in section 4043 of ERISA
and the regulations issued thereunder, (b) the withdrawal of the Borrower or any
of its Subsidiaries or any ERISA Affiliate from a Plan during a plan year in
which it was a “substantial employer” as defined in section 4001(a)(2) of ERISA,
(c) the filing of a notice of intent to terminate a Plan or the treatment of a
Plan amendment as a termination under section 4041 of ERISA, (d) the institution
of proceedings to terminate a Plan by the PBGC, (e) receipt of a notice of
withdrawal liability pursuant to Section 4202 of ERISA or (f) any other event or
condition which might constitute grounds under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned such term in Section 10.01.

 

“Excepted Liens” means:  (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (b) Liens in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which are not delinquent or which

 

10

--------------------------------------------------------------------------------


 

are being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP; (c) statutory landlord’s
liens, operators’, vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’,
suppliers’, workers’, materialmen’s, construction or other like Liens arising by
operation of law in the ordinary course of business or incident to the
exploration, development, operation and maintenance of Oil and Gas Properties
each of which is in respect of obligations that are not delinquent or which are
being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP; (d) contractual Liens
which arise in the ordinary course of business under operating agreements, joint
venture agreements, oil and gas partnership agreements, oil and gas leases,
farm-out agreements, division orders, contracts for the sale, transportation or
exchange of oil and natural gas, unitization and pooling declarations and
agreements, area of mutual interest agreements, overriding royalty agreements,
marketing agreements, processing agreements, net profits agreements, development
agreements, gas balancing or deferred production agreements, injection,
repressuring and recycling agreements, salt water or other disposal agreements,
seismic or other geophysical permits or agreements, and other agreements which
are usual and customary in the oil and gas business and are for claims which are
not delinquent or which are being contested in good faith by appropriate action
and for which adequate reserves have been maintained in accordance with GAAP,
provided that any such Lien referred to in this clause does not materially
impair the use of the Property covered by such Lien for the purposes for which
such Property is held by the Borrower or any of its Subsidiaries or materially
impair the value of such Property subject thereto; (e) Liens arising solely by
virtue of any statutory or common law provision relating to banker’s liens,
rights of set-off or similar rights and remedies and burdening only deposit
accounts or other funds maintained with a creditor depository institution,
provided that no such deposit account is a dedicated cash collateral account or
is subject to restrictions against access by the depositor in excess of those
set forth by regulations promulgated by the Board and no such deposit account is
intended by the Borrower or any of its Subsidiaries to provide collateral to the
depository institution; (f) easements, restrictions, servitudes, permits,
conditions, covenants, exceptions or reservations in any Property of the
Borrower or any of its Subsidiaries for the purpose of roads, pipelines,
transmission lines, transportation lines, distribution lines for the removal of
gas, oil, coal or other minerals or timber, and other like purposes, or for the
joint or common use of real estate, rights of way, facilities and equipment,
that do not secure any monetary obligations and which in the aggregate do not
materially impair the use of such Property for the purposes of which such
Property is held by the Borrower or any of its Subsidiaries or materially impair
the value of such Property subject thereto; (g) Liens on cash or securities
pledged to secure performance of tenders, surety and appeal bonds, government
contracts, performance and return of money bonds, bids, trade contracts, leases,
statutory obligations, regulatory obligations and other obligations of a like
nature incurred in the ordinary course of business; (h) judgment and attachment
Liens not giving rise to an Event of Default, provided that any appropriate
legal proceedings which may have been duly initiated for the review of such
judgment shall not have been finally terminated or the period within which such
proceeding may be initiated shall not have expired and no action to enforce such
Lien has been commenced; and (i) any rights of an E&P Subsidiary to acquire Oil
and Gas Properties or Equity Interests from the Borrower or any of its
Subsidiaries pursuant to sales or other dispositions to be made to an E&P
Subsidiary in accordance with Section 9.12(e); provided that Liens described in
clauses (a) through (e) shall remain “Excepted Liens” only for so long as no
action to enforce such Lien has been commenced and no intention to

 

11

--------------------------------------------------------------------------------


 

subordinate the first priority Lien granted in favor of the Administrative Agent
and the Lenders is to be hereby implied or expressed by the permitted existence
of such Excepted Liens.

 

“Excluded Swap Obligations” has the meaning assigned to such term in the
Guaranty Agreement.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower or any Guarantor hereunder or under
any other Loan Document, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America or such other jurisdiction
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located, (b) any branch profits taxes imposed by the United States of
America or any similar tax imposed by any other jurisdiction in which the
Borrower or any Guarantor is located, (c) in the case of a Foreign Lender any
U.S. withholding tax that is imposed on amounts payable to such Foreign Lender
at the time such Foreign Lender becomes a party to this Agreement (or designates
a new lending office) or is attributable to such Foreign Lender’s failure to
comply with Section 5.03(e), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts with respect to such
withholding tax pursuant to Section 5.03(a) or Section 5.03(c) and (d) any
United States withholding Tax that is imposed under FATCA.

 

“Existing Credit Agreement” has the meaning assigned such term in Recital A.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person.  Unless
otherwise specified, all references to a Financial Officer shall mean a
Financial Officer of the Borrower.

 

“Financial Statements” means the financial statement or statements of the
Borrower and its Consolidated Subsidiaries referred to in Section 7.04(a).

 

“Flood Insurance Regulations” has the meaning assigned such term in
Section 12.18.

 

12

--------------------------------------------------------------------------------


 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.05.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government over the
Borrower or any of its Subsidiaries, any of their Properties, any Agent, any
Issuing Bank or any Lender.

 

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
whether now or hereinafter in effect, including, without limitation,
Environmental Laws, energy regulations and occupational, safety and health
standards or controls, of any Governmental Authority.

 

“Guarantors” means (a) Legacy Reserves Operating LP, (b) Legacy Reserves
Operating GP LLC, (c) Legacy Reserves Services, Inc. and (d) each Material
Domestic Subsidiary formed or acquired during the term of this Agreement or
other Domestic Subsidiary that guarantees the Indebtedness pursuant to
Section 8.14(b).  For the avoidance of doubt, it is understood and agreed that
an E&P Subsidiary shall not be a Guarantor.

 

“Guaranty Agreement” means the Third Amended and Restated Guarantee Agreement
executed by the Guarantors on the date hereof, unconditionally guarantying on a
joint and several basis payment of the Indebtedness, as the same may be amended,
modified or supplemented from time to time.

 

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes or on other
Indebtedness under laws applicable to such Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable laws allow as of the date hereof.

 

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

 

13

--------------------------------------------------------------------------------


 

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

 

“Indebtedness” means (a) any and all amounts owing or to be owing by the
Borrower, any of its Subsidiaries or any Guarantor (whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising) to the Administrative Agent, the
Arranger, the Issuing Bank, any Lender or any Related Party of any of the
foregoing under any Loan Document; (b) all Secured Swap Obligations; (c) all
Secured Cash Management Obligations; and (d) all renewals, extensions and/or
rearrangements of any of the above.  Without limitation of the foregoing, the
term “Indebtedness” shall include the unpaid principal of and interest on the
Loans and LC Exposure (including, without limitation, interest accruing at the
then applicable rate provided in this Agreement after the maturity of the Loans
and LC Exposure and interest accruing at the then applicable rate provided in
this Agreement after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower or any of its Subsidiaries, whether or not a claim for post-filing
or post-petition interest is allowed in such proceeding), reimbursement
obligations (including, without limitation, to reimburse LC Disbursements),
obligations to post cash collateral in respect of Letters of Credit, payments in
respect of an early termination of Secured Swap Obligations and unpaid amounts,
fees, expenses, indemnities, costs, and all other obligations and liabilities of
every nature of the Borrower, any Subsidiary or any Guarantor, whether absolute
or contingent, due or to become due, now existing or hereafter arising under
this Agreement, the other Loan Documents, any Secured Swap Agreement or any
Secured Cash Management Agreement.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Initial Reserve Report” means the report of LaRoche Petroleum Consultants Ltd.,
with respect to the value of the Oil and Gas Properties of the Borrower and its
Subsidiaries as of December 31, 2013.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.

 

“Interest Expense” means, for any period, the sum (determined without
duplication) of the aggregate gross interest expense of the Borrower and the
Consolidated Subsidiaries for such period, including (a) to the extent included
in interest expense under GAAP:  (i) amortization of debt discount,
(ii) capitalized interest and (iii) the portion of any payments or accruals
under Capital Leases allocable to interest expense, plus the portion of any
payments or accruals under Synthetic Leases allocable to interest expense
whether or not the same constitutes interest expense under GAAP and (b) cash
dividend payments by the Borrower in respect of any Disqualified Capital Stock.

 

“Interest Period” means, as to each Eurodollar Borrowing, the period commencing
on the date such Borrowing is disbursed or converted to or continued as a
Eurodollar Borrowing and ending on the date (a) one, two, three or six months
thereafter, or (b) upon consent of all Lenders, twelve months thereafter, in any
case as selected by the Borrower in its Borrowing

 

14

--------------------------------------------------------------------------------


 

Request or Interest Election Request, as applicable; provided that: (i) any
Interest Period that would otherwise end on a day that is not a Business Day
shall be extended to the next succeeding Business Day unless such Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Business Day; (ii) any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and (iii) no Interest Period shall extend beyond the
Maturity Date.

 

“Interim Redetermination” has the meaning assigned such term in Section 2.07(b).

 

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such short sale); (b) the
making of any deposit with, or advance, loan or capital contribution to,
assumption of Debt of, purchase or other acquisition of any other Debt or equity
participation or interest in, or other extension of credit to, any other Person
(including the purchase of Property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such Property to
such Person, but excluding any such advance, loan or extension of credit having
a term not exceeding ninety (90) days representing the purchase price of
inventory or supplies sold by such Person in the ordinary course of business);
(c) the purchase or acquisition (in one or a series of transactions) of Property
of another Person that constitutes a business unit or (d) the entering into of
any guarantee of, or other contingent obligation (including the deposit of any
Equity Interests to be sold) with respect to, Debt or other liability of any
other Person and (without duplication) any amount committed to be advanced, lent
or extended to such Person.

 

“Issuing Bank” means Wells Fargo, in its capacity as an issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 2.08(i).  Any Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

 

“LC Commitment” at any time means Two Million Dollars ($2,000,000).

 

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit issued by such Issuing Bank.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

“Legacy Reserves GP, LLC” means Legacy Reserves GP, LLC, a Delaware limited
liability company and the general partner of the Borrower.

 

15

--------------------------------------------------------------------------------


 

“Legacy Reserves Operating GP LLC” means Legacy Reserves Operating GP LLC, a
Delaware limited liability company, the general partner of Legacy Reserves
Operating LP and a wholly-owned Subsidiary of the Borrower.

 

“Legacy Reserves Operating LP” means Legacy Reserves Operating LP, a Delaware
limited partnership and a wholly-owned Subsidiary of the Borrower.

 

“Legacy Reserves Services, Inc.” means Legacy Reserves Services, Inc., a Texas
corporation and a wholly-owned Subsidiary of the Borrower.

 

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

 

“Lenders” means the Persons listed on Annex I, and any Person that shall have
become a party hereto pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“Letter of Credit Agreements” means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto)
submitted by the Borrower, or entered into by the Borrower, with any Issuing
Bank relating to any Letter of Credit issued by such Issuing Bank.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate per annum determined by the Administrative Agent to be the
offered rate which appears on the page of the Reuters Screen which displays the
London interbank offered rate administered by ICE Benchmark Administration
Limited (such page currently being the LIBOR01 page) (or on any successor or
substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period.  In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate (rounded upwards, if necessary, to the
next 1/100th of 1%) at which dollar deposits of an amount comparable to such
Eurodollar Borrowing and for a maturity comparable to such Interest Period are
offered to the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

 

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) production payments and the like payable out of Oil
and Gas Properties.

 

16

--------------------------------------------------------------------------------


 

The term “Lien” shall include easements, restrictions, servitudes, permits,
conditions, covenants, exceptions or reservations. For the purposes of this
Agreement, the Borrower and its Subsidiaries shall be deemed to be the owner of
any Property which they have acquired or hold subject to a conditional sale
agreement, or leases under a financing lease or other arrangement pursuant to
which title to the Property has been retained by or vested in some other Person
in a transaction intended to create a financing.

 

“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Agreements, the Letters of Credit and the Security Instruments.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Majority Lenders” means, at any time while no Loans or LC Exposure is
outstanding, Lenders having more than fifty percent (50.00%) of the Aggregate
Maximum Credit Amounts; and at any time while any Loans or LC Exposure is
outstanding, Lenders holding more than fifty percent (50.00%) of the outstanding
aggregate principal amount of the Loans or participation interests in Letters of
Credit (without regard to any sale by a Lender of a participation in any Loan
under Section 12.04(c)); provided that the Maximum Credit Amounts and the
principal amount of the Loans and participation interests in Letters of Credit
of the Defaulting Lenders (if any) shall be excluded from the determination of
Majority Lenders.

 

“Material Adverse Effect” means a material adverse change in, or any event,
development or circumstance that has had or could reasonably be expected to have
a material adverse effect on (a) the business, operations, Property, liabilities
(actual or contingent) or condition (financial or otherwise) of the Borrower and
its Guarantors taken as a whole, (b) the ability of the Borrower, any of its
Subsidiaries or any Guarantor to perform any of its obligations under any Loan
Document to which it is a party, (c) the validity or enforceability of any Loan
Document or (d) the rights and remedies of or benefits available to the
Administrative Agent, any other Agent, any Issuing Bank or any Lender under any
Loan Document.

 

“Material Domestic Subsidiary” means, as of any date, any Domestic Subsidiary
that (a) is a Wholly-Owned Subsidiary and (b) together with its Subsidiaries,
owns Property having a fair market value of $2,000,000 or more.

 

“Material Indebtedness” means Debt (other than the Loans and Letters of Credit),
or obligations in respect of one or more Swap Agreements, of any one or more of
the Borrower and its Subsidiaries in an aggregate principal amount exceeding
$15,000,000.  For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any of its Subsidiaries in respect
of any Swap Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.

 

“Maturity Date” means April 1, 2019.

 

“Maximum Credit Amount” means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Maximum Credit Amounts”, as the
same may be (a) reduced or terminated from time to time in connection with a
reduction or termination of the

 

17

--------------------------------------------------------------------------------


 

Aggregate Maximum Credit Amounts pursuant to Section 2.06(b) or (b) modified
from time to time pursuant to any assignment permitted by Section 12.04(b).

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

 

“Mortgaged Property” means any Property owned by the Borrower or any Guarantor,
which is subject to the Liens existing and to exist under the terms of the
Security Instruments.

 

“Multiemployer Plan” means a Plan that is a multiemployer plan as defined in
section 3(37) or 4001 (a)(3) of ERISA.

 

“Net Cash Proceeds” means in connection with any issuance or sale of Equity
Interests or Debt securities or instruments or the incurrence of loans, the cash
proceeds received from such issuance or incurrence, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.

 

“New Borrowing Base Notice” has the meaning assigned such term in
Section 2.07(d).

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Notes” means the promissory notes of the Borrower described in
Section 2.02(d) and being substantially in the form of Exhibit A, together with
all amendments, modifications, replacements, extensions and rearrangements
thereof.

 

“OFAC” means the U.S. Department of the Treasury Office of Foreign Assets
Control.

 

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests; (f) all tenements, hereditaments, appurtenances and Properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests and (g) all Properties, rights, titles, interests and estates
described or referred to above, including any and all Property, real or
personal, now owned or hereinafter acquired and situated upon, used, held for
use or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment, rental equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other

 

18

--------------------------------------------------------------------------------


 

wells, buildings, structures, fuel separators, liquid extraction plants, plant
compressors, pumps, pumping units, field gathering systems, tanks and tank
batteries, fixtures, valves, fittings, machinery and parts, engines, boilers,
meters, apparatus, equipment, appliances, tools, implements, cables, wires,
towers, casing, tubing and rods, surface leases, rights-of-way, easements and
servitudes together with all additions, substitutions, replacements, accessions
and attachments to any and all of the foregoing.  Unless otherwise indicated
herein, each reference to the term “Oil and Gas Properties” shall mean Oil and
Gas Properties of the Borrower and/or the Subsidiaries, as the context requires.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or Property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement and any other Loan Document.

 

“Participant” has the meaning set forth in Section 12.04(c)(i).

 

“Participant Register” has the meaning set forth in Section 12.04(c)(ii).

 

“Partnership Agreement” means the Partnership Agreement of the Borrower.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Permitted Holders” means (i) the natural persons that were the direct or
indirect beneficial owners as of March 15, 2006 of the Contributing Parties,
(ii) any family members (including spouses) of any Persons described in clause
(i), and (iii) any Affiliates of the Persons described in clauses (i) or (ii),
including the Contributing Parties, as of the Effective Date, but only for such
time as they remain so affiliated.

 

“Permitted Refinancing Debt” means Debt (for purposes of this definition, “new
Debt”) incurred in exchange for, or proceeds of which are used to refinance, all
or any Senior Notes (the “Refinanced Debt”); provided that (a) such new Debt is
in an aggregate principal amount not in excess of the aggregate principal amount
then outstanding of the Refinanced Debt (or, if the Refinanced Debt is exchanged
or acquired for an amount less than the principal amount thereof to be due and
payable upon a declaration of acceleration thereof, such lesser amount) plus an
amount equal to accrued and unpaid interest, prepayment premium (if any), fees
and expenses reasonably incurred in connection with such refinancing; (b) such
new Debt has a stated maturity no earlier than the stated maturity of the
Refinanced Debt and an average life no shorter than the average life of the
Refinanced Debt; (c) such new Debt does not contain covenants which taken as a
whole are materially more onerous to the Borrower and its Subsidiaries than
those imposed by the Refinanced Debt and (d) if the Refinanced Debt was
subordinated, then such new Debt (and any guarantees thereof) is subordinated in
right of payment to the Indebtedness (or, if applicable, the Guaranty Agreement)
to at least the same extent as the Refinanced Debt and is otherwise subordinated
on terms reasonably satisfactory to the Administrative Agent.  “Refinanced Debt”
shall included any Debt which was incurred in exchange for, or proceeds of which
were used to refinance, all or any Senior Notes or any subsequently issued
Refinanced Debt.

 

19

--------------------------------------------------------------------------------


 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA, which (a) is currently or hereafter sponsored, maintained or contributed
to by the Borrower, any of its Subsidiaries or an ERISA Affiliate or (b) was at
any time during the six calendar years preceding the date hereof, sponsored,
maintained or contributed to by the Borrower, any of its Subsidiaries or an
ERISA Affiliate.

 

“Pledge Agreement” means the Third Amended and Restated Pledge Agreement of even
date herewith executed by Borrower pledging its limited partner interests in
Legacy Reserves Operating LP, its membership interests in Legacy Reserves
Operating GP LLC, and all of the common stock of Legacy Reserves Services, Inc.,
and by Legacy Reserves Operating GP LLC pledging its general partner interest in
Legacy Reserves Operating LP.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Wells Fargo as its prime rate in effect at its principal office in
New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.  Such
rate is set by Wells Fargo as a general reference rate of interest, taking into
account such factors as Wells Fargo may deem appropriate; it being understood
that many of Wells Fargo’s commercial or other loans are priced in relation to
such rate, that it is not necessarily the lowest or best rate actually charged
to any customer and that Wells Fargo may make various commercial or other loans
at rates of interest having no relationship to such rate.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

 

“Proposed Borrowing Base” has the meaning assigned to such term in
Section 2.07(c)(i).

 

“Proposed Borrowing Base Notice” has the meaning assigned to such term in
Section 2.07(c)(ii).

 

“Proved Developed Producing Properties” means Oil and Gas Properties which are
categorized as “Proved Reserves” that are both “Developed” and “Producing”, as
such terms are defined in the Definitions for Oil and Gas Reserves as
promulgated by the Society of Petroleum Engineers (or any generally recognized
successor) as in effect at the time in question.

 

“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment or defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of any
such Debt.  “Redeem” has the correlative meaning thereto.

 

“Redetermination Date” means, with respect to any Scheduled Redetermination or
any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.07(d).

 

“Register” has the meaning assigned such term in Section 12.04(b)(iv).

 

20

--------------------------------------------------------------------------------


 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.

 

“Remedial Work” has the meaning assigned such term in Section 8.10(a).

 

“Required Lenders” means, at any time while no Loans or LC Exposure is
outstanding, Lenders having at least sixty-six and two-thirds percent (66-2/3%)
of the Aggregate Maximum Credit Amounts; and at any time while any Loans or LC
Exposure is outstanding, Lenders holding at least sixty-six and two-thirds
percent (66-2/3%) of the outstanding aggregate principal amount of the Loans or
participation interests in Letters of Credit (without regard to any sale by a
Lender of a participation in any Loan under Section 12.04(c)); provided that the
Maximum Credit Amounts and the principal amount of the Loans and participation
interests in Letters of Credit of the Defaulting Lenders (if any) shall be
excluded from the determination of Required Lenders.

 

“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, as of each January 1st or July 1st
(or such other date in the event of an Interim Redetermination) the oil and gas
reserves attributable to the Oil and Gas Properties of the Borrower and its
Subsidiaries, together with a projection of the rate of production and future
net income, taxes, operating expenses and capital expenditures with respect
thereto as of such date, based upon the economic assumptions consistent with the
Administrative Agent’s lending requirements at the time.

 

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, any Financial Officer or any Vice President of such Person.  Unless
otherwise specified, all references to a Responsible Officer herein shall mean a
Responsible Officer of the Borrower.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in the
Borrower, or any payment (whether in cash, securities or other Property),
including any sinking fund or similar deposit, on account of the purchase,
Redemption, retirement, acquisition, cancellation or termination of any such
Equity Interests in the Borrower or any option, warrant or other right to
acquire any such Equity Interests in the Borrower.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans and its LC
Exposure at such time.

 

“Sanctions Laws and Regulations” means any sanctions, prohibitions or
requirements imposed by any executive order (an “Executive Order”) or by any
sanctions program administered by OFAC.

 

“Scheduled Redetermination” has the meaning assigned such term in
Section 2.07(b).

 

“Scheduled Redetermination Date” means the date on which a Borrowing Base that
has been redetermined pursuant to a Scheduled Redetermination becomes effective
as provided in Section 2.07(d).

 

21

--------------------------------------------------------------------------------


 

“SDN” shall have the meaning assigned to such term in the definition of
Designated Persons.

 

“Secured Cash Management Agreement” means a Cash Management Agreement between
(a) the Borrower or any Subsidiary and (b) a Secured Cash Management Provider.

 

“Secured Cash Management Obligations” means any and all amounts and other
obligations owing by the Borrower or any Subsidiary to any Secured Cash
Management Provider under any Secured Cash Management Agreement.

 

“Secured Cash Management Provider” means a Lender, an Affiliate of a Lender, the
Administrative Agent or an Affiliate of the Administrative Agent.

 

“Secured Swap Agreement” means any Swap Agreement between the Borrower or any
Subsidiary and any Person that is entered into prior to the time, or during the
time, that such Person was, a Lender or an Affiliate of a Lender (including any
such Swap Agreement in existence prior to the date hereof), even if such Person
subsequently ceases to be a Lender (or an Affiliate of a Lender) for any reason
(any such Person, a “Secured Swap Party”); provided that, for the avoidance of
doubt, the term “Secured Swap Agreement” shall not include any Swap Agreement or
transactions under any Swap Agreement entered into after the time that such
Secured Swap Party ceases to be a Lender or an Affiliate of a Lender.

 

“Secured Swap Obligations” means all amounts and other obligations owing to any
Secured Swap Party under any Secured Swap Agreement (other than Excluded Swap
Obligations).

 

“Secured Swap Party” has the meaning assigned to such term in the definition of
Secured Swap Agreement.

 

“Security Instruments” means the Guaranty Agreement, the Pledge Agreement,
mortgages, deeds of trust and other agreements, instruments or certificates
described or referred to in Exhibit C, and any and all other agreements,
instruments, consents or certificates now or hereafter executed and delivered by
the Borrower or any other Person (other than Secured Swap Agreements or
participation or similar agreements between any Lender and any other lender or
creditor with respect to any Indebtedness pursuant to this Agreement) in
connection with, or as security for the payment or performance of the
Indebtedness, the Notes, this Agreement, or reimbursement obligations under the
Letters of Credit, as such agreements may be amended, modified, supplemented or
restated from time to time.

 

“Senior Indentures” means, collectively or individually, as the context
requires, any indenture or other agreement pursuant to which any Senior Notes
are issued, as the same may be amended, restated or supplemented, subject to the
terms of Section 9.04(b).

 

“Senior Notes” means any unsecured senior or senior subordinated notes issued by
the Borrower under Section 9.02(f) and any guarantees thereof by the Borrower or
a Guarantor.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

 

22

--------------------------------------------------------------------------------


 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate for Eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D. 
Eurodollar Loans shall be deemed to constitute Eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“Subsidiary” means:  (a) any Person of which at least a majority of the
outstanding Equity Interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors, manager or other governing body
of such Person (irrespective of whether or not at the time Equity Interests of
any other class or classes of such Person shall have or might have voting power
by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by the Borrower or one or more of its
Subsidiaries or by the Borrower and one or more of its Subsidiaries and (b) any
partnership of which the Borrower or any of its Subsidiaries is a general
partner.  Unless otherwise indicated herein, each reference to the term
“Subsidiary” shall mean a Subsidiary of the Borrower.  Notwithstanding the
foregoing, until such time as the Borrower notifies the Administrative Agent
that the Person constituting an E&P Subsidiary is no longer designated an “E&P
Subsidiary” hereunder, it is understood and agreed that neither such E&P
Subsidiary nor any subsidiary of such E&P Subsidiary shall be a Subsidiary of
the Borrower for purposes of this Agreement and the other Loan Documents other
than, to the extent such E&P Subsidiary would otherwise constitute a
‘Subsidiary’ within the meaning of such definition, such E&P Subsidiary and its
subsidiaries shall each be a Subsidiary for purposes of Section 7.06,
Section 7.09, Section 7.10, Section 7.23, Section 8.10, Section 8.15,
Section 9.09, Section 9.13 and Section 12.03(b).

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement, whether exchange
traded, “over-the-counter” or otherwise, involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Borrower or any of its
Subsidiaries shall be a Swap Agreement.

 

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual

 

23

--------------------------------------------------------------------------------


 

value of the Property subject to such operating lease upon expiration or early
termination of such lease.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges, assessments, fees or withholdings (including backup
withholding) imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

“Termination Date” means the earlier of the Maturity Date and the date of
termination of the Commitments.

 

“Total Debt” means, at any date, all Debt of the Borrower and the Consolidated
Subsidiaries on a consolidated basis, excluding (i) non-cash obligations under
FASB Accounting Standards Codification 815 and (ii) accounts payable and other
accrued liabilities (for the deferred purchase price of Property or services)
from time to time incurred in the ordinary course of business which are not
greater than ninety (90) days past the date of invoice or delinquent or which
are being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP.  The term “Total Debt”
specifically excludes any obligations of the Borrower under any Swap Agreements.

 

“Total Proved Reserves” means Oil and Gas Properties which are categorized as
“Proved Reserves”, as such term is defined in the Definitions for Oil and Gas
Reserves as promulgated by the Society of Petroleum Engineers (or any generally
recognized successor) as in effect at the time in question.

 

“Transactions” means, with respect to (a) the Borrower, the execution, delivery
and performance by the Borrower of this Agreement, and each other Loan Document
to which it is a party, borrowing of Loans, the use of the proceeds thereof and
the issuance of Letters of Credit hereunder, and the grant of Liens by the
Borrower on Mortgaged Properties and other Properties pursuant to the Security
Instruments and (b) any Guarantor, the execution, delivery and performance by
such Guarantor of each Loan Document to which it is a party, the guaranteeing of
the Indebtedness and the other obligations under the Guaranty Agreement by such
Guarantor and such Guarantor’s grant of the security interests and provision of
collateral under the Security Instruments, and the grant of Liens by such
Guarantor on Mortgaged Properties and other Properties pursuant to the Security
Instruments.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than any directors’ qualifying shares mandated by
applicable law), on a fully-diluted basis, are owned by the Borrower or one or
more of the Wholly-Owned Subsidiaries or are owned by the Borrower and one or
more of the Wholly-Owned Subsidiaries.

 

24

--------------------------------------------------------------------------------


 

Section 1.03                             Types of Loans and Borrowings.  For
purposes of this Agreement, Loans and Borrowings, respectively, may be
classified and referred to by Type (e.g., a “Eurodollar Loan” or a “Eurodollar
Borrowing”).

 

Section 1.04                             Terms Generally.  The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth in the
Loan Documents herein), (b) any reference herein to any law shall be construed
as referring to such law as amended, modified, codified or reenacted, in whole
or in part, and in effect from time to time, (c) any reference herein to any
Person shall be construed to include such Person’s successors and assigns
(subject to the restrictions contained in the Loan Documents herein), (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) with respect to the determination of any time period, the
word “from” means “from and including” and the word “to” means “to and
including” and (f) any reference herein to Articles, Sections, Annexes, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Annexes, Exhibits and Schedules to, this Agreement.  No provision of this
Agreement or any other Loan Document shall be interpreted or construed against
any Person solely because such Person or its legal representative drafted such
provision.

 

Section 1.05                             Accounting Terms and Determinations;
GAAP.  Unless otherwise specified herein, all accounting terms used herein shall
be interpreted, all determinations with respect to accounting matters hereunder
shall be made, and all financial statements and certificates and reports as to
financial matters required to be furnished to the Administrative Agent or the
Lenders hereunder shall be prepared, in accordance with GAAP, applied on a basis
consistent with the Financial Statements except for changes in which the
Borrower’s independent certified public accountants concur and which are
disclosed to Administrative Agent on the next date on which financial statements
are required to be delivered to the Lenders pursuant to Section 8.01(a);
provided that, unless the Borrower and the Majority Lenders shall otherwise
agree in writing, no such change shall modify or affect the manner in which
compliance with the covenants contained herein is computed such that all such
computations shall be conducted utilizing financial information presented
consistently with prior periods.

 

Section 1.06                             Designation and Conversion of E&P
Subsidiaries.

 

(a)                                 The Borrower may designate by prior written
notice thereof to the Administrative Agent, any Subsidiary (including a newly
formed or newly acquired Subsidiary) as an E&P Subsidiary (other than any
Subsidiary that owns or has an interest in any Property assigned value in the
Borrowing Base then in effect, as determined by the Administrative Agent),
provided that (i) both before, and immediately after giving effect, to such
designation, (A) no Default, Event of Default or Borrowing Base Deficiency
exists or would result from such

 

25

--------------------------------------------------------------------------------


 

designation, (B) the Borrower shall be in compliance, on a pro forma basis, with
the covenants set forth in Section 9.01, (C) the representations and warranties
of the Borrower and its Subsidiaries contained in this Agreement and each of the
other Loan Documents shall be true and correct on and as of such date as if made
on and as of the date of such designation (or, if stated to have been made
expressly as of an earlier date, were true and correct as of such date);
(ii) such designation shall be deemed to be an Investment in an amount equal to
the fair market value of the Borrower’s direct and indirect ownership interest
in such Subsidiary and such designation shall be permitted only to the extent
such Investment is permitted under Section 9.05(l) on the date of such
designation, (iv) such designation shall be deemed to be a disposition pursuant
to which the provisions of Section 9.12(e) shall apply, (iv) after giving effect
to such designation, such Subsidiary is in compliance with the requirements of
Section 8.17 and (v) the Administrative Agent shall have received a certificate
of a Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying as to the satisfaction of the conditions and
matters set forth in clauses (i)-(iv) above (and in the case of clause
(i)(B) above, setting forth reasonably detailed calculations demonstrating
compliance on a pro forma basis with the covenants set forth in Section 9.01). 
Except as provided in this Section 1.06, no Subsidiary may be designated (and no
Subsidiary may be redesignated) as an E&P Subsidiary.

 

(b)                                 If, at any time, any E&P Subsidiary would
fail to meet the requirements for an E&P Subsidiary set forth in Section 8.17,
it shall thereafter cease to be an E&P Subsidiary for purposes of this Agreement
(and, for the avoidance of doubt, any Investment, Debt and Liens of such E&P
Subsidiary existing at such time shall be deemed to be incurred by such E&P
Subsidiary as a Subsidiary as of such time and, if such Investments, Debt and
Liens are not permitted to be incurred as of such time under Article IX, an
Event of Default shall occur).

 

(c)                                  The Borrower may designate by prior written
notice thereof to the Administrative Agent any E&P Subsidiary to no longer be
designated as an E&P Subsidiary; provided that (i) both before, and immediately
after giving effect, to such designation, (A) no Default, Event of Default or
Borrowing Base Deficiency exists or would result from such designation, (B) the
Borrower shall be in compliance, on a pro forma basis, with the covenants set
forth in Section 9.01, (C) the representations and warranties of the Borrower
and its Subsidiaries contained in this Agreement and each of the other Loan
Documents shall be true and correct on and as of such date as if made on and as
of the date of such designation (or, if stated to have been made expressly as of
an earlier date, were true and correct as of such date), (iii) the designation
of an E&P Subsidiary to no longer be an E&P Subsidiary shall constitute the
incurrence at the time of designation of any Investment, Debt, or Liens of such
E&P Subsidiary as a Subsidiary existing at such time, and the Borrower shall be
in compliance with Article IX after giving effect to such designation,
(iv) immediately after giving effect to such designation, the Borrower and such
Subsidiary shall be in compliance with the requirements of Section 8.14 and
(v) the Administrative Agent shall have received a certificate of a Responsible
Officer, in form and substance reasonably satisfactory to the Administrative
Agent, certifying as to the satisfaction of the conditions and matters set forth
in clauses (i)-(iv) above (and in the case of clause (i)(B) above, setting forth
reasonably detailed calculations demonstrating compliance on a pro forma basis
with the covenants set forth in Section 9.01).

 

ARTICLE II
THE CREDITS

 

26

--------------------------------------------------------------------------------


 

Section 2.01                             Commitments.

 

(a)                                 Subject to the terms and conditions set
forth herein, each Lender agrees to make Loans to the Borrower during the
Availability Period in an aggregate principal amount that will not result in
(i) such Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment
or (ii) the total Revolving Credit Exposures exceeding the total Commitments. 
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, repay and reborrow the Loans.

 

(b)                                 On the Effective Date (or as soon as
practicable with respect to (iii)):

 

(i)                                     the Borrower shall pay all accrued and
unpaid commitment fees, break funding fees under Section 5.02 and all other fees
that are outstanding under the Existing Credit Agreement for the account of each
“Lender” under the Existing Credit Agreement;

 

(ii)                                  each “ABR Loan” and “Eurodollar Loan”
outstanding under the Existing Credit Agreement shall be deemed to be repaid
with the proceeds of a new ABR Loan or Eurodollar Loan, as applicable, under
this Agreement;

 

(iii)                               the Administrative Agent shall use
reasonable efforts to cause such “Lender” under the Existing Credit Agreement to
deliver to the Borrower as soon as practicable after the Effective Date the note
issued by the Borrower to it under the Existing Credit Agreement, marked
“canceled” or otherwise similarly defaced;

 

(iv)                              each Letter of Credit issued and outstanding
under the Existing Credit Agreement shall be deemed issued under this Agreement
without the payment of additional fees; and

 

(v)                                 the Existing Credit Agreement and the
commitments thereunder shall be superceded by this Agreement and such
commitments shall terminate.

 

It is the intent of the parties hereto that this Agreement not constitute a
novation of the obligations and liabilities existing under the Existing Credit
Agreement or evidence repayment of any such obligations and liabilities and that
this Agreement amend and restate in its entirety the Existing Credit Agreement
and re-evidence the obligations of the Borrower outstanding thereunder.

 

Section 2.02                             Loans and Borrowings.

 

(a)                                 Borrowings; Several Obligations.  Each Loan
shall be made as part of a Borrowing consisting of Loans made by the Lenders
ratably in accordance with their respective Commitments.  The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

 

(b)                                 Types of Loans.  Subject to Section 3.03,
each Borrowing shall be comprised entirely of ABR Loans or Eurodollar Loans as
the Borrower may request in

 

27

--------------------------------------------------------------------------------


 

accordance herewith.  Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

 

(c)                                  Minimum Amounts; Limitation on Number of
Borrowings.  At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $1,000,000.  At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $250,000 and not less than $1,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.08(e). 
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of eight (8) Eurodollar
Borrowings outstanding.  Notwithstanding any other provision of this Agreement,
the Borrower shall not be entitled to request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

 

(d)                                 Notes.  At the request of a Lender, the
Loans made by such Lender shall be evidenced by a single promissory note of the
Borrower in substantially the form of Exhibit A, dated, in the case of (i) any
Lender party hereto as of the date of this Agreement, as of the date of this
Agreement or (ii) any Lender that becomes a party hereto pursuant to an
Assignment and Assumption, as of the effective date of the Assignment and
Assumption, payable to such Lender in a principal amount equal to its Maximum
Credit Amount as in effect on such date, and otherwise duly completed.  In the
event that such Lender’s Maximum Credit Amount increases or decreases for any
reason (whether pursuant to Section 2.06, Section 12.04(b) or otherwise), the
Borrower shall deliver or cause to be delivered on the effective date of such
increase or decrease, a new Note payable to such Lender in a principal amount
equal to its Maximum Credit Amount after giving effect to such increase or
decrease, and otherwise duly completed.  The date, amount, Type, interest rate
and, if applicable, Interest Period of each Loan made by such Lender, and all
payments made on account of the principal thereof, shall be recorded by such
Lender on its books for its Note, and, prior to any transfer, may be endorsed by
such Lender on a schedule attached to such Note or any continuation thereof or
on any separate record maintained by such Lender.  Failure to make any such
notation or to attach a schedule shall not affect any Lender’s or the Borrower’s
rights or obligations in respect of such Loans or affect the validity of such
transfer by any Lender of its Note.

 

Section 2.03                             Requests for Borrowings.  To request a
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
Houston time, three Business Days before the date of the proposed Borrowing or
(b) in the case of an ABR Borrowing, not later than 12:00 noon, Houston time, on
the Business Day prior to the proposed Borrowing; provided that no such notice
shall be required for any deemed request of an ABR Borrowing to finance the
reimbursement of an LC Disbursement as provided in Section 2.08(e).  Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and

 

28

--------------------------------------------------------------------------------


 

signed by the Borrower.  Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:

 

(c)                                  the aggregate amount of the requested
Borrowing;

 

(d)                                 the date of such Borrowing, which shall be a
Business Day;

 

(e)                                  whether such Borrowing is to be an ABR
Borrowing or a Eurodollar Borrowing;

 

(f)                                   in the case of a Eurodollar Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”;

 

(g)                                  the amount of the then effective Borrowing
Base, the current total Revolving Credit Exposures (without regard to the
requested Borrowing) and the pro forma total Revolving Credit Exposures (giving
effect to the requested Borrowing); and

 

(h)                                 the location and number of the Borrower’s
account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.05.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Eurodollar Loan having an Interest Period of one-month.  If
no Interest Period is specified with respect to any requested Eurodollar
Borrowing, then the Borrower shall be deemed to have selected an Interest Period
of one month’s duration.  Each Borrowing Request shall constitute a
representation that the amount of the requested Borrowing shall not cause the
total Revolving Credit Exposures to exceed the total Commitments (i.e., the
lesser of the Aggregate Maximum Credit Amounts and the then effective Borrowing
Base).

 

Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

Section 2.04                             Interest Elections.

 

(a)                                 Conversion and Continuance.  Each Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request.  Thereafter, the Borrower may
elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest Periods
therefor, all as provided in this Section 2.04.  The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

 

(b)                                 Interest Election Requests.  To make an
election pursuant to this Section 2.04, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were

 

29

--------------------------------------------------------------------------------


 

requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election.  Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.

 

(c)                                  Information in Interest Election Requests. 
Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to Section 2.04(c)(iii) and (iv) shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Eurodollar Borrowing; and

 

(iv)                              if the resulting Borrowing is a Eurodollar
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)                                 Notice to Lenders by the Administrative
Agent.  Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)                                  Effect of Failure to Deliver Timely
Interest Election Request and Events of Default and Borrowing Base Deficiencies
on Interest Election.  If the Borrower fails to deliver a timely Interest
Election Request with respect to a Eurodollar Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
continued as a Eurodollar Loan having an Interest Period of one-month. 
Notwithstanding any contrary provision hereof, if an Event of Default or a
Borrowing Base Deficiency has occurred and is continuing:  (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing (and any
Interest Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective)
and (ii) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

 

30

--------------------------------------------------------------------------------


 

Section 2.05                             Funding of Borrowings.

 

(a)                                 Funding by Lenders.  Each Lender shall make
each Loan to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds by 2:00 p.m., Houston time, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders.  The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to an account of the Borrower and designated by the Borrower in the
applicable Borrowing Request; provided that ABR Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.08(e) shall be
remitted by the Administrative Agent to the Issuing Bank that made such LC
Disbursement.  Nothing herein shall be deemed to obligate any Lender to obtain
the funds for its Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
its Loan in any particular place or manner.

 

(b)                                 Presumption of Funding by the Lenders. 
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing that such Lender will not make available
to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.05(a) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans.  If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

 

Section 2.06                             Termination and Reduction of Aggregate
Maximum Credit Amounts.

 

(a)                                 Scheduled Termination of Commitments. 
Unless previously terminated, the Commitments shall terminate on the Maturity
Date.  If at any time the Aggregate Maximum Credit Amounts or the Borrowing Base
is terminated or reduced to zero, then the Commitments shall terminate on the
effective date of such termination or reduction.

 

(b)                                 Optional Termination and Reduction of
Aggregate Credit Amounts.

 

(i)                                     The Borrower may at any time terminate,
or from time to time reduce, the Aggregate Maximum Credit Amounts; provided that
(A) each reduction of the Aggregate Maximum Credit Amounts shall be in an amount
that is an integral multiple of $500,000 and not less than $1,000,000 and
(B) the Borrower shall not terminate or reduce the Aggregate Maximum Credit
Amounts if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 3.04(c), the total Revolving Credit Exposures would
exceed the total Commitments.

 

31

--------------------------------------------------------------------------------


 

(ii)                                  The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Aggregate
Maximum Credit Amounts under Section 2.06(b)(i) at least three Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof.  Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof.  Each notice delivered by the Borrower pursuant to this
Section 2.06(b)(ii) shall be irrevocable.  Any termination or reduction of the
Aggregate Maximum Credit Amounts shall be permanent and may not be reinstated. 
Each reduction of the Aggregate Maximum Credit Amounts shall be made ratably
among the Lenders in accordance with each Lender’s Applicable Percentage.

 

Section 2.07                             Borrowing Base.

 

(a)                                 Initial Borrowing Base.  For the period from
and including the Effective Date to but excluding October 1st, 2014, the amount
of the Borrowing Base shall be equal to $800,000,000.  Notwithstanding the
foregoing, the Borrowing Base may be subject to further adjustments from time to
time pursuant to Section 2.07(e), Section 2.07(f), Section 8.13(c),
Section 9.12(d) or Section 9.12(e).

 

(b)                                 Scheduled and Interim Redeterminations. 
Subject to Section 2.07(d), the Borrowing Base shall be redetermined (a
“Scheduled Redetermination”) on April 1st and October 1st of each year,
commencing October 1st, 2014.  In addition, either the Borrower or the
Administrative Agent, at the direction of the Required Lenders, may once during
each calendar year, each elect to cause the Borrowing Base to be redetermined
between Scheduled Redeterminations (an “Interim Redetermination”) in accordance
with this Section 2.07. The Borrower shall have the right, once during each
calendar year, to initiate an Interim Redetermination in addition to the one
otherwise provided in this Section 2.07(b) upon the proposed acquisition of
Proved Developed Producing Properties whose purchase price is greater than 10%
of the Borrowing Base, provided such Interim Redetermination is in accordance
with this Section 2.07.

 

(c)                                  Scheduled and Interim Redetermination
Procedure.

 

(i)                                     Each Scheduled Redetermination and each
Interim Redetermination shall be effectuated as follows:  Upon receipt by the
Administrative Agent of (A) the Reserve Report and the certificate required to
be delivered by the Borrower to the Administrative Agent, in the case of a
Scheduled Redetermination, pursuant to Section 8.12(a) and (c), and, in the case
of an Interim Redetermination, pursuant to Section 8.12(b) and (c), and (B) such
other reports, data and supplemental information, including, without limitation,
the information provided pursuant to Section 8.12(c), as may, from time to time,
be reasonably requested by the Required Lenders (the Reserve Report, such
certificate and such other reports, data and supplemental information being the
“Engineering Reports”), the Administrative Agent shall evaluate the information
contained in the Engineering Reports and shall, in good faith, propose a new
Borrowing Base (the “Proposed Borrowing Base”) based upon such information and
such other information (including, without limitation, the status of title
information with respect to the Oil and Gas Properties as described in the
Engineering Reports and the

 

32

--------------------------------------------------------------------------------


 

existence of any other Debt) as the Administrative Agent deems appropriate in
its sole discretion and consistent with its normal oil and gas lending criteria
as it exists at the particular time.  In no event shall the Proposed Borrowing
Base exceed the Aggregate Maximum Credit Amounts.

 

(ii)                                  The Administrative Agent shall notify the
Borrower and the Lenders of the Proposed Borrowing Base (the “Proposed Borrowing
Base Notice”):

 

(A)                               in the case of a Scheduled Redetermination
(1) if the Administrative Agent shall have received the Engineering Reports
required to be delivered by the Borrower pursuant to Section 8.12(a) and (c) in
a timely and complete manner, then on or before March 15th and September 15th of
such year following the date of delivery of such Engineering Report or (2) if
the Administrative Agent shall not have received the Engineering Reports
required to be delivered by the Borrower pursuant to Section 8.12(a) and (c) in
a timely and complete manner, then promptly after the Administrative Agent has
received complete Engineering Reports from the Borrower and has had a reasonable
opportunity to determine the Proposed Borrowing Base in accordance with
Section 2.07(c)(ii) and in any event, within fifteen (15) days after the
Administrative Agent has received the required Engineering Report; and

 

(B)                               in the case of an Interim Redetermination,
promptly, and in any event, within fifteen (15) days after the Administrative
Agent has received the required Engineering Reports.

 

(iii)                               Any Proposed Borrowing Base that would
increase the Borrowing Base then in effect must be approved or deemed to have
been approved by all of the Lenders as provided in this Section 2.07(c)(iii);
and any Proposed Borrowing Base that would decrease or maintain the Borrowing
Base then in effect must be approved or be deemed to have been approved by the
Required Lenders as provided in this Section 2.07(c)(iii).  Upon receipt of the
Proposed Borrowing Base Notice, each Lender shall have fifteen (15) days to
agree with the Proposed Borrowing Base or disagree with the Proposed Borrowing
Base by proposing an alternate Borrowing Base.  If at the end of such fifteen
(15) days, any Lender has not communicated its approval or disapproval in
writing to the Administrative Agent, such silence shall be deemed to be an
approval of the Proposed Borrowing Base.  If, at the end of such 15-day period,
all of the Lenders, in the case of a Proposed Borrowing Base that would increase
the Borrowing Base then in effect, or the Required Lenders, in the case of a
Proposed Borrowing Base that would decrease or maintain the Borrowing Base then
in effect, have approved or deemed to have approved, as aforesaid, then the
Proposed Borrowing Base shall become the new Borrowing Base, effective on the
date specified in Section 2.07(d).  If, however, at the end of such 15-day
period, all of the Lenders or the Required Lenders, as applicable, have not
approved or deemed to have approved, as aforesaid, then the Administrative Agent
shall poll the Lenders to ascertain the highest Borrowing Base then acceptable
to a number of Lenders sufficient to constitute the Required Lenders and, so
long as such amount does not increase the Borrowing Base then in effect, such
amount shall become the new Borrowing Base, effective on the date specified in
Section 2.07(d).

 

33

--------------------------------------------------------------------------------


 

(d)                                 Effectiveness of a Redetermined Borrowing
Base.  After a redetermined Borrowing Base is approved or is deemed to have been
approved by all of the Lenders or the Required Lenders, as applicable, pursuant
to Section 2.07(c)(iii), the Administrative Agent shall notify the Borrower and
the Lenders of the amount of the redetermined Borrowing Base (the “New Borrowing
Base Notice”), and such amount shall become the new Borrowing Base, effective
and applicable to the Borrower, the Administrative Agent, each Issuing Bank and
the Lenders:

 

(i)                                     in the case of a Scheduled
Redetermination, (A) if the Administrative Agent shall have received the
Engineering Reports required to be delivered by the Borrower pursuant to
Section 8.12(a) and (c) in a timely and complete manner, then on the April 1st
or October 1st, as applicable, following delivery of the New Borrowing Base
Notice, or (B) if the Administrative Agent shall not have received the
Engineering Reports required to be delivered by the Borrower pursuant to
Section 8.12(a) and (c) in a timely and complete manner, then on the Business
Day next succeeding delivery of the New Borrowing Base Notice; and

 

(ii)                                  in the case of an Interim Redetermination,
on the Business Day next succeeding delivery of such notice.

 

Such amount shall then become the Borrowing Base until the next Scheduled
Redetermination Date, the next Interim Redetermination date or the next
adjustment to the Borrowing Base under Section 2.07(e), Section 2.07(f),
Section 8.13(c) or Section 9.12, whichever occurs first.

 

(e)                                  Reduction of Borrowing Base Upon
Termination of Hedge Positions. If the Borrower or any Subsidiary shall
terminate or create any off-setting positions in respect of any hedge positions
(whether evidenced by a floor, put or Swap Agreement) upon which the Lenders
relied in determining the Borrowing Base and the net effect of such action (when
taken together with any other Swap Agreements executed contemporaneously with
the taking of such action) would be to reduce the economic value supporting the
Borrowing Base, then the Borrowing Base shall be simultaneously reduced in an
amount reasonably determined by the Majority Lenders equal to the economic value
of such reduction; provided, that the Borrower shall have the right, no later
than 10 Business Days after receiving notice of such reduction, to initiate an
Interim Redetermination in accordance with Section 2.07(b) and such Interim
Redetermination shall not count against the maximum Interim Redeterminations
allowed in any calendar year.

 

(f)                                   Reduction of Borrowing Base Upon Issuance
of Permitted Senior Notes.  Notwithstanding anything to the contrary contained
herein, upon the issuance of any Senior Notes in accordance with
Section 9.02(f) or Permitted Refinancing Debt in accordance with
Section 9.02(g), the Borrowing Base then in effect shall be reduced by (i) an
amount equal to the product of 0.25 and (A) in the case of Senior Notes, the
stated principal amount of such Senior Notes (without regard to any initial
issue discount) and (B) in the case of Permitted Refinancing Debt, the portion
of the stated principal amount of such Permitted Refinancing Debt that exceeds
the original principal amount of the refinanced Debt, or (ii) in the Required
Lenders sole discretion, an amount less than the amount specified in clause
(i) above, as determined by the

 

34

--------------------------------------------------------------------------------


 

Required Lenders in their sole discretion prior to the issuance of such Debt. 
The Borrowing Base as so reduced shall become the new Borrowing Base immediately
upon the date of such issuance, effective and applicable to the Borrower, the
Agents, the Issuing Bank and the Lenders on such date until the next
redetermination or modification thereof hereunder.

 

Section 2.08                             Letters of Credit.

 

(a)                                 General.  Subject to the terms and
conditions set forth herein, the Borrower may request any Issuing Bank to issue
Letters of Credit for its own account or for the account of the Borrower or any
of its Subsidiaries, in a form reasonably acceptable to the Administrative Agent
and such Issuing Bank, at any time and from time to time during the Availability
Period; provided that the Borrower may not request the issuance, amendment,
renewal or extension of Letters of Credit hereunder if a Borrowing Base
Deficiency exists at such time or would exist as a result thereof.  In the event
of any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the Borrower to, or entered into by the Borrower with, an
Issuing Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower shall deliver as permitted by Section 12.01(a) (or transmit by
electronic communication, if arrangements for doing so have been approved by the
Issuing Bank) to any Issuing Bank and the Administrative Agent (not less than
five (5) Business Days in advance of the requested date of issuance, amendment,
renewal or extension) a notice:

 

(i)                                     requesting the issuance of a Letter of
Credit or identifying the Letter of Credit issued by such Issuing Bank to be
amended, renewed or extended;

 

(ii)                                  specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day);

 

(iii)                               specifying the date on which such Letter of
Credit is to expire (which shall comply with Section 2.08(c));

 

(iv)                              specifying the amount of such Letter of
Credit;

 

(v)                                 specifying the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit; and

 

(vi)                              specifying the amount of the then effective
Borrowing Base and whether a Borrowing Base Deficiency exists at such time, the
current total Revolving Credit Exposures (without regard to the requested Letter
of Credit or the requested amendment, renewal or extension of an outstanding
Letter of Credit) and the pro forma total Revolving Credit Exposures (giving
effect to the requested Letter of Credit or the requested amendment, renewal or
extension of an outstanding Letter of Credit).

 

35

--------------------------------------------------------------------------------


 

Each notice shall constitute a representation that after giving effect to the
requested issuance, amendment, renewal or extension, as applicable, (A) the LC
Exposure shall not exceed the LC Commitment and (B) the total Revolving Credit
Exposures shall not exceed the lesser of the Aggregate Maximum Credit Amounts
and the then effective Borrowing Base.

 

If requested by any Issuing Bank, the Borrower also shall submit a letter of
credit application on such Issuing Bank’s standard form in connection with any
request for a Letter of Credit.

 

(c)                                  Expiration Date.  Each Letter of Credit
shall expire at or prior to the close of business on the earlier of (i) the date
that is fifteen (15) months after the date of the issuance of such Letter of
Credit (or, in the case of any renewal or extension thereof, fifteen (15) months
after such renewal or extension) and (ii) the date that is five Business Days
prior to the Maturity Date.

 

(d)                                 Participations.  By the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
and without any further action on the part of the Issuing Bank that issues such
Letter of Credit or the Lenders, each Issuing Bank that issues a Letter of
Credit hereunder hereby grants to each Lender, and each Lender hereby acquires
from such Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit.  In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of any Issuing Bank that issues a
Letter of Credit hereunder, such Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Borrower on the
date due as provided in Section 2.08(e), or of any reimbursement payment
required to be refunded to the Borrower for any reason.  Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this Section 2.08(d) in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default, the existence of a Borrowing Base
Deficiency or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

 

(e)                                  Reimbursement.  If any Issuing Bank shall
make any LC Disbursement in respect of a Letter of Credit issued by such Issuing
Bank, the Borrower shall reimburse such LC Disbursement by paying to the
Administrative Agent an amount equal to such LC Disbursement not later than
1:00 p.m., Houston time, on the third day after such LC Disbursement is made, if
the Borrower shall have received notice of such LC Disbursement prior to
9:00 a.m., Houston time, on such date, or, if such notice has not been received
by the Borrower prior to such time on such date, then not later than 1:00 p.m.,
Houston time, on (i) the third day after the Borrower receives such notice, if
such notice is received prior to 9:00 a.m., Houston time, on the day of receipt,
or (ii) the Business Day immediately following the third day after the Borrower
receives such notice, if such notice is not received prior to such time on the
day of receipt; provided that if such LC Disbursement is not less than
$1,000,000, the Borrower shall, subject to the conditions to Borrowing set forth
herein, be deemed to have requested, and the Borrower does hereby request under
such circumstances, that such payment be financed with a Eurodollar Borrowing

 

36

--------------------------------------------------------------------------------


 

with an Interest Period of one month in an equivalent amount and, to the extent
so financed, the Borrower’s obligation to make such payment shall be discharged
and replaced by the resulting Eurodollar Borrowing.  If the Borrower fails to
make such payment when due, the Administrative Agent shall notify each Lender of
the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Lender’s Applicable Percentage thereof.  Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the Borrower, in
the same manner as provided in Section 2.05 with respect to Loans made by such
Lender (and Section 2.05 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Issuing Bank that issued such Letter of Credit the amounts so received by it
from the Lenders.  Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this Section 2.08(e), the Administrative
Agent shall distribute such payment to the Issuing Bank that issued such Letter
of Credit or, to the extent that Lenders have made payments pursuant to this
Section 2.08(e) to reimburse such Issuing Bank, then to such Lenders and such
Issuing Bank as their interests may appear.  Any payment made by a Lender
pursuant to this Section 2.08(e) to reimburse any Issuing Bank for any LC
Disbursement (other than the funding of ABR Loans as contemplated above) shall
not constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.  Any LC Disbursement not reimbursed by the
Borrower or funded as a Loan prior to 1:00 p.m., Houston time on the date such
Disbursement is made, shall bear interest for each such day such Disbursement is
outstanding at the ABR plus the Applicable Margin.

 

(f)            Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.08(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, any Letter
of Credit Agreement or this Agreement, or any term or provision therein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by any Issuing Bank under a
Letter of Credit issued by such Issuing Bank against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit or
any Letter of Credit Agreement, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 2.08(f), constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder.  Neither the Administrative Agent, the Lenders nor any Issuing Bank,
nor any of their Related Parties shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of any Issuing Bank; provided that the foregoing shall not be
construed to excuse any Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with

 

37

--------------------------------------------------------------------------------


 

the terms thereof.  The parties hereto expressly agree that, in the absence of
gross negligence or willful misconduct on the part of any Issuing Bank (as
finally determined by a court of competent jurisdiction), such Issuing Bank
shall be deemed to have exercised all requisite care in each such
determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank that issued such Letter of Credit may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g)           Disbursement Procedures.  Each Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit issued by such Issuing Bank.  Such
Issuing Bank shall promptly notify the Administrative Agent and the Borrower by
telephone (confirmed by telecopy) of such demand for payment and whether such
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse such Issuing Bank and the Lenders with
respect to any such LC Disbursement.

 

(h)           Interim Interest.  If any Issuing Bank shall make any LC
Disbursement, then, until the Borrower shall have reimbursed such Issuing Bank
for such LC Disbursement (either with its own funds or a Borrowing under
Section 2.08(e)), the unpaid amount thereof shall bear interest, for each day
from and including the date such LC Disbursement is made to but excluding the
date that the Borrower reimburses such LC Disbursement, at the rate per annum
then applicable to ABR Loans.  Interest accrued pursuant to this
Section 2.08(h) shall be for the account of such Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
Section 2.08(e) to reimburse such Issuing Bank shall be for the account of such
Lender to the extent of such payment.

 

(i)            Replacement of an Issuing Bank.  Any Issuing Bank may be replaced
or resign at any time by written agreement among the Borrower, the
Administrative Agent, such resigning or replaced Issuing Bank and, in the case
of a replacement, the successor Issuing Bank.  The Administrative Agent shall
notify the Lenders of any such resignation or replacement of an Issuing Bank. 
At the time any such resignation or replacement shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the resigning or
replaced Issuing Bank pursuant to Section 3.05(b).  In the case of the
replacement of an Issuing Bank, from and after the effective date of such
replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of the replaced Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require.  After the resignation or replacement of an Issuing Bank hereunder, the
resigning or replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
resignation or replacement, but shall not be required to issue additional
Letters of Credit.

 

38

--------------------------------------------------------------------------------


 

(j)            Cash Collateralization.  If (i) any Event of Default shall occur
and be continuing and the Borrower receives notice from the Administrative Agent
or the Majority Lenders demanding the deposit of cash collateral pursuant to
this Section 2.08(j), (ii) the Borrower is required to pay to the Administrative
Agent the excess attributable to an LC Exposure in connection with any
prepayment pursuant to Section 3.04(c), or (iii) the Borrower is required to
cash collateralize a Defaulting Lender’s LC Exposure pursuant to
Section 4.03(c)(iii)(B), then the Borrower shall pledge and deposit with or
deliver to the Administrative Agent (as a first priority, perfected security
interest), for the benefit of the Issuing Bank, at a location and pursuant to
documentation in form and substance satisfactory to the Administrative Agent, an
amount in cash in dollars equal to such LC Exposure or excess attributable to
such LC Exposure, as the case may be, as of such date plus any accrued and
unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and shall become immediately due
and payable, without demand or other notice of any kind, upon the occurrence of
any Event of Default described in Section 10.01(h) or Section 10.01(i).  The
Borrower hereby grants to the Administrative Agent, for the benefit of each
Issuing Bank and the Lenders, an exclusive first priority and continuing
perfected security interest in and Lien on such account and all cash, checks,
drafts, certificates and instruments, if any, from time to time deposited or
held in such account, all deposits or wire transfers made thereto, any and all
investments purchased with funds deposited in such account, all interest,
dividends, cash, instruments, financial assets and other Property from time to
time received, receivable or otherwise payable in respect of, or in exchange
for, any or all of the foregoing, and all proceeds, products, accessions, rents,
profits, income and benefits therefrom, and any substitutions and replacements
therefor.  The Borrower’s obligation to deposit amounts pursuant to this
Section 2.08(j) shall be absolute and unconditional, without regard to whether
any beneficiary of any such Letter of Credit has attempted to draw down all or a
portion of such amount under the terms of a Letter of Credit, and, to the
fullest extent permitted by applicable law, shall not be subject to any defense
or be affected by a right of set-off, counterclaim or recoupment which the
Borrower or any of its Subsidiaries may now or hereafter have against any such
beneficiary, any Issuing Bank, the Administrative Agent, the Lenders or any
other Person for any reason whatsoever.  Such deposit shall be held as
collateral securing the payment and performance of the Borrower’s and any
Guarantor’s obligations under this Agreement and the other Loan Documents.  The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account; provided that investments of
funds in such account in investments permitted by Section 9.05(c) or
Section 9.05(e) may be made at the option of the Borrower at its direction, risk
and expense.  Interest or profits, if any, on such investments shall accumulate
in such account.  Moneys in such account shall be applied by the Administrative
Agent to reimburse, on a pro rata basis, each Issuing Bank for LC Disbursements
for which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated, be applied to satisfy other obligations of the Borrower and the
Guarantors, if any, under this Agreement or the other Loan Documents.  If the
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default or pursuant to
Section 4.03(c)(iii)(B) as a result of a Defaulting Lender, and the Borrower is
not otherwise required to pay to the Administrative Agent the excess
attributable to an LC Exposure in connection with any prepayment pursuant to
Section 3.04(c), then such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower within three

 

39

--------------------------------------------------------------------------------


 

Business Days after all Events of Default have been cured or waived or the
events giving rise to such cash collateralization pursuant to
Section 4.03(c)(iii)(B) have been satisfied or resolved.

 

ARTICLE III
PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

 

Section 3.01          Repayment of Loans.  The Borrower hereby unconditionally
promises to pay to the Administrative Agent for the account of each Lender the
then unpaid principal amount of each Loan on the Termination Date.

 

Section 3.02          Interest.

 

(a)           ABR Loans.  Each ABR Loan comprising an ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Margin, but in no event
to exceed the Highest Lawful Rate.

 

(b)           Eurodollar Loans.  Each Eurodollar Loan comprising a Eurodollar
Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest Period
in effect for such Eurodollar Loan plus the Applicable Margin, but in no event
to exceed the Highest Lawful Rate.

 

(c)           Post-Default and Borrowing Base Deficiency Rate.  Notwithstanding
the foregoing, (i) if an Event of Default has occurred and is continuing, or if
any principal of or interest on any Loan or any fee or other amount payable by
the Borrower or any Guarantor hereunder or under any other Loan Document is not
paid when due, whether at stated maturity, upon acceleration or otherwise, and
including any payments in respect of a Borrowing Base Deficiency under
Section 3.04(c), then all Loans outstanding, in the case of an Event of Default,
and such overdue amount, in the case of a failure to pay amounts when due, shall
bear interest, after as well as before judgment, at the Alternate Base Rate plus
two percent (2%), but in no event to exceed the Highest Lawful Rate, and
(ii) during any Borrowing Base Deficiency, the amount of such Borrowing Base
Deficiency shall bear interest, after as well as before judgment, at the rate
then applicable to such Loans, plus the Applicable Margin, if any, plus an
additional two percent (2%), but in no event to exceed the Highest Lawful Rate.

 

(d)           Interest Payment Dates.  Accrued interest on each Loan shall be
payable in arrears on:  (i) with respect to any ABR Loan, the last day of each
March, June, September and December; (ii) with respect to any Eurodollar Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part but, in the case of any Interest Period longer than three months,
each successive date three months after the first day of such Interest Period,
and (iii) in any case, on the Termination Date; provided that (A) interest
accrued pursuant to Section 3.02(c)(i) shall be payable on demand, (B) in the
event of any repayment or prepayment of any Loan (other than an optional
prepayment of an ABR Loan prior to the Termination Date), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment, and (C) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

 

(e)           Interest Rate Computations.  All interest hereunder shall be
computed on the basis of a year of 360 days, unless such computation would
exceed the Highest Lawful Rate,

 

40

--------------------------------------------------------------------------------


 

in which case interest shall be computed on the basis of a year of 365 days (or
366 days in a leap year), except that interest computed by reference to the
Alternate Base Rate shall be computed on the basis of a year of 365 days (or 366
days in a leap year), and in each case shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).  The
applicable Alternate Base Rate or Adjusted LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error, and be binding upon the parties hereto.

 

Section 3.03          Alternate Rate of Interest.  If prior to the commencement
of any Interest Period for a Eurodollar Borrowing:

 

(a)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate for such Interest
Period; or

 

(b)           the Administrative Agent is advised by the Majority Lenders that
the Adjusted LIBO Rate or LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

 

Section 3.04          Prepayments.

 

(a)           Optional Prepayments.  The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with Section 3.04(b) and payment of applicable
breakage costs, if any, under Section 5.02.

 

(b)           Notice and Terms of Optional Prepayment.  The Borrower shall
notify the Administrative Agent by telephone (confirmed by telecopy) of any
prepayment hereunder (i) in the case of prepayment of a Eurodollar Borrowing,
not later than 12:00 noon, Houston time, three Business Days before the date of
prepayment, or (ii) in the case of prepayment of an ABR Borrowing, not later
than 12:00 noon, Houston time, one Business Day before the date of prepayment. 
Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof to be prepaid. 
Promptly following receipt of any such notice relating to a Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02.  Each prepayment of a Borrowing shall be applied ratably to the
Loans included in

 

41

--------------------------------------------------------------------------------


 

the prepaid Borrowing.  Prepayments shall be accompanied by accrued interest to
the extent required by Section 3.02 and any payments to the extent required by
Section 5.02.

 

(c)           Mandatory Prepayments.

 

(i)            If, after giving effect to any termination or reduction of the
Aggregate Maximum Credit Amounts pursuant to Section 2.06(b), the total
Revolving Credit Exposures exceeds the total Commitments, then the Borrower
shall (A) prepay the Borrowings on the date of such termination or reduction in
an aggregate principal amount equal to such excess, and (B) if any excess
remains after prepaying all of the Borrowings as a result of an LC Exposure,
cash collateralize such excess as provided in Section 2.08(j).

 

(ii)           Upon any redetermination of or adjustment to the amount of the
Borrowing Base in accordance with Section 2.07(a) through (d) or
Section 8.13(c), if the total Revolving Credit Exposures exceeds the
redetermined or adjusted Borrowing Base, then the Borrower shall (A) prepay the
Borrowings in an aggregate principal amount equal to such excess, and (B) if any
excess remains after prepaying all of the Borrowings as a result of an LC
Exposure, cash collateralize such excess as provided in Section 2.08(j).  The
Borrower shall be obligated to make such prepayment and/or cash collateralize
such excess within one hundred twenty (120) days following the later of its
receipt of the New Borrowing Base Notice in accordance with Section 2.07(d) or
the date the adjustment occurs; provided that all payments required to be made
pursuant to this Section 3.04(c)(ii) must be made on or prior to the Termination
Date.

 

(iii)          Upon any adjustments to the Borrowing Base pursuant to
Section 2.07(e), Section 2.07(f), Section 9.12(d) or Section 9.12(e), if the
total Revolving Credit Exposures exceed the Borrowing Base as adjusted, then the
Borrower shall (A) prepay the Borrowings in an aggregate principal amount equal
to such excess, and (B) if any excess remains after prepaying all of the
Borrowings as a result of an LC Exposure, cash collateralize such excess as
provided in Section 2.08(j).  The Borrower shall be obligated to make such
prepayment and/or cash collateralize such excess (A) in the case of an
adjustment pursuant to Section 2.07(e) or Section 2.07(f), on the date the
adjustment occurs and (B) in the case of an adjustment to the Borrowing Base
pursuant to Section 9.12(d) or Section 9.12(e), on the date of the relevant sale
or other disposition; provided that all payments required to be made pursuant to
this Section 3.04(c)(iii) must be made on or prior to the Termination Date.

 

(iv)          Notwithstanding anything to the contrary herein, if the Borrower
or any of its Subsidiaries sells any Property when a Borrowing Base Deficiency
or Event of Default exists, then the Borrower shall (A) prepay the Borrowings in
an aggregate principal amount equal to the net cash proceeds received from such
sale, and (B) if any excess remains after prepaying all of the Borrowings as a
result of an LC Exposure, cash collateralize such excess as provided in
Section 2.08(j).  The Borrower shall be obligated to make such prepayment and/or
cash collateralize such excess on the date it or any Subsidiary receives cash
proceeds as a result of such sale; provided that all payments

 

42

--------------------------------------------------------------------------------


 

required to be made pursuant to this Section 3.04(c)(iii) must be made on or
prior to the Termination Date.

 

(v)           Each prepayment of Borrowings pursuant to this
Section 3.04(c) shall be applied, first, ratably to any ABR Borrowings then
outstanding, and, second, to any Eurodollar Borrowings then outstanding, and if
more than one Eurodollar Borrowing is then outstanding, to each such Eurodollar
Borrowing in order of priority beginning with the Eurodollar Borrowing with the
least number of days remaining in the Interest Period applicable thereto and
ending with the Eurodollar Borrowing with the most number of days remaining in
the Interest Period applicable thereto.

 

(vi)          Each prepayment of Borrowings pursuant to this
Section 3.04(c) shall be applied ratably to the Loans included in the prepaid
Borrowings.  Prepayments pursuant to this Section 3.04(c) shall be accompanied
by accrued interest to the extent required by Section 3.02.

 

(d)           No Premium or Penalty.  Prepayments permitted or required under
this Section 3.04 shall be without premium or penalty, except as required under
Section 5.02.

 

Section 3.05          Fees.

 

(a)           Commitment Fees.  The Borrower agrees to pay to the Administrative
Agent for the account of each Lender (subject to Section 4.03(c)(i)) a
commitment fee, which shall accrue at the applicable Commitment Fee Rate on the
average daily amount of the unused amount of the Commitment of such Lender
during the period from and including the Effective Date to but excluding the
Termination Date. Accrued commitment fees shall be payable in arrears on the
last day of March, June, September and December of each year and on the
Termination Date, commencing on the first such date to occur after the date
hereof. All commitment fees shall be computed on the basis of a year of 360
days, unless such computation would exceed the Highest Lawful Rate, in which
case such commitment fees shall be computed on the basis of a year of 365 days
(or 366 days in a leap year), and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

 

(b)           Letter of Credit Fees.  The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Lender (subject to
Section 4.03(c)(iii)) a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Margin used to
determine the interest rate applicable to Eurodollar Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the date
of this Agreement to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, (ii) to each Issuing Bank a fronting fee equal to 0.50% per annum on
the face amount of each Letter of Credit issued by such Issuing Bank hereunder,
provided that in no event shall such fee be less than $500 and (iii) to each
Issuing Bank, for its own account, its standard fees with respect to the
amendment, renewal or extension of any Letter of Credit issued by such Issuing
Bank or processing of drawings thereunder.  Participation fees and fronting fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the third

 

43

--------------------------------------------------------------------------------


 

Business Day following such last day, commencing on the first such date to occur
after the date of this Agreement; provided that all such fees shall be payable
on the Termination Date and any such fees accruing after the Termination Date
shall be payable on demand.  Any other fees payable to an Issuing Bank pursuant
to this Section 3.05(b) shall be payable within 10 days after demand.  All
participation fees and fronting fees shall be computed on the basis of a year of
360 days, unless such computation would exceed the Highest Lawful Rate, in which
case such fees shall be computed on the basis of a year of 365 days (or 366 days
in a leap year), and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

(c)           Administrative Agent Fees.  The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.

 

ARTICLE IV
PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS.

 

Section 4.01          Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.

 

(a)           Payments by the Borrower.  The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 5.01,
Section 5.02, Section 5.03 or otherwise) prior to 1:00 p.m., Houston time, on
the date when due, in immediately available funds, without defense, deduction,
recoupment, set-off or counterclaim.  Fees, once paid, shall be fully earned and
shall not be refundable under any circumstances.  Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon.  All such payments shall be made to the
Administrative Agent at its offices specified in Section 12.01, except payments
to be made directly to an Issuing Bank as expressly provided herein and except
that payments pursuant to Section 5.01, Section 5.02, Section 5.03 and
Section 12.03 shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension.  All payments
hereunder shall be made in dollars.

 

(b)           Application of Insufficient Payments.  If at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

 

(c)           Sharing of Payments by Lenders.  If any Lender shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or

 

44

--------------------------------------------------------------------------------


 

interest on any of its Loans or participations in LC Disbursements resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans and participations in LC Disbursements of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this
Section 4.01(c) shall not be construed to apply to any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
or any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or participations in LC
Disbursements to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this
Section 4.01(c) shall apply).  The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

 

Section 4.02          Presumption of Payment by the Borrower.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or any Issuing Bank that the Borrower will not make such payment,
the Administrative Agent may assume that the Borrower has made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or such Issuing Bank, as the case may be, the amount
due.  In such event, if the Borrower has not in fact made such payment, then
each of the Lenders or such Issuing Bank, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or such Issuing Bank with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

Section 4.03          Payments and Deductions by the Administrative Agent;
Defaulting Lenders.

 

(a)           Certain Deductions by the Administrative Agent.  If any Lender
shall fail to make any payment required to be made by it pursuant to
Section 2.05(b), Section 2.08(d), Section 2.08(e) or Section 4.02 then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

 

(b)           Payments and Deductions to Defaulting Lenders.  (i) The Borrower
shall have the right, to the extent permitted by applicable law, to setoff any
amounts owed to it by any

 

45

--------------------------------------------------------------------------------


 

Defaulting Lender or any of such Defaulting Lender’s Affiliates in respect of
deposit liabilities against amounts due by the Borrower or any Guarantor to such
Defaulting Lender or its Affiliates under this Agreement, provided that the
amount of such set-off shall not exceed the amount of such Defaulting Lender’s
Revolving Credit Exposures and interest.  Further, if any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.05(a),
Section 2.08(d), Section 2.08(e) or Section 4.02 then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid in cash.

 

(ii)           If a Defaulting Lender (or a Lender who would be a Defaulting
Lender but for the expiration of the relevant grace period) as a result of the
exercise of a set-off shall have received a payment in respect of its Revolving
Credit Exposure which results in its Revolving Credit Exposure being less than
its Applicable Percentage of the aggregate Revolving Credit Exposures, then no
payments will be made to such Defaulting Lender until such time as all amounts
due and owing to the Lenders have been equalized in accordance with each of the
Lenders respective pro rata share of the Indebtedness.  Further, if at any time
prior to the acceleration or maturity of the Loans, the Administrative Agent
shall receive any payment in respect of principal of a Loan or a reimbursement
of an LC Disbursement while one or more Defaulting Lenders shall be party to
this Agreement, the Administrative Agent shall apply such payment first to the
Borrowing(s) for which such Defaulting Lender(s) shall have failed to fund its
pro rata share until such time as such Borrowing(s) are paid in full or each
Lender (including each Defaulting Lender) is owed its Applicable Percentage of
all Loans then outstanding.  After acceleration or maturity of the Loans,
subject to the first sentence of this Section 4.03(b), all principal will be
paid ratably as provided in Section 10.02(c).

 

(c)           Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(i)            Fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 3.05.

 

(ii)           The Commitment, the Maximum Credit Amount and the Revolving
Credit Exposure of such Defaulting Lender shall not be included in determining
whether all Lenders, the Majority Lenders or the Required Lenders, as
applicable, have taken or may take any action hereunder (including any consent
to any amendment or waiver pursuant to Section 12.02); provided that any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender which affects such Defaulting Lender differently than other affected
Lenders shall require the consent of such Defaulting Lender; provided further
that any redetermination or affirmation of the Borrowing Base shall occur
without the participation of a Defaulting Lender, but the Commitment (i.e., the
Applicable Percentage of the Borrowing Base of a Defaulting Lender) may not be
increased without the consent of such Defaulting Lender.

 

46

--------------------------------------------------------------------------------


 

(iii)                               if any LC Exposure exists at the time a
Lender becomes a Defaulting Lender then:

 

(A)                               all or any part of the LC Exposure of such
Defaulting Lender shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages (for the purposes of
such reallocation the Defaulting Lender’s Commitment shall be disregarded in
determining the Non-Defaulting Lender’s Applicable Percentage) but only to the
extent (1) the sum of all Non-Defaulting Lenders’ Revolving Credit Exposures
plus such Defaulting Lender’s LC Exposure does not exceed the total of all
Non-Defaulting Lenders’ Commitments, (2) the conditions set forth in Section
6.02 are satisfied at such time and (3) the sum of each Non-Defaulting Lender’s
Revolving Credit Exposure plus its reallocated share of such Defaulting Lender’s
LC Exposure does not exceed such Non-Defaulting Lender’s Commitment;

 

(B)                               if the reallocation described in Section
4.03(c)(iii)(A) cannot, or can only partially, be effected, then the Borrower
shall within one Business Day following notice by the Administrative Agent cash
collateralize for the benefit of the Issuing Bank only the Borrower’s
obligations corresponding to such Defaulting Lender’s LC Exposure (after giving
effect to any partial reallocation pursuant to Section 4.03(c)(iii)(A)) in
accordance with the procedures set forth in Section 2.08(j) for so long as such
LC Exposure is outstanding and the relevant Defaulting Lender remains a
Defaulting Lender;

 

(C)                               if the Borrower cash collateralizes any
portion of such Defaulting Lender’s LC Exposure pursuant to Section
4.03(c)(iii)(B), then the Borrower shall not be required to pay any fees to such
Defaulting Lender pursuant to Section 3.05(b) with respect to such Defaulting
Lender’s LC Exposure during the period such Defaulting Lender’s LC Exposure is
cash collateralized;

 

(D)                               if the LC Exposure of the Non-Defaulting
Lenders is reallocated pursuant to Section 4.03(c)(iii)(A), then the fees
payable to the Lenders pursuant to Section 3.05(a) and Section 3.05(b) shall be
adjusted in accordance with such Non-Defaulting Lenders’ Applicable Percentages;
or

 

(E)                                if all or any portion of such Defaulting
Lender’s LC Exposure is neither cash collateralized nor reallocated pursuant to
Section 4.03(c)(iii)(A) or Section 4.03(c)(iii)(B), then, without prejudice to
any rights or remedies of the Issuing Bank or any Lender hereunder, all
commitment fees that otherwise would have been payable to such Defaulting Lender
(solely with respect to the portion of such Defaulting Lender’s Commitment that
was utilized by such LC Exposure) and letter of credit fees payable under
Section 3.05(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the Issuing Bank until such LC Exposure is cash collateralized and/or
reallocated.

 

(d)                                 So long as any Lender is a Defaulting
Lender, the Issuing Bank shall not be required to issue, amend or increase any
Letter of Credit, unless it is satisfied that the related

 

47

--------------------------------------------------------------------------------


 

exposure and the Defaulting Lender’s then outstanding LC Exposure will be 100%
covered by the Commitments of the Non-Defaulting Lenders and/or cash collateral
will be provided by the Borrower in accordance with Section 4.03(c), and
participating interests in any such newly issued or increased Letter of Credit
shall be allocated among Non-Defaulting Lenders in a manner consistent with
Section 4.03(c)(iii)(A) (and Defaulting Lenders shall not participate therein).

 

(e)                                  If (i) a Bankruptcy Event with respect to a
Lender Parent of any Lender shall occur following the date hereof and for so
long as such event shall continue or (ii) the Issuing Bank has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, the Issuing
Bank shall not be required to issue, amend or increase any Letter of Credit,
unless the Issuing Bank shall have entered into arrangements with the Borrower
or such Lender, satisfactory to the Issuing Bank, as the case may be, to defease
any risk to it in respect of such Lender hereunder.

 

(f)                                   In the event that the Administrative
Agent, the Borrower and the Issuing Bank each agrees that a Defaulting Lender
has adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the LC Exposure of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans and/or participations in Letters of Credit of
the other Lenders as the Administrative shall determine may be necessary in
order for such Lender to hold such Loans and/or participations in Letters of
Credit in accordance with its Applicable Percentage.

 

ARTICLE V
INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY

 

Section 5.01                             Increased Costs.

 

(a)                                 Eurodollar Changes in Law.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate);

 

(ii)                                  subject any Lender or other recipient of
any payment under this Agreement or under any other Loan Document to any Taxes
(other than (A) Indemnified Taxes and (B) Excluded Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)                               impose on any Lender or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender (whether of principal,

 

48

--------------------------------------------------------------------------------


 

interest or otherwise), then the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.

 

(b)                                 Capital Requirements or Liquidity.  If any
Lender or any Issuing Bank determines that any Change in Law regarding capital
requirements or liquidity has or would have the effect of reducing the rate of
return on such Lender’s or such Issuing Bank’s capital or on the capital of such
Lender’s or such Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or such Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company for any such reduction suffered.

 

(c)                                  Certificates.  A certificate of a Lender or
any Issuing Bank setting forth in reasonable detail the basis of its request and
the amount or amounts necessary to compensate such Lender or such Issuing Bank
or its holding company, as the case may be, as specified in Section 5.01(a) or
(b) shall be delivered to the Borrower and shall be conclusive absent manifest
error.  The Borrower shall pay such Lender or such Issuing Bank, as the case may
be, the amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(d)                                 Effect of Failure or Delay in Requesting
Compensation.  Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section 5.01 shall not constitute a waiver
of such Lender’s or such Issuing Bank’s right to demand such compensation,
provided that no Lender may make any such demand more than 180 days after the
Termination Date, nor for any amount which has accrued more than 270 days prior
to such Lender or Issuing Bank delivering the certificate required in Section
5.01(c).

 

Section 5.02                             Break Funding Payments.  In the event
of (a) the payment of any principal of any Eurodollar Loan other than on the
last day of an Interest Period applicable thereto (including as a result of an
Event of Default), (b) the conversion of any Eurodollar Loan into an ABR Loan
other than on the last day of the Interest Period applicable thereto, or (c) the
failure to borrow, convert, continue or prepay any Eurodollar Loan on the date
specified in any notice delivered pursuant hereto, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event.  In the case of a Eurodollar Loan, such loss, cost
or expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market.

 

49

--------------------------------------------------------------------------------


 

A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

Section 5.03                             Taxes.

 

(a)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Borrower or any Guarantor
under any Loan Document shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if the Borrower or any
Guarantor shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 5.03(a)), the Administrative Agent,
Lender or Issuing Bank (as the case may be) receives an amount equal to the sum
it would have received had no such deductions been made, (ii) the Borrower or
such Guarantor shall make such deductions and (iii) the Borrower or such
Guarantor shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

 

(b)                                 Payment of Other Taxes by the Borrower.  The
Borrower shall pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.

 

(c)                                  Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent, each Lender and each Issuing
Bank, within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent, such Lender
or such Issuing Bank, as the case may be, on or with respect to any payment by
or on account of any obligation of the Borrower hereunder (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 5.03) and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate of the Administrative Agent, a Lender or
an Issuing Bank as to the basis of such Indemnified Taxes and Other Taxes and
the amount of such payment or liability under this Section 5.03 shall be
delivered to the Borrower and shall be conclusive absent manifest error.

 

(d)                                 Evidence of Payments.  As soon as
practicable after any payment of Indemnified Taxes or Other Taxes by the
Borrower or a Guarantor to a Governmental Authority, the Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e)                                  Status of Lenders.  Any Lender that is
entitled to an exemption from or reduction of withholding Tax under the law of
the jurisdiction in which the Borrower is located, or any treaty to which such
jurisdiction is a party, with respect to payments under this Agreement or any
other Loan Document shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed

 

50

--------------------------------------------------------------------------------


 

documentation prescribed by applicable law or reasonably requested by the
Borrower as will permit such payments to be made without withholding or at a
reduced rate.

 

Without limiting the generality of the foregoing, in the event that the Borrower
is a U.S. Person,

 

                                                (i) any Lender that is a U.S.
Person shall deliver to the Borrower and the Administrative Agent on or prior to
the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;

 

                                                (ii) any Foreign Lender shall,
to the extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), whichever of the following
is applicable:

 

(A)  in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(B)  executed originals of IRS Form W-8ECI;

 

(C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or

 

(D) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-2 or
Exhibit E-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a

 

51

--------------------------------------------------------------------------------


 

U.S. Tax Compliance Certificate substantially in the form of Exhibit E-4 on
behalf of each such direct and indirect partner;

 

(iii)  any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(iv) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(f)                                   Refunds. If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 5.03
(including by the payment of additional amounts pursuant to this Section 5.03),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (f) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (f), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (f) the payment
of which would place the indemnified party in a less favorable net

 

52

--------------------------------------------------------------------------------


 

after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.

 

(g)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent, within 10 days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 12.04(c)(ii) relating
to the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (g).

 

Section 5.04                             Designation of Different Lending
Office.  If any Lender requests compensation under Section 5.01, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 5.03,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (a) would eliminate
or reduce amounts payable pursuant to Section 5.01 or Section 5.03, as the case
may be, in the future and (b) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender.  The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

 

Section 5.05                             Illegality.  Notwithstanding any other
provision of this Agreement, in the event that it becomes unlawful for any
Lender or its applicable lending office to honor its obligation to make or
maintain Eurodollar Loans either generally or having a particular Interest
Period hereunder, then (a) such Lender shall promptly notify the Borrower and
the Administrative Agent thereof and such Lender’s obligation to make such
Eurodollar Loans shall be suspended (the “Affected Loans”) until such time as
such Lender may again make and maintain such Eurodollar Loans and (b) all
Affected Loans which would otherwise be made by such Lender shall be made
instead as ABR Loans (and, if such Lender so requests by notice to the Borrower
and the Administrative Agent, all Affected Loans of such Lender then outstanding
shall be automatically converted into ABR Loans on the date specified by such
Lender in such notice) and, to the extent that Affected Loans are so made as (or
converted into) ABR Loans, all

 

53

--------------------------------------------------------------------------------


 

payments of principal which would otherwise be applied to such Lender’s Affected
Loans shall be applied instead to its ABR Loans.

 

Section 5.06                             Replacement of Lenders Under Certain
Circumstances.

 

(a)                                 If at any time (i) the Borrower becomes
obligated to pay additional amounts or indemnity payments described in Sections
5.01 or 5.03 as a result of any condition described in such Sections or any
Lender ceases to make Eurodollar Loans as a result of any condition described in
Section 5.05 or (ii) any Lender becomes a Defaulting Lender, then the Borrower
may, on 10 Business Days’ prior written notice to the Administrative Agent and
such Lender, replace such Lender by requiring such Lender to (and such Lender
shall be obligated to) assign pursuant to Section 12.04(b) (with the assignment
fee to be paid by the Borrower in each such instance) all of its rights and
obligations under this Agreement to one or more assignees; provided that neither
the Administrative Agent nor any Lender shall have any obligation to the
Borrower to find a replacement Lender or other such Person; and provided further
that in the case of any such assignment resulting from a claim for compensation
under Section 5.01 or payments required to be made pursuant to Section 5.03,
such assignment will result in a reduction in such compensation or payments.

 

(b)                                 Any Lender being replaced pursuant to
Section 5.06(a) above shall (i) execute and deliver an Assignment and Assumption
with respect to such Lender’s applicable Commitment, outstanding Loans and
participations in L/C Exposure in respect thereof, and (ii) deliver any Notes
evidencing such Loans to the Borrower or to the Administrative Agent.

 

(c)                                  Notwithstanding anything to the contrary
contained above, any Lender that acts as an Issuing Bank may not be replaced
hereunder at any time that it has any Letter of Credit outstanding hereunder
unless arrangements reasonably satisfactory to such Issuing Bank (including the
furnishing of a back-up standby letter of credit in form and substance, and
issued by an issuer reasonably satisfactory to such Issuing Bank or the
depositing of cash collateral into a cash collateral account in amounts and
pursuant to arrangements reasonably satisfactory to such Issuing Bank) have been
made with respect to each such outstanding Letter of Credit and the Lender that
acts as the Administrative Agent may not be replaced hereunder except in
accordance with the terms of Section 11.06.

 

ARTICLE VI
CONDITIONS PRECEDENT

 

Section 6.01                             Effective Date.  The obligations of the
Lenders to make the initial Loans and of any Issuing Bank to issue Letters of
Credit hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 12.02):

 

(a)                                 The Arranger, the Administrative Agent and
the Lenders shall have received all fees and other amounts due and payable on or
prior to the Effective Date, including, to the extent invoiced, reimbursement or
payment of all out-of-pocket expenses required to be reimbursed or paid by the
Borrower hereunder.

 

54

--------------------------------------------------------------------------------


 

(b)                                 The Administrative Agent shall have received
a certificate of the Borrower and of each Guarantor setting forth (i)
resolutions of the board of directors or other managing body with respect to the
authorization of the Borrower or such Guarantor to execute and deliver the Loan
Documents to which it is a party and to enter into the transactions contemplated
in those documents, (ii) the individuals (A) who are authorized to sign the Loan
Documents to which the Borrower or such Guarantor is a party and (B) who will,
until replaced by another individual duly authorized for that purpose, act as
its representative for the purposes of signing documents and giving notices and
other communications in connection with this Agreement and the other Loan
Documents to which it is a party, (iii) specimen signatures of such authorized
individuals, and (iv) the articles or certificate of incorporation or formation
and bylaws, operating agreement or partnership agreement, as applicable, of the
Borrower and each Guarantor, in each case, certified as being true and
complete.  The Administrative Agent and the Lenders may conclusively rely on
such certificate until the Administrative Agent receives notice in writing from
the Borrower to the contrary.

 

(c)                                  The Administrative Agent shall have
received certificates of the appropriate State agencies with respect to the
existence, qualification and good standing of the Borrower and each Guarantor,
if any.

 

(d)                                 The Administrative Agent shall have received
a compliance certificate, which shall be substantially in the form of Exhibit B,
duly and properly executed by a Responsible Officer and dated as of the
Effective Date.

 

(e)                                  The Administrative Agent shall have
received from each party hereto counterparts (in such number as may be requested
by the Administrative Agent) of this Agreement signed on behalf of such party.

 

(f)                                   The Administrative Agent shall have
received from each party thereto duly executed counterparts (in such number as
may be requested by the Administrative Agent) of the Security Instruments,
including the Guaranty Agreements, the Pledge Agreement, and the other Security
Instruments described on Exhibit C.  In connection with the execution and
delivery of the Security Instruments, the Administrative Agent shall be
reasonably satisfied that the Security Instruments create first priority,
perfected Liens (subject only to Excepted Liens identified in clauses (a) to (d)
and (f) of the definition thereof, but subject to the provisos at the end of
such definition) on at least 80% of the total value of the Oil and Gas
Properties evaluated in the Initial Reserve Report.

 

(g)                                  The Administrative Agent shall have
received an opinion of (i) Andrews Kurth, LLP, special counsel to the Borrower,
(ii) Beatty & Wozniak, P.C., special Montana counsel (iii) Cotton, Bledsoe,
Tighe & Dawson, P.C., special New Mexico counsel, (iv) Beatty & Wozniak, P.C.,
special North Dakota counsel (v) Commercial Law Group, P.C., special Oklahoma
counsel, and (vi) Beatty & Wozniak, P.C., special Wyoming counsel, each in form
and substance satisfactory to the Administrative Agent, as to such matters
incident to the Transactions as the Administrative Agent may reasonably request.

 

55

--------------------------------------------------------------------------------


 

(h)                                 The Administrative Agent shall have received
a certificate of insurance coverage of the Borrower evidencing that the Borrower
is carrying insurance in accordance with Section 7.12.

 

(i)                                     The Administrative Agent shall have
received such information as the Administrative Agent may reasonably require,
all of which shall be reasonably satisfactory to the Administrative Agent in
form and substance, on the title to not less than 80% of the Oil and Gas
Properties evaluated in the Initial Reserve Report.

 

(j)                                    The Administrative Agent shall be
reasonably satisfied with the environmental condition of the Oil and Gas
Properties of the Borrower and its Subsidiaries.

 

(k)                                 The Administrative Agent shall have received
a certificate of a Responsible Officer certifying that the Borrower has received
all consents and approvals required by Section 7.03.

 

(l)                                     The Administrative Agent shall have
received the financial statements referred to in Section 7.04(a) and the Initial
Reserve Report.

 

(m)                             The Administrative Agent shall have received
appropriate UCC search certificates reflecting no prior Liens encumbering the
Properties of the Borrower, and its Subsidiaries for each of the following
jurisdictions:  Delaware, Montana, New Mexico, North Dakota, Oklahoma, Texas,
Wyoming and any other jurisdiction requested by the Administrative Agent; other
than those being assigned or released on or prior to the Effective Date or Liens
permitted by Section 9.03.

 

(n)                                 The Borrower shall have deposited $31,283
with Paul Hastings LLP, counsel for the Administrative Agent, to be held by such
counsel and applied toward payment of costs and expenses for recordation of the
Mortgaged Property, as provided pursuant to Section 12.03(a). If such deposit
exceeds the amount of such costs and expenses, the excess shall be returned to
the Borrower. If such deposit is less than such costs and expenses, the deficit
shall be paid by Borrower pursuant to Section 12.03(a).

 

(o)                                 The Administrative Agent and the Lenders
shall have received, and be reasonably satisfied in form and substance with, all
documentation and other information required by bank regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations, including but not restricted to the USA Patriot Act..

 

(p)                                 The Administrative Agent shall have received
such other documents as the Administrative Agent or special counsel to the
Administrative Agent may reasonably request.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of each Issuing Bank to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 12.02) at or prior to 1:00 p.m., Houston time, on April 8,
2014 (and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).

 

56

--------------------------------------------------------------------------------


 

Section 6.02                             Each Credit Event.  The obligation of
each Lender to make a Loan on the occasion of any Borrowing (including the
initial funding), and of each Issuing Bank to issue, amend, renew or extend any
Letter of Credit, is subject to the satisfaction of the following conditions:

 

(a)                                 At the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, no Default shall have occurred and be
continuing.

 

(b)                                 At the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, no Material Adverse Effect shall have
occurred.

 

(c)                                  The representations and warranties of the
Borrower and the Guarantors, if any, set forth in this Agreement and in the
other Loan Documents shall be true and correct on and as of the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, except to the extent any such representations
and warranties are expressly limited to an earlier date, in which case, on and
as of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, such representations and
warranties shall continue to be true and correct as of such specified earlier
date.

 

(d)                                 The making of such Loan or the issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, would
not conflict with, or cause any Lender or any Issuing Bank to violate or exceed,
any applicable Governmental Requirement, and no Change in Law shall have
occurred, and no litigation shall be pending or threatened, which does or, with
respect to any threatened litigation, seeks to, enjoin, prohibit or restrain,
the making or repayment of any Loan, the issuance, amendment, renewal, extension
or repayment of any Letter of Credit or any participations therein or the
consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 

(e)                                  The receipt by the Administrative Agent of
a Borrowing Request in accordance with Section 2.03 or a request for a Letter of
Credit in accordance with Section 2.08(b), as applicable.

 

Each request for a Borrowing and each issuance, amendment, renewal or extension
of any Letter of Credit shall be deemed to constitute a representation and
warranty by the Borrower on the date thereof as to the matters specified in
Section 6.02(a) through (d).

 

ARTICLE VII
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lenders that:

 

Section 7.01                             Organization; Powers.  Each of the
Borrower and its Subsidiaries is duly organized, validly existing and, if
applicable, in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority, and has all material
governmental licenses, authorizations, consents and approvals necessary, to own
its assets and to carry on its

 

57

--------------------------------------------------------------------------------


 

business as now conducted, and is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required, except
where failure to have such power, authority, licenses, authorizations, consents,
approvals and qualifications could not reasonably be expected to have a Material
Adverse Effect.

 

Section 7.02                             Authority; Enforceability.  The
Transactions are within the Borrower’s and each Guarantor’s corporate powers and
have been duly authorized by all necessary corporate and, if required, member
action (including, without limitation, any action required to be taken by any
class of directors of the Borrower or any other Person, whether interested or
disinterested, in order to ensure the due authorization of the Transactions). 
When executed and delivered, each Loan Document to which the Borrower and any
Guarantor is a party will have been duly executed and delivered by the Borrower
and such Guarantor and will constitute a legal, valid and binding obligation of
the Borrower and such Guarantor, as applicable, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

Section 7.03                             Approvals; No Conflicts.  The
Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority or any other
third Person (including the members or any class of directors of the Borrower or
any other Person, whether interested or disinterested), nor is any such consent,
approval, registration, filing or other action necessary for the validity or
enforceability of any Loan Document or the consummation of the transactions
contemplated thereby, except such as have been obtained or made and are in full
force and effect, and except for the filing and recording of Security
Instruments to perfect the Liens created hereby, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Borrower or any of its Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon the Borrower or any of its
Subsidiaries or their Properties, or give rise to a right thereunder to require
any payment to be made by the Borrower or such Subsidiary and (d) will not
result in the creation or imposition of any Lien on any Property of the Borrower
or any of its Subsidiaries (other than the Liens created by the Loan Documents).

 

Section 7.04                             Financial Position; No Material Adverse
Change.

 

(a)                                 The Borrower has heretofore furnished to the
Lenders the audited financial statements of Borrower ended December 31, 2013. 
Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of Borrower and its
Consolidated Subsidiaries as of such date and for such period in accordance with
GAAP.

 

(b)                                 Since December 31, 2013, (i) there has been
no event, development or circumstance that has had or could reasonably be
expected to have a Material Adverse Effect and (ii) the business of the Borrower
and its Subsidiaries has been conducted only in the ordinary course consistent
with past business practices.

 

(c)                                  Neither the Borrower nor any of its
Subsidiaries has on the date hereof any material Debt (including Disqualified
Capital Stock), or any contingent liabilities, off-balance

 

58

--------------------------------------------------------------------------------


 

sheet liabilities or partnerships, liabilities for taxes, unusual forward or
long-term commitments or unrealized or anticipated losses from any unfavorable
commitments, except as referred to or reflected or provided for in the Financial
Statements.

 

Section 7.05                             Litigation.  Except as set forth on
Schedule 7.05, there are no actions, suits, investigations or proceedings by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Borrower, threatened against or affecting the Borrower or any
of its Subsidiaries (a) as to which there is a reasonable possibility of an
adverse determination that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect or (b) that involve any Loan Document or the Transactions.  Since the
date of this Agreement, there has been no change in the status of the matters
disclosed in Schedule 7.05 that, individually or in the aggregate, has resulted
in, or materially increased the likelihood of, a Material Adverse Effect.

 

Section 7.06                             Environmental Matters.  Except as could
not be reasonably expected to have a Material Adverse Effect (or with respect to
(c), (d) and (e) below, where the failure to take such actions could not be
reasonably expected to have a Material Adverse Effect):

 

(a)                                 neither any Property of the Borrower or any
of its Subsidiaries nor the operations conducted thereon violate any order or
requirement of any court or Governmental Authority or any Environmental Laws.

 

(b)                                 no Property of the Borrower or any of its
Subsidiaries nor the operations currently conducted thereon or, to the knowledge
of the Borrower, by any prior owner or operator of such Property or operation,
are in violation of or subject to any existing, pending or threatened action,
suit, investigation, inquiry or proceeding by or before any court or
Governmental Authority or to any remedial obligations under Environmental Laws.

 

(c)                                  all notices, permits, licenses, exemptions,
approvals or similar authorizations, if any, required to be obtained or filed in
connection with the operation or use of any and all Property of the Borrower and
each of its Subsidiaries, including, without limitation, past or present
treatment, storage, disposal or release of a hazardous substance, oil and gas
waste or solid waste into the environment, have been duly obtained or filed or
requested, and the Borrower and each of its Subsidiaries are in compliance with
the terms and conditions of all such notices, permits, licenses and similar
authorizations.

 

(d)                                 all hazardous substances, solid waste and
oil and gas waste, if any, generated at any and all Property of the Borrower or
any of its Subsidiaries have in the past been transported, treated and disposed
of in accordance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to public health or welfare or the environment, and, to
the knowledge of the Borrower, all such transport carriers and treatment and
disposal facilities have been and are operating in compliance with Environmental
Laws and so as not to pose an imminent and substantial endangerment to public
health or welfare or the environment, and are not the subject of any existing,
pending or threatened action, investigation or inquiry by any Governmental
Authority in connection with any Environmental Laws.

 

59

--------------------------------------------------------------------------------


 

(e)                                  the Borrower has taken all steps reasonably
necessary to determine and has determined that no oil, hazardous substances,
solid waste or oil and gas waste, have been disposed of or otherwise released
and there has been no threatened release of any oil, hazardous substances, solid
waste or oil and gas waste on or to any Property of the Borrower or any of its
Subsidiaries except in compliance with Environmental Laws and so as not to pose
an imminent and substantial endangerment to public health or welfare or the
environment.

 

(f)                                   to the extent applicable, all Property of
the Borrower and each of its Subsidiaries currently satisfies all design,
operation, and equipment requirements imposed by the OPA, and the Borrower does
not have any reason to believe that such Property, to the extent subject to the
OPA, will not be able to maintain compliance with the OPA requirements during
the term of this Agreement.

 

(g)                                  neither the Borrower nor any of its
Subsidiaries has any known contingent liability or Remedial Work in connection
with any release or threatened release of any oil, hazardous substance, solid
waste or oil and gas waste into the environment.

 

Section 7.07                             Compliance with the Laws and
Agreements; No Defaults.

 

(a)                                 Each of the Borrower and its Subsidiaries is
in compliance with all Governmental Requirements applicable to it or its
Property and all agreements and other instruments binding upon it or its
Property, and possesses all licenses, permits, franchises, exemptions, approvals
and other authorizations granted by Governmental Authorities necessary for the
ownership of its Property and the present conduct of its business, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

(b)                                 Neither the Borrower nor any of its
Subsidiaries is in default nor has any event or circumstance occurred which, but
for the expiration of any applicable grace period or the giving of notice, or
both, would constitute a default or would require the Borrower or any of its
Subsidiaries to Redeem or make any offer to Redeem all or any portion of any
Debt outstanding under any indenture, note, credit agreement or instrument
pursuant to which any Material Indebtedness is outstanding or by which the
Borrower or any of its Subsidiaries or any of their Properties is bound.

 

(c)                                  No Default has occurred and is continuing.

 

Section 7.08                             Investment Company Act.  Neither the
Borrower nor any of its Subsidiaries is an “investment company” or a company
“controlled” by an “investment company,” within the meaning of, or subject to
regulation under, the Investment Company Act of 1940, as amended.

 

Section 7.09                             Taxes.  Each of the Borrower and its
Subsidiaries has timely filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which the Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves in accordance with GAAP
or (b) to the extent that the failure to do so could not reasonably be expected
to result in a Material Adverse

 

60

--------------------------------------------------------------------------------


 

Effect.  The charges, accruals and reserves on the books of the Borrower and its
Subsidiaries in respect of Taxes and other governmental charges are, in the
reasonable opinion of the Borrower, adequate.  No Tax Lien has been filed and,
to the knowledge of the Borrower, no claim is being asserted with respect to any
such Tax or other such governmental charge.

 

Section 7.10                             ERISA.

 

(a)                                 The Borrower, its Subsidiaries and each
ERISA Affiliate have complied in all material respects with ERISA and, where
applicable, the Code regarding each Plan, if any.

 

(b)                                 Each Plan, if any, is, and has been,
maintained in substantial compliance with ERISA and, where applicable, the Code.

 

(c)                                  No act, omission or transaction has
occurred that could result in imposition on the Borrower, any of its
Subsidiaries or any ERISA Affiliate (whether directly or indirectly) of
(i) either a civil penalty assessed pursuant to subsections (c), (i) or (l) of
section 502 of ERISA or a tax imposed pursuant to Chapter 43 of Subtitle D of
the Code or (ii) breach of fiduciary duty liability damages under section 409 of
ERISA.

 

(d)                                 No Plan (other than a defined contribution
plan) or any trust created under any such Plan has been terminated since
September 2, 1974.  No liability to the PBGC (other than for the payment of
current premiums which are not past due) by the Borrower, any of its
Subsidiaries or any ERISA Affiliate has been or is expected by the Borrower, any
of its Subsidiaries or any ERISA Affiliate to be incurred with respect to any
Plan.  No ERISA Event with respect to any Plan has occurred.

 

(e)                                  Full payment when due has been made of all
amounts which the Borrower, any of its Subsidiaries or any ERISA Affiliate is
required under the terms of each Plan, if any, or applicable law to have paid as
contributions to such Plan as of the date hereof, and no accumulated funding
deficiency (as defined in section 302 of ERISA and section 412 of the Code),
whether or not waived, exists with respect to any Plan.

 

(f)                                   The actuarial present value of the benefit
liabilities under each Plan, if any, which is subject to Title IV of ERISA does
not, as of the end of the Borrower’s most recently ended fiscal year, exceed the
current value of the assets (computed on a plan termination basis in accordance
with Title IV of ERISA) of such Plan allocable to such benefit liabilities.  The
term “actuarial present value of the benefit liabilities” shall have the meaning
specified in section 4041 of ERISA.

 

(g)                                  Neither the Borrower, its Subsidiaries nor
any ERISA Affiliate sponsors, maintains, or contributes to an employee welfare
benefit plan, as defined in section 3(1) of ERISA, including, without
limitation, any such plan maintained to provide benefits to former employees of
such entities, that may not be terminated by the Borrower, any of its
Subsidiaries or any ERISA Affiliate in its sole discretion at any time without
any material liability.

 

(h)                                 Neither the Borrower, its Subsidiaries nor
any ERISA Affiliate sponsors, maintains or contributes to, or has at any time in
the six-year period preceding the date hereof sponsored, maintained or
contributed to, any Multiemployer Plan.

 

61

--------------------------------------------------------------------------------


 

(i)                                     Neither the Borrower, its Subsidiaries
nor any ERISA Affiliate is required to provide security under section 401(a)(29)
of the Code due to a Plan amendment that results in an increase in current
liability for the Plan.

 

Section 7.11                             Disclosure; No Material Misstatements. 
None of the reports, financial statements, certificates or other information
furnished by or on behalf of the Borrower or any of its Subsidiaries to the
Administrative Agent or any Lender or any of their Affiliates in connection with
the negotiation of this Agreement or any other Loan Document or delivered
hereunder or under any other Loan Document (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.  There is no fact peculiar to the Borrower or any
of its Subsidiaries that could reasonably be expected to have a Material Adverse
Effect or in the future is reasonably likely to have a Material Adverse Effect
and which has not been set forth in this Agreement or the Loan Documents or the
other documents, certificates and statements furnished to the Administrative
Agent or the Lenders by or on behalf of the Borrower or any of its Subsidiaries
prior to, or on, the date hereof in connection with the transactions
contemplated hereby.  There are no statements or conclusions in any Reserve
Report which are based upon or include misleading information or fail to take
into account material information regarding the matters reported therein.

 

Section 7.12                             Insurance.  The Borrower has, and has
caused all of its Subsidiaries to have, (a) all insurance policies sufficient
for the compliance by each of them with all material Governmental Requirements
and all material agreements and (b) insurance coverage in at least amounts and
against such risk (including, without limitation, public liability) that are
usually insured against by companies similarly situated and engaged in the same
or a similar business for the assets and operations of the Borrower and its
Subsidiaries.  The Administrative Agent and the Lenders have been named as
additional insureds in respect of such liability insurance policies and the
Administrative Agent has been named as loss payee with respect to Property loss
insurance.

 

Section 7.13                             Restriction on Liens.  Neither the
Borrower nor any of its Subsidiaries is a party to any material agreement or
arrangement, or subject to any order, judgment, writ or decree, which either
restricts or purports to restrict its ability to grant Liens to the
Administrative Agent and the Lenders on or in respect of their Properties to
secure the Indebtedness and the Loan Documents.

 

Section 7.14                             Subsidiaries.  Except as set forth on
Schedule 7.14 or as disclosed in writing to the Administrative Agent (which
shall promptly furnish a copy to the Lenders), which shall be a supplement to
Schedule 7.14, the Borrower has no Subsidiaries and there are no E&P
Subsidiaries.  The Borrower has no Foreign Subsidiaries.

 

Section 7.15                             Location of Business and Offices.  The
Borrower’s jurisdiction of organization is Delaware; the name of the Borrower as
listed in the public records of its jurisdiction of organization is Legacy
Reserves LP, and the organizational identification number

 

62

--------------------------------------------------------------------------------


 

of the Borrower in its jurisdiction of organization is 4038949 (or as set forth
in a notice delivered to the Administrative Agent pursuant to Section 8.01(n)). 
The Borrower’s principal place of business and chief executive offices are
located at the address specified in Section 12.01 (or as set forth in a notice
delivered pursuant to Section 8.01(n)).  Each Subsidiary’s jurisdiction of
organization, name as listed in the public records of its jurisdiction of
organization, organizational identification number in its jurisdiction of
organization, and the location of its principal place of business and chief
executive office is stated on Schedule 7.15 (or as set forth in a notice
delivered pursuant to Section 8.01(n)).

 

Section 7.16                             Properties; Titles, Etc.

 

(a)                                 Each of the Borrower and its Subsidiaries
has good and defensible title to its Oil and Gas Properties evaluated in the
most recently delivered Reserve Report and good title to all its personal
Properties, in each case, free and clear of all Liens except Liens permitted by
Section 9.03.  After giving full effect to the Excepted Liens, the Borrower or
any of its Subsidiaries specified as the owner owns the net interests in
production attributable to the Hydrocarbon Interests as reflected in the most
recently delivered Reserve Report, and the ownership of such Properties shall
not in any material respect obligate the Borrower or any of its Subsidiaries to
bear the costs and expenses relating to the maintenance, development and
operations of each such Property in an amount in excess of the working interest
of each Property set forth in the most recently delivered Reserve Report that is
not offset by a corresponding proportionate increase in the Borrower’s or any of
its Subsidiaries’ net revenue interest in such Property.

 

(b)                                 All material leases and agreements necessary
for the present conduct of the business of the Borrower and its Subsidiaries are
valid and subsisting, in full force and effect, and there exists no default or
event or circumstance which with the giving of notice or the passage of time or
both would give rise to a default under any such lease or leases, which could
reasonably be expected to have a Material Adverse Effect.

 

(c)                                  The rights and Properties presently owned,
leased or licensed by the Borrower and its Subsidiaries including, without
limitation, all easements and rights of way, include all rights and Properties
necessary to permit the Borrower and its Subsidiaries to conduct their business
in all material respects as of the date hereof.

 

(d)                                 All of the material Properties of the
Borrower and each of its Subsidiaries that are reasonably necessary for the
operation of their businesses are in good working condition and are maintained
in accordance with prudent business standards.

 

(e)                                  The Borrower and each of its Subsidiaries
owns, or is licensed to use, all trademarks, tradenames, copyrights, patents and
other intellectual Property material to its business, and the use thereof by the
Borrower and such Subsidiary does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  The Borrower and its Subsidiaries either own or have valid licenses or
other rights to use all databases, geological data, geophysical data,
engineering data, seismic data, maps, interpretations and other technical
information used in their businesses as presently conducted,

 

63

--------------------------------------------------------------------------------


 

subject to the limitations contained in the agreements governing the use of the
same, which limitations are customary for companies engaged in the business of
the exploration and production of Hydrocarbons, with such exceptions as could
not reasonably be expected to have a Material Adverse Effect.

 

Section 7.17                             Maintenance of Properties.  Except for
such acts or failures to act as could not be reasonably expected to have a
Material Adverse Effect, the Oil and Gas Properties (and Properties unitized
therewith) have been maintained, operated and developed in a good and
workmanlike manner and in conformity with all Government Requirements and in
conformity with the provisions of all leases, subleases or other contracts
comprising a part of the Hydrocarbon Interests and other contracts and
agreements forming a part of the Oil and Gas Properties.  Specifically in
connection with the foregoing, except as could not reasonably be expected to
have a Material Adverse Effect, (a) no Oil and Gas Property is subject to having
allowable production reduced below the full and regular allowable (including the
maximum permissible tolerance) because of any overproduction (whether or not the
same was permissible at the time) and (b) none of the wells comprising a part of
the Oil and Gas Properties (or Properties unitized therewith) is deviated from
the vertical more than the maximum permitted by Government Requirements, and
such wells are, in fact, bottomed under and are producing from, and the well
bores are wholly within, the Oil and Gas Properties (or in the case of wells
located on Properties unitized therewith, such unitized Properties).  All
pipelines, wells, gas processing plants, platforms and other material
improvements, fixtures and equipment owned in whole or in part by the Borrower
or any of its Subsidiaries that are necessary to conduct normal operations are
being maintained in a state adequate to conduct normal operations, and with
respect to such of the foregoing which are operated by the Borrower or any of
its Subsidiaries, in a manner consistent with the Borrower’s or its
Subsidiaries’ past practices (other than those the failure of which to maintain
in accordance with this Section 7.17 could not reasonably be expect to have a
Material Adverse Effect).

 

Section 7.18                             Gas Imbalances, Prepayments.  As of the
date hereof, except as set forth on Schedule 7.18 or on the most recent
certificate delivered pursuant to Section 8.12(c), on a net basis there are no
gas imbalances, take or pay or other prepayments which would require the
Borrower or any of its Subsidiaries to deliver, in the aggregate, two percent
(2%) or more of the monthly production from Hydrocarbons produced from the Oil
and Gas Properties at some future time without then or thereafter receiving full
payment therefor.

 

Section 7.19                             Marketing of Production.  Except for
contracts listed and in effect on the date hereof on Schedule 7.19, and
thereafter either disclosed in writing to the Administrative Agent or included
in the most recently delivered Reserve Report (with respect to all of which
contracts the Borrower represents that it or its Subsidiaries are receiving a
price for all production sold thereunder which is computed substantially in
accordance with the terms of the relevant contract and are not having deliveries
curtailed substantially below the subject Property’s delivery capacity), no
material agreements exist which are not cancelable on 60 days’ notice or less
without penalty or detriment for the sale of production from the Borrower’s or
its Subsidiaries’ Hydrocarbons (including, without limitation, calls on or other
rights to purchase, production, whether or not the same are currently being
exercised) that (a) pertain to the sale of production at a fixed price and
(b) have a maturity or expiry date of more than six (6) months from the date
hereof.

 

64

--------------------------------------------------------------------------------


 

Section 7.20                             Swap Agreements.  Schedule 7.20, as of
the date hereof, and after the date hereof, each report required to be delivered
by the Borrower pursuant to Section 8.01(f), sets forth, a true and complete
summary of all Swap Agreements of the Borrower and each of its Subsidiaries
which includes the material terms thereof (including the type, term and notional
amounts or volumes).

 

Section 7.21                             Use of Loans and Letters of Credit. 
The proceeds of the Loans and the Letters of Credit shall be used (a) for
general corporate purposes of the Borrower and its Subsidiaries, (b) for any
distribution advances of Available Cash and (c) Investments in any E&P
Subsidiary permitted by Section 9.05(l).  The Borrower and its Subsidiaries are
not engaged principally, or as one of its or their important activities, in the
business of extending credit for the purpose, whether immediate, incidental or
ultimate, of buying or carrying margin stock (within the meaning of Regulation
T, U or X of the Board).  No part of the proceeds of any Loan or Letter of
Credit will be used for any purpose which violates the provisions of Regulations
T, U or X of the Board.

 

Section 7.22                             Solvency.  After giving effect to the
transactions contemplated hereby, (a) the aggregate assets (after giving effect
to amounts that could reasonably be received by reason of indemnity, offset,
insurance or any similar arrangement), at a fair valuation, of the Borrower and
the Guarantors, taken as a whole, will exceed the aggregate Debt of the Borrower
and the Guarantors on a consolidated basis, as the Debt becomes absolute and
matures, (b) each of the Borrower and the Guarantors will not have incurred or
intended to incur, and will not believe that it will incur, Debt beyond its
ability to pay such Debt (after taking into account the timing and amounts of
cash to be received by each of the Borrower and the Guarantors and the amounts
to be payable on or in respect of its liabilities, and giving effect to amounts
that could reasonably be received by reason of indemnity, offset, insurance or
any similar arrangement) as such Debt becomes absolute and matures and (c) each
of the Borrower and the Guarantors will not have (and will have no reason to
believe that it will have thereafter) unreasonably small capital for the conduct
of its business.

 

Section 7.23                             OFAC.  None of the Borrower or any of
its Subsidiaries, or, to their knowledge, any of their respective directors,
officers, brokers or other agents acting or benefiting in any capacity in
connection with this Agreement, or any of their respective parents,
subsidiaries, or affiliates, is a Designated Person.

 

Section 7.24                             International Operations.  None of the
Borrower and its Subsidiaries own, and have not acquired or made any other
material expenditure (whether such expenditure is capital, operating or
otherwise) in or related to, any Oil and Gas Properties located outside of the
geographical boundaries of the United States or in the offshore federal waters
of the United States of America.

 

ARTICLE VIII
AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents shall have been paid in full and all Letters of
Credit shall have expired or terminated

 

65

--------------------------------------------------------------------------------


 

and all LC Disbursements shall have been reimbursed, the Borrower covenants and
agrees with the Lenders that:

 

Section 8.01                             Financial Statements; Other
Information.  The Borrower will furnish to the Administrative Agent and each
Lender:

 

(a)                                 Annual Financial Statements.  As soon as
available, but in any event not later than 90 days after the end of each fiscal
year, the Borrower’s audited consolidated balance sheet and related statements
of operations, members’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by independent public accountants of
recognized national standing and reasonably acceptable to the Administrative
Agent (without a “going concern” or like qualification or exception and without
any qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial position and results of operations of the Borrower and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied.

 

(b)                                 Quarterly Financial Statements.  As soon as
available, but in any event not later than 45 days after the end of each of the
first three fiscal quarters of each fiscal year of the Borrower, its
consolidated balance sheet and related statements of operations, members’ equity
and cash flows as of the end of and for such quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by a
Financial Officer as presenting fairly in all material respects the financial
position and results of operations of the Borrower and its Consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes.

 

(c)                                  Certificate of Financial Officer —
Compliance.  Concurrently with any delivery of financial statements under
Section 8.01(a) or Section 8.01(b), a certificate of a Financial Officer in
substantially the form of Exhibit B hereto (i) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(ii) setting forth reasonably detailed calculations demonstrating compliance
with Section 9.01, (iii) stating whether any change in GAAP or in the
application thereof has occurred since the Effective Date and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate and (iv) specifying each Subsidiary and
E&P Subsidiary.

 

(d)                                 Certificate of Accounting Firm — Defaults. 
Concurrently with any delivery of financial statements under Section 8.01(a), a
certificate of the accounting firm that reported on such financial statements
stating whether they obtained knowledge during the course of their examination
of such financial statements of any Default (which certificate may be limited to
the extent required by accounting rules or guidelines).

 

(e)                                  Certificate of Financial Officer —
Consolidating Information.  If, at any time, all of entities of the Borrower
that would otherwise be a Subsidiary of the Borrower except for the designation
of such entity as an E&P Subsidiary, then concurrently with any delivery of

 

66

--------------------------------------------------------------------------------


 

financial statements under Section 8.01(a) or Section 8.01(b), a certificate of
a Financial Officer setting forth consolidating spreadsheets that show all E&P
Subsidiaires and the eliminating entries, in such form as would be presentable
to the auditors of the Borrower.

 

(f)                                   Certificate of Financial Officer – Swap
Agreements.  Concurrently with any delivery of financial statements under
Section 8.01(a) and Section 8.01(b), a certificate of a Financial Officer, in
form and substance satisfactory to the Administrative Agent, setting forth as of
the last Business Day of such calendar month or fiscal year, a true and complete
summary of all Swap Agreements of the Borrower and each of its Subsidiaries
which includes the material terms thereof (including the type, term and notional
amounts or volumes) not listed on Schedule 7.20.

 

(g)                                  Certificate of Insurer – Insurance
Coverage.  Concurrently with any delivery of financial statements under Section
8.01(a), a certificate of insurance coverage from each insurer with respect to
the insurance required by Section 8.07, in form and substance satisfactory to
the Administrative Agent, and, if requested by the Administrative Agent or any
Lender, all copies of the applicable policies.

 

(h)                                 Other Accounting Reports.  Promptly upon
receipt thereof, a copy of each other report or letter submitted to the Borrower
or any of its Subsidiaries by independent accountants in connection with any
annual, interim or special audit made by them of the books of the Borrower or
any such Subsidiary, and a copy of any response by the Borrower or any such
Subsidiary to such letter or report.

 

(i)                                     SEC and Other Filings; Reports to
Shareholders.  Promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower or any Subsidiary with the SEC, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be.

 

(j)                                    Notices Under Material Instruments. 
Promptly after the furnishing thereof, copies of any financial statement, report
or notice furnished to or by any Person pursuant to the terms of any preferred
stock designation, indenture, loan or credit or other similar agreement, other
than this Agreement and not otherwise required to be furnished to the Lenders
pursuant to any other provision of this Section 8.01.

 

(k)                                 Lists of Purchasers.  Concurrently with the
delivery of any Reserve Report to the Administrative Agent pursuant to Section
8.12, a list of all Persons purchasing Hydrocarbons from the Borrower or any of
its Subsidiaries.

 

(l)                                     Notice of Sales of Oil and Gas
Properties.  In the event the Borrower or any of its Subsidiaries intends to
sell, transfer, assign or otherwise dispose of any Oil or Gas Properties
included in the most recently delivered Reserve Report (or any Equity Interests
in any Subsidiary owning interests in such Oil and Gas Properties) during any
period between two successive Scheduled Redetermination Dates having a value,
individually or in the aggregate, in excess of $1,000,000 (in each case as
assigned to such Oil and Gas Properties in the most recently delivered Reserve
Report), prior written notice of such disposition, the price thereof, the

 

67

--------------------------------------------------------------------------------


 

anticipated date of closing, and any other details thereof requested by the
Administrative Agent or any Lender.

 

(m)                             Notice of Casualty Events.  Prompt written
notice, and in any event within three Business Days, of the occurrence of any
Casualty Event or the commencement of any action or proceeding that could
reasonably be expected to result in a Casualty Event.

 

(n)                                 Information Regarding Borrower and
Guarantors.  Prompt written notice (and in any event within 30 days prior
thereto) of any change (i) in the Borrower or any Guarantor’s corporate name or
in any trade name used to identify such Person in the conduct of its business or
in the ownership of its Properties, (ii) in the location of the Borrower or any
Guarantor’s chief executive office or principal place of business, (iii) in the
Borrower or any Guarantor’s identity or corporate structure or in the
jurisdiction in which such Person is incorporated or formed, (iv) in the
Borrower or any Guarantor’s jurisdiction of organization or such Person’s
organizational identification number in such jurisdiction of organization, and
(v) in the Borrower or any Guarantor’s federal taxpayer identification number,
if any.

 

(o)                                 Production Report and Lease Operating
Statements.  Within 45 days after the end of each fiscal quarter, a report
setting forth, for each calendar month during the then-current fiscal year to
date, the volume of production and sales attributable to production (and the
prices at which such sales were made and the revenues derived from such sales)
for each such calendar month from the Oil and Gas Properties, and setting forth
the related ad valorem, severance and production taxes and lease operating
expenses attributable thereto and incurred for each such calendar month.

 

(p)                                 Notices of Certain Changes.  Promptly, but
in any event within five (5) Business Days after the execution thereof, copies
of any amendment, modification or supplement to the certificate or articles of
incorporation, by-laws, any preferred stock designation or any other organic
document of the Borrower or any of its Subsidiaries.

 

(q)                                 Other Requested Information.  Promptly
following any request therefor, such other information regarding the operations,
business affairs and financial condition of the Borrower or any of its
Subsidiaries (including, without limitation, any Plan or Multiemployer Plan and
any reports or other information required to be filed under ERISA), or
compliance with the terms of this Agreement or any other Loan Document, as the
Administrative Agent or any Lender may reasonably request.

 

Section 8.02                             Notices of Material Events.  The
Borrower will furnish to the Administrative Agent and each Lender, promptly
after the Borrower obtains knowledge thereof, written notice of the following:

 

(a)                                 the occurrence of any Default;

 

(b)                                 the filing or commencement of, or the threat
in writing of, any action, suit, investigation, arbitration or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any Subsidiary thereof, or any material adverse development in any
action, suit, proceeding, investigation or arbitration (whether or not
previously disclosed

 

68

--------------------------------------------------------------------------------


 

to the Lenders), that, in either case, if adversely determined, could reasonably
be expected to result in liability in excess of $1,000,000;

 

(c)                                  the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding $1,000,000; and

 

(d)                                 any other development that results in, or
could reasonably be expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 

Section 8.03                             Existence; Conduct of Business.  The
Borrower will, and will cause each of its Subsidiaries to, do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and the rights, licenses, permits, privileges and franchises
material to the conduct of its business and maintain, if necessary, its
qualification to do business in each other jurisdiction in which any of its Oil
and Gas Properties is located or the ownership of its Properties requires such
qualification, except where the failure to so qualify could not reasonably be
expected to have a Material Adverse Effect; provided that the foregoing shall
not prohibit any merger, consolidation, liquidation, dissolution, sale or other
disposition permitted under Section 9.12.

 

Section 8.04                             Payment of Obligations.  The Borrower
will, and will cause each of its Subsidiaries to, pay its obligations, including
Tax liabilities of the Borrower and all of its Subsidiaries before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Borrower or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect or result in the seizure or levy of any Property of the Borrower
or any of its Subsidiaries.

 

Section 8.05                             Performance of Obligations under Loan
Documents.  The Borrower will pay the Notes according to the reading, tenor and
effect thereof, and the Borrower will, and the Borrower will cause each of its
Subsidiaries to do and perform every act and discharge all of the obligations to
be performed and discharged by them under the Loan Documents, including, without
limitation, this Agreement, at the time or times and in the manner specified.

 

Section 8.06                             Operation and Maintenance of
Properties.  The Borrower will, and will cause each of its Subsidiaries to:

 

(a)                                 operate its Oil and Gas Properties and other
material Properties or cause such Oil and Gas Properties and other material
Properties to be operated in a careful and efficient manner in accordance with
the practices of the industry and in compliance with all applicable contracts
and agreements and in compliance with all Governmental Requirements, including,
without limitation, applicable proration requirements and Environmental Laws,
and all applicable laws, rules and regulations of every other Governmental
Authority from time to time

 

69

--------------------------------------------------------------------------------


 

constituted to regulate the development and operation of its Oil and Gas
Properties and the production and sale of Hydrocarbons and other minerals
therefrom, except, in each case, where the failure to comply could not
reasonably be expected to have a Material Adverse Effect.

 

(b)                                 keep and maintain all Property material to
the conduct of its business in good working order and condition, ordinary wear
and tear excepted preserve, maintain and keep in good repair, working order and
efficiency (ordinary wear and tear excepted) all of its material Oil and Gas
Properties and other material Properties, including, without limitation, all
material equipment, machinery and facilities.

 

(c)                                  promptly pay and discharge, or make
reasonable and customary efforts to cause to be paid and discharged, all delay
rentals, royalties, expenses and indebtedness accruing under the leases or other
agreements affecting or pertaining to its Oil and Gas Properties and will do all
other things necessary to keep unimpaired their rights with respect thereto and
prevent any forfeiture thereof or default thereunder.

 

(d)                                 promptly perform or make reasonable and
customary efforts to cause to be performed, in accordance with industry
standards and in all material respects, the obligations required by each and all
of the assignments, deeds, leases, sub-leases, contracts and agreements
affecting its interests in its Oil and Gas Properties and other material
Properties.

 

(e)                                  to the extent the Borrower or one of its
Subsidiaries is not the operator of any Property, the Borrower shall use
reasonable efforts to cause the operator to comply with this Section 8.06.

 

Section 8.07                             Insurance.  The Borrower will, and will
cause each of its Subsidiaries to, maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.  The loss payable clauses
or provisions in said insurance policy or policies insuring any of the
collateral for the Loans shall be endorsed in favor of and made payable to the
Administrative Agent as its interests may appear and such policies shall name
the Administrative Agent and the Lenders as “additional insureds” and provide
that the insurer will give at least 30 days prior notice of any cancellation to
the Administrative Agent.

 

Section 8.08                             Books and Records; Inspection Rights. 
The Borrower will, and will cause each of its Subsidiaries to, keep proper books
of record and account in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities.  The
Borrower will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its Properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested.

 

Section 8.09                             Compliance with Laws.  The Borrower
will, and will cause each of its Subsidiaries to, comply with all laws, rules,
regulations and orders of any Governmental

 

70

--------------------------------------------------------------------------------


 

Authority applicable to them or their Property, except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect.

 

Section 8.10                             Environmental Matters.

 

(a)                                 The Borrower shall, and shall cause each of
its Subsidiaries to:  (i) comply, and shall cause its Properties and operations
and each of its Subsidiaries and each Subsidiary’s Properties and operations to
comply, with all applicable Environmental Laws, the breach of which could be
reasonably expected to have a Material Adverse Effect; (ii) not dispose of or
otherwise release, and shall cause each Subsidiary not to dispose of or
otherwise release, any oil, oil and gas waste, hazardous substance, or solid
waste on, under, about or from any of the Borrower’s or its Subsidiaries’
Properties or any other Property to the extent caused by the Borrower’s or any
of its Subsidiaries’ operations except in compliance with applicable
Environmental Laws, the disposal or release of which could reasonably be
expected to have a Material Adverse Effect; (iii) timely obtain or file, and
shall cause each of its Subsidiaries to timely obtain or file, all notices,
permits, licenses, exemptions, approvals, registrations or other authorizations,
if any, required under applicable Environmental Laws to be obtained or filed in
connection with the operation or use of the Borrower’s or its Subsidiaries’
Properties, which failure to obtain or file could reasonably be expected to have
a Material Adverse Effect; (iv) promptly commence and diligently prosecute to
completion, and shall cause each of its Subsidiaries to promptly commence and
diligently prosecute to completion, any assessment, evaluation, investigation,
monitoring, containment, cleanup, removal, repair, restoration, remediation or
other remedial obligations (collectively, the “Remedial Work”) in the event any
Remedial Work is required or reasonably necessary under applicable Environmental
Laws because of or in connection with the actual or suspected past, present or
future disposal or other release of any oil, oil and gas waste, hazardous
substance or solid waste on, under, about or from any of the Borrower’s or its
Subsidiaries’ Properties, which failure to commence and diligently prosecute to
completion could reasonably be expected to have a Material Adverse Effect; and
(v) establish and implement, and shall cause each of its Subsidiaries to
establish and implement, such procedures as may be reasonably necessary to
continuously determine and assure that the Borrower’s and its Subsidiaries’
obligations under this Section 8.10(a) are timely and fully satisfied, which
failure to establish and implement could reasonably be expected to have a
Material Adverse Effect.

 

(b)                                 The Borrower will promptly, but in no event
later than five days after the occurrence thereof, notify the Administrative
Agent and the Lenders in writing of any threatened action, investigation or
inquiry by any Governmental Authority or any threatened demand or lawsuit by any
landowner or other third party against the Borrower or its Subsidiaries or their
Properties of which the Borrower has knowledge in connection with any
Environmental Laws (excluding routine testing and corrective action) if the
Borrower reasonably anticipates that such action will result in liability
(whether individually or in the aggregate) in excess of $1,000,000, not fully
covered by insurance, subject to normal deductibles.

 

(c)                                  The Borrower will, and will cause each of
its Subsidiaries to, provide environmental audits and tests in accordance with
American Society of Testing Materials standards upon request by the
Administrative Agent and the Lenders (or as otherwise required to

 

71

--------------------------------------------------------------------------------


 

be obtained by the Administrative Agent or the Lenders by any Governmental
Authority), in connection with any future acquisitions of Oil and Gas Properties
or other material Properties.

 

Section 8.11                             Further Assurances.

 

(a)                                 The Borrower at its sole expense will, and
will cause each of its Subsidiaries to, promptly execute and deliver to the
Administrative Agent all such other documents, agreements and instruments
reasonably requested by the Administrative Agent to comply with, cure any
defects or accomplish the conditions precedent, covenants and agreements of the
Borrower or any of its Subsidiaries, as the case may be, in the Loan Documents,
including the Notes, or to further evidence and more fully describe the
collateral intended as security for the Indebtedness, or to correct any
omissions in this Agreement or the Security Instruments, or to state more fully
the obligations secured therein, or to perfect, protect or preserve any Liens
created pursuant to this Agreement or any of the Security Instruments or the
priority thereof, or to make any recordings, file any notices or obtain any
consents, all as may be reasonably necessary or appropriate, in the sole
discretion of the Administrative Agent, in connection therewith.

 

(b)                                 The Borrower hereby authorizes the
Administrative Agent to file one or more financing or continuation statements,
and amendments thereto, relative to all or any part of the Mortgaged Property
without the signature of the Borrower or any other Guarantor where permitted by
law.  A carbon, photographic or other reproduction of the Security Instruments
or any financing statement covering the Mortgaged Property or any part thereof
shall be sufficient as a financing statement where permitted by law.  The
Administrative Agent will promptly send the Borrower any financing or
continuation statements it files without the signature of the Borrower or any
other Guarantor and the Administrative Agent will promptly send the Borrower the
filing or recordation information with respect thereto.

 

Section 8.12                             Reserve Reports.

 

(a)                                 On or before March 1st and September 1st of
each year, commencing September 1, 2014, the Borrower shall furnish to the
Administrative Agent and the Lenders a Reserve Report as of the immediately
preceding December 31 or June 30, as applicable.  The Reserve Report as of
December 31 of each year shall be prepared by one or more independent petroleum
engineers reasonably acceptable to the Administrative Agent and the June 30
Reserve Report of each year shall be prepared by or under the supervision of the
“Manager of Acquisitions and Planning” (or similarly titled position) of the
Borrower who shall certify such Reserve Report to be true and accurate and to
have been prepared in accordance with the procedures used in the immediately
preceding December 31 Reserve Report.

 

(b)                                 In the event of an Interim Redetermination,
the Borrower shall furnish to the Administrative Agent and the Lenders a Reserve
Report prepared by or under the supervision of the chief engineer of the
Borrower who shall certify such Reserve Report to be true and accurate and to
have been prepared in accordance with the procedures used in the immediately
preceding January 1 Reserve Report.  For any Interim Redetermination requested
by the Administrative Agent or the Borrower pursuant to Section 2.07(b), the
Borrower shall provide

 

72

--------------------------------------------------------------------------------


 

such Reserve Report with an “as of” date as required by the Administrative Agent
as soon as possible, but in any event no later than thirty (30) days following
the receipt of such request.

 

(c)                                  With the delivery of each Reserve Report,
the Borrower shall provide to the Administrative Agent and the Lenders a
certificate from a Responsible Officer certifying that in all material
respects:  (i) the information contained in the Reserve Report and any other
information delivered in connection therewith is true and correct, (ii) the
Borrower or its Subsidiaries owns good and defensible title to the Oil and Gas
Properties evaluated in such Reserve Report and such Properties are free of all
Liens except for Liens permitted by Section 9.03, (iii) except as set forth on
an exhibit to the certificate, on a net basis there are no gas imbalances, take
or pay or other prepayments in excess of the volume specified in Section 7.18
with respect to their Oil and Gas Properties evaluated in such Reserve Report
that would require the Borrower or any of its Subsidiaries to deliver
Hydrocarbons either generally or produced from such Oil and Gas Properties at
some future time without then or thereafter receiving full payment therefor,
(iv) none of their Oil and Gas Properties have been sold since the date of the
last Borrowing Base determination except as set forth on an exhibit to the
certificate, which certificate shall list all of its Oil and Gas Properties sold
and in such detail as reasonably required by the Administrative Agent, (v)
attached to the certificate is a list of all marketing agreements entered into
subsequent to the later of the date hereof or the most recently delivered
Reserve Report that the Borrower could reasonably be expected to have been
obligated to list on Schedule 7.19 had such agreement been in effect on the date
hereof and (vi) attached thereto is a schedule of the Oil and Gas Properties
evaluated by such Reserve Report that are Mortgaged Properties and demonstrating
the percentage of the present value that such Mortgaged Properties represent.

 

Section 8.13                             Title Information.

 

(a)                                 On or before the delivery to the
Administrative Agent and the Lenders of each Reserve Report required by Section
8.12(a), to the extent requested by the Administrative Agent, the Borrower will
deliver title information in form and substance acceptable to the Administrative
Agent covering enough of the Oil and Gas Properties evaluated by such Reserve
Report that were not included in the immediately preceding Reserve Report, so
that the Administrative Agent shall have received together with title
information previously delivered to the Administrative Agent, satisfactory title
information on at least 80% of the total value of the Oil and Gas Properties
evaluated by such Reserve Report.

 

(b)                                 If the Borrower has provided title
information for additional Properties under Section 8.13(a), the Borrower shall,
within 60 days of notice from the Administrative Agent that title defects or
exceptions exist with respect to such additional Properties, either (i) cure any
such title defects or exceptions (including defects or exceptions as to
priority) which are not permitted by Section 9.03 raised by such information,
(ii) substitute acceptable Mortgaged Properties with no title defects or
exceptions except for Excepted Liens (other than Excepted Liens described in
clauses (e), (g) and (h) of such definition) having an equivalent value or (iii)
deliver title information in form and substance reasonably acceptable to the
Administrative Agent so that the Administrative Agent shall have received,
together with title information previously delivered to the Administrative
Agent, satisfactory title information on at least 80% of the value of the Oil
and Gas Properties evaluated by such Reserve Report.

 

73

--------------------------------------------------------------------------------


 

(c)                                  If the Borrower is unable to cure any title
defect requested by the Administrative Agent or the Lenders to be cured within
the 60-day period or the Borrower does not comply with the requirements to
provide acceptable title information covering 80% of the value of the Oil and
Gas Properties evaluated in the most recent Reserve Report, such default shall
not be a Default, but instead the Administrative Agent and/or the Required
Lenders shall have the right to exercise the following remedy in their sole
discretion from time to time, and any failure to so exercise this remedy at any
time shall not be a waiver as to future exercise of the remedy by the
Administrative Agent or the Lenders.  To the extent that the Administrative
Agent or the Required Lenders are not reasonably satisfied with title to any
Mortgaged Property after the 60-day period has elapsed, such unacceptable
Mortgaged Property shall not count towards the 80% requirement, and the
Administrative Agent may send a notice to the Borrower and the Lenders that the
then outstanding Borrowing Base shall be reduced by an amount as determined by
the Required Lenders to cause the Borrower to be in compliance with the
requirement to provide acceptable title information on 80% of the value of the
Oil and Gas Properties.  This new Borrowing Base shall become effective
immediately after receipt of such notice.

 

Section 8.14                             Additional Collateral; Additional
Guarantors.

 

(a)                                 In connection with each redetermination of
the Borrowing Base, the Borrower shall review the Reserve Report and the list of
current Mortgaged Properties (as described in Section 8.12(c)(vi)) to ascertain
whether the Mortgaged Properties represent at least 80% of the total value of
the Oil and Gas Properties evaluated in the most recently completed Reserve
Report after giving effect to exploration and production activities,
acquisitions, dispositions and production.  In the event that the Mortgaged
Properties do not represent at least 80% of such total value, then the Borrower
shall, and shall cause its Subsidiaries to, grant to the Administrative Agent or
its designee as security for the Indebtedness a first-priority Lien interest
(provided the Excepted Liens of the type described in clauses (a) to (d) and (f)
of the definition thereof may exist, but subject to the provisos at the end of
such definition) on additional Oil and Gas Properties not already subject to a
Lien of the Security Instruments such that after giving effect thereto, the
Mortgaged Properties will represent at least 80% of such total value.  All such
Liens will be created and perfected by and in accordance with the provisions of
deeds of trust, security agreements and financing statements or other Security
Instruments, all in form and substance reasonably satisfactory to the
Administrative Agent or its designee and in sufficient executed (and
acknowledged where necessary or appropriate) counterparts for recording
purposes.  In order to comply with the foregoing, if any Subsidiary places a
Lien on its Oil and Gas Properties and such Subsidiary is not a Guarantor, then
it shall become a Guarantor and comply with Section 8.14(b).

 

(b)                                 In the event that (i) the Borrower
determines that any Subsidiary is a Material Domestic Subsidiary or (ii) any
Domestic Subsidiary incurs or guarantees any Debt, then the Borrower shall
promptly cause such Subsidiary to guarantee the Indebtedness pursuant to the
Guaranty Agreement.  In connection with any such guaranty, the Borrower shall,
or shall cause such Subsidiary to, (A) execute and deliver a supplement to the
Guaranty Agreement executed by such Subsidiary, (B) pledge all of the Equity
Interests of such Subsidiary (including, without limitation, delivery of
original stock certificates evidencing the Equity Interests of such Subsidiary,
together with an appropriate undated stock powers for each certificate duly
executed in blank by the registered owner thereof) and (C) execute and deliver
such other additional

 

74

--------------------------------------------------------------------------------


 

closing documents, certificates and legal opinions as shall reasonably be
requested by the Administrative Agent or its designee; provided that (i) the
foregoing requirements shall not apply to Legacy Reserves Finance Corporation
and (ii) in no event shall the Borrower or any Subsidiary be required to pledge
the Equity Interests of any E&P Subsidiary pursuant to any Loan Document.

 

Section 8.15                             ERISA Compliance.  The Borrower will
promptly furnish, and will cause its Subsidiaries and any ERISA Affiliate to
promptly furnish, to the Administrative Agent (a) promptly after the filing
thereof with the United States Secretary of Labor, the Internal Revenue Service
or the PBGC, copies of each annual and other report with respect to each Plan,
if any, or any trust created thereunder, (b) immediately upon becoming aware of
the occurrence of any ERISA Event or of any “prohibited transaction,” as
described in section 406 of ERISA or in section 4975 of the Code, in connection
with any Plan or any trust created thereunder, a written notice signed by the
President or the principal Financial Officer of the Borrower, its Subsidiaries
or the ERISA Affiliate, as the case may be, specifying the nature thereof, what
action the Borrower, its Subsidiaries or the ERISA Affiliate is taking or
proposes to take with respect thereto, and, when known, any action taken or
proposed by the Internal Revenue Service, the Department of Labor or the PBGC
with respect thereto, and (c) immediately upon receipt thereof, copies of any
notice of the PBGC’s intention to terminate or to have a trustee appointed to
administer any Plan.  With respect to each Plan, if any (other than a
Multiemployer Plan), the Borrower will, and the Borrower will cause each of its
Subsidiaries and ERISA Affiliates to, (i) satisfy in full and in a timely
manner, without incurring any late payment or underpayment charge or penalty and
without giving rise to any lien, all of the contribution and funding
requirements of section 412 of the Code (determined without regard to
subsections (d), (e), (f) and (k) thereof) and of section 302 of ERISA
(determined without regard to sections 303, 304 and 306 of ERISA), and (ii) pay,
or cause to be paid, to the PBGC in a timely manner, without incurring any late
payment or underpayment charge or penalty, all premiums required pursuant to
sections 4006 and 4007 of ERISA.

 

Section 8.16                             Marketing Activities.  The Borrower
will not, and will not permit any of its Subsidiaries to, engage in marketing
activities for any Hydrocarbons or enter into any contracts related thereto
other than (a) contracts for the sale of Hydrocarbons scheduled or reasonably
estimated to be produced from their proved Oil and Gas Properties during the
period of such contract, (b) contracts for the sale of Hydrocarbons scheduled or
reasonably estimated to be produced from proved Oil and Gas Properties of third
parties during the period of such contract associated with the Oil and Gas
Properties of the Borrower and its Subsidiaries that the Borrower or one of its
Subsidiaries has the right to market pursuant to joint operating agreements,
unitization agreements or other similar contracts that are usual and customary
in the oil and gas business and (c) other contracts for the purchase and/or sale
of Hydrocarbons of third parties (i) which have generally offsetting provisions
(i.e., corresponding pricing mechanics, delivery dates and points and volumes)
such that no “position” is taken and (ii) for which appropriate credit support
has been taken to alleviate the material credit risks of the counterparty
thereto.

 

Section 8.17                             E&P Subsidiaries.  The Borrower:

 

75

--------------------------------------------------------------------------------


 

(a)                                 will cause the management, business and
affairs of each of the Borrower and its Subsidiaries to be conducted in such a
manner (including, without limitation, by keeping separate books of account,
maintaining separate policies of insurance, furnishing separate financial
statements of E&P Subsidiaries to creditors and potential creditors thereof and
by not permitting Properties of Borrower and its respective Subsidiaries to be
commingled) so that each E&P Subsidiary will be treated as an entity separate
and distinct from Borrower and the Subsidiaries (except (i) with respect to the
treatment for tax purposes of the Borrower or any Subsidiary holding any
interest in an E&P Subsidiary that is regarded as a partnership and (ii) for the
common management/directorship between the Borrower and any E&P Subsidiary);

 

(b)                                 will not, and will not permit any of the
Subsidiaries to, incur, assume or suffer to exist any guarantee by the Borrower
or such Subsidiary of, or be or become liable for any Debt of any E&P Subsidiary
(other than to the extent permitted by Section 9.02(h)); and

 

(c)                                  will not permit any E&P Subsidiary to hold
any Equity Interest in, or any Debt of, the Borrower or any Subsidiary.

 

ARTICLE IX
NEGATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents have been paid in full and all Letters of
Credit have expired or terminated and all LC Disbursements shall have been
reimbursed, the Borrower covenants and agrees with the Lenders that:

 

Section 9.01                             Financial Covenants.

 

(a)                                 Current Ratio.  The Borrower will not
permit, as of the last day of any fiscal quarter, its ratio of (i) consolidated
current assets (including the unused amount of the total Commitments, but
excluding non-cash assets under FASB Accounting Standards Codification 815) to
(ii) consolidated current liabilities (excluding non-cash obligations under FASB
Accounting Standards Codification 815 and current maturities under this
Agreement) to be less than 1.0 to 1.0.

 

(b)                                 Ratio of Total Debt to EBITDA.  The Borrower
will not, on any date of determination, permit its ratio of Total Debt as of
such date to EBITDA for the four fiscal quarters ending on the last day of the
fiscal quarter immediately preceding the date of determination for which
financial statements are available to be greater than 4.00 to 1.00.

 

Section 9.02                             Debt.  Neither the Borrower nor any of
its Subsidiaries will incur, create, assume or suffer to exist any Debt, except:

 

(a)                                 the Notes or other Indebtedness arising
under the Loan Documents or any guaranty of or suretyship arrangement for the
Notes or other Indebtedness arising under the Loan Documents.

 

76

--------------------------------------------------------------------------------


 

(b)                                 accounts payable and other accrued expenses,
liabilities or other obligations to pay (for the deferred purchase price of
Property or services) from time to time incurred in the ordinary course of
business which are not greater than 90 days past the date of invoice or
delinquent or which are being contested in good faith by appropriate action and
for which adequate reserves have been maintained in accordance with GAAP.

 

(c)                                  intercompany Debt between the Borrower and
any of its Subsidiaries or between Subsidiaries to the extent permitted by
Section 9.05(g); provided that such Debt is not held, assigned, transferred,
negotiated or pledged to any Person other than the Borrower or one of their
Wholly-Owned Subsidiaries, and, provided further, that any such Debt owed by
either the Borrower or a Guarantor shall be subordinated to the Indebtedness on
terms set forth in the Guaranty Agreement.

 

(d)                                 endorsements of negotiable instruments for
collection in the ordinary course of business.

 

(e)                                  other Debt not to exceed $20,000,000 in the
aggregate at any one time outstanding.

 

(f)                                   Debt under any Senior Notes issued after
the Effective Date, provided that (i) at the time of incurring such Debt (A) no
Default has occurred and is then continuing and (B) no Default would result from
the incurrence of such Debt after giving effect to the incurrence of such Debt
(and any concurrent repayment of Debt with the proceeds of such incurrence),
(ii) after giving effect to each such incurrence, the Borrower is in pro forma
compliance with Section 9.01(b), (iii) such Debt does not have any scheduled
amortization prior to one year after the Maturity Date, (iv) such Debt does not
mature sooner than one year after the Maturity Date, (v) the terms of such Debt
are not materially more onerous, taken as a whole, than the terms of this
Agreement and the other Loan Documents, and (vi) the Borrowing Base is adjusted
as contemplated by Section 2.07(f) and the Borrower makes any prepayment
required under Section 3.04(c)(iii).

 

(g)                                  Permitted Refinancing Debt.

 

(h)                                 Debt constituting any pledge of the Equity
Interests of an E&P Subsidiary (an “E&P Subsidiary Pledge”); provided that
recourse in respect of such Debt is limited to such Equity Interests.

 

Section 9.03                             Liens.  Neither the Borrower nor any of
its Subsidiaries will create, incur, assume or permit to exist any Lien on any
of its Properties (now owned or hereafter acquired), except:

 

(a)                                 Liens securing the payment of any
Indebtedness.

 

(b)                                 Excepted Liens.

 

(c)                                  Liens on Property not constituting
collateral for the Indebtedness and not otherwise permitted by the foregoing
clauses of this Section 9.03; provided that the aggregate

 

77

--------------------------------------------------------------------------------


 

principal or face amount of all Debt secured under this Section 9.03(c) shall
not exceed $5,000,000 at any time.

 

(d)                                 Liens on the Equity Interests of an E&P
Subsidiary pursuant to any E&P Subsidiary Pledge.

 

Section 9.04                             Dividends, Distributions and
Redemptions; Repayment of Senior Notes.

 

(a)                                 Restricted Payments.  The Borrower will not,
and will not permit any of its Subsidiaries to, declare or make, or agree to pay
or make, directly or indirectly, any Restricted Payment, return any capital to
its stockholders or make any distribution of their Property to their respective
Equity Interest holders, except (i) the Borrower may declare and pay dividends
or distributions with respect to its Equity Interests payable solely in
additional shares of its Equity Interests (other than Disqualified Capital
Stock), (ii) Subsidiaries may declare and pay dividends or distributions ratably
with respect to their Equity Interests, (iii) so long as no Borrowing Base
Deficiency, Default or Event of Default has occurred and is continuing or would
result therefrom, the Borrower may declare and pay quarterly cash dividends to
its Equity Interest holders of Available Cash in accordance with the Partnership
Agreement, (iv) if no Default or Event of Default has occurred and is continuing
or would exist after giving effect thereto, the repurchase or other acquisition
of equity securities, limited partnership interest or units of the Borrower,
from employees, former employees, directors or former directors of the Borrower
or its Subsidiaries (or permitted transferees of such employees, former
employees, directors or former directors), pursuant to the terms of the
agreements (including employment agreements) or plans (or amendments thereto) or
other arrangements approved by the general partner of the Borrower under which
such equity securities, limited partnership interest or units were granted,
issued or sold and (v) so long as no Default or Event of Default has occurred
and is continuing or would result therefrom, the redemption, repurchase or other
acquisition of preferred equity securities, preferred limited partnership
interests or preferred units of the Borrower from the holders thereof; provided
that, both before and immediately after giving effect to each such redemption,
repurchase or other acquisition the Borrower has unused Commitments of not less
than 15% of the Borrowing Base then in effect.

 

(b)                                 Redemption of Senior Notes; Amendment of
Senior Indentures.  The Borrower will not, and will not permit any Subsidiary
to, prior to the date that is ninety-one (91) days after the Maturity Date: (i)
call, make or offer to make any optional or voluntary Redemption of or otherwise
optionally or voluntarily Redeem (whether in whole or in part) the Senior Notes;
provided that the Borrower may prepay any Senior Notes and any premiums relating
thereto with the Net Cash Proceeds of any sale of Equity Interests (other than
Disqualified Capital Stock) of the Borrower or with the Net Cash Proceeds of
Permitted Refinancing Debt or (ii) amend, modify, waive or otherwise change,
consent or agree to any amendment, supplement, modification, waiver or other
change to, any of the terms of the Senior Notes or any Senior Indenture if (A)
the effect thereof would be to shorten its maturity or average life or increase
the amount of any payment of principal thereof or increase the rate or shorten
any period for payment of interest thereon, or (B) such action requires the
payment of a consent fee (howsoever described) if the payment of such consent
fee would have the pro forma effect of causing a Default under Section 9.01
hereof, provided that the foregoing shall not

 

78

--------------------------------------------------------------------------------


 

prohibit the execution of supplemental indentures to add guarantors if required
by the terms of any Senior Indenture provided such Person complies with Section
8.14(b).

 

Section 9.05                             Investments, Loans and Advances. 
Neither the Borrower nor any of its Subsidiaries will make or permit to remain
outstanding any Investments in or to any Person, except that the foregoing
restriction shall not apply to:

 

(a)                                 Investments reflected in the Financial
Statements.

 

(b)                                 accounts receivable arising in the ordinary
course of business.

 

(c)                                  direct obligations of the United States or
any agency thereof, or obligations guaranteed by the United States or any agency
thereof, in each case maturing within one year from the date of creation
thereof.

 

(d)                                 commercial paper maturing within one year
from the date of creation thereof rated in the highest grade by S&P or Moody’s.

 

(e)                                  deposits maturing within one year from the
date of creation thereof with, including certificates of deposit issued by, any
Lender or any office located in the United States of any other bank or trust
company which is organized under the laws of the United States or any state
thereof, has capital, surplus and undivided profits aggregating at least
$250,000,000 (as of the date of such bank or trust company’s most recent
financial reports) and has a short term deposit rating of no lower than A2 or
P2, as such rating is set forth from time to time, by S&P or Moody’s,
respectively.

 

(f)                                   deposits in money market funds investing
exclusively in Investments described in Section 9.05(c), Section 9.05(d) or
Section 9.05(e).

 

(g)                                  Investments (i) made by the Borrower in or
to the Guarantors, (ii) made by any Subsidiary in or to the Borrower or any
Guarantor, and (iii) made by the Borrower or any Guarantor in Subsidiaries that
are not Guarantors, provided that the aggregate of all Investments made by the
Borrower and the Guarantors in or to all Subsidiaries that are not Guarantors
shall not exceed $20,000,000 at any time, and only to the extent an Event of
Default or Borrowing Base Deficiency does not exist and would not result from
making such Investments.

 

(h)                                 Investments (including, without limitation,
capital contributions) in general or limited partnerships or other types of
entities (each a “venture”) entered into by the Borrower or any of its
Subsidiaries with others in the ordinary course of business; provided that (i)
any such venture is engaged exclusively in oil and gas exploration, development,
production, processing and related activities, including transportation, (ii)
the interest in such venture is acquired in the ordinary course of business and
on fair and reasonable terms and (iii) such venture interests acquired and
capital contributions made (valued as of the date such interest was acquired or
the contribution made) do not exceed, in the aggregate at any time outstanding
an amount equal to $20,000,000, and only to the extent an Event of Default or
Borrowing Base Deficiency does not exist and would not result from making such
Investments.

 

79

--------------------------------------------------------------------------------


 

(i)                                     subject to the limits in Section 9.06,
Investments in direct ownership interests in additional Oil and Gas Properties
and gas gathering systems related thereto or related to farm-out, farm-in, joint
operating, joint venture or area of mutual interest agreements, gathering
systems, pipelines or other similar arrangements which are usual and customary
in the oil and gas exploration and production business located within the
geographic boundaries of the United States of America, and only to the extent an
Event of Default or Borrowing Base Deficiency does not exist and would not
result from making such Investments.

 

(j)                                    loans or advances to employees, officers
or directors in the ordinary course of business of the Borrower or any of its
Subsidiaries, in each case only as permitted by applicable law, including
Section 402 of the Sarbanes Oxley Act of 2002, but in any event not to exceed
$250,000 in the aggregate at any time.

 

(k)                                 Investments in stock, obligations or
securities received in settlement of debts arising from Investments permitted
under this Section 9.05 owing to the Borrower or any of its Subsidiaries as a
result of a bankruptcy or other insolvency proceeding of the obligor in respect
of such debts or upon the enforcement of any Lien in favor of the Borrower or
any of its Subsidiaries; provided that the Borrower shall give the
Administrative Agent prompt written notice in the event that the aggregate
amount of all investments held at any one time under this Section 9.05(i)
exceeds $250,000.

 

(l)                                     Investments in or to any E&P Subsidiary;
provided that, both before and immediately after giving effect to each such
Investment, (i) the Borrower has unused Commitments of not less than 15% of the
Borrowing Base then in effect (after giving effect to any adjustment to the
Borrowing Base pursuant to Section 9.12) and (ii) no Default or Event of Default
exists or would exist.

 

Section 9.06                             Nature of Business.  Neither the
Borrower nor any of its Subsidiaries will allow any material change to be made
in the character of its business as an independent oil and gas exploration and
production company.  The Borrower will not, and will not permit any of its
Subsidiaries to, operate its business outside the geographical boundaries of the
United States.

 

Section 9.07                             Limitation on Leases.  Neither the
Borrower nor any of its Subsidiaries will create, incur, assume or suffer to
exist any obligation for the payment of rent or hire of Property of any kind
whatsoever (real or personal but excluding leases of Hydrocarbon Interests),
under leases or lease agreements which would cause the aggregate amount of all
payments made by the Borrower and its Subsidiaries pursuant to all such leases
or lease agreements, including, without limitation, any residual payments at the
end of any lease, to exceed $5,000,000 in any period of twelve consecutive
calendar months during the life of such leases.

 

Section 9.08                             Proceeds of Loans; OFAC.  The Borrower
will not permit the proceeds of the Loans to be used for any purpose other than
those permitted by Section 7.21.  Neither the Borrower nor any Person acting on
behalf of the Borrower has taken or will take any action which might cause any
of the Loan Documents to violate Regulations T, U or X or any other regulation
of the Board or to violate Section 7 of the Securities Exchange Act of 1934 or
any rule or regulation thereunder, in each case as now in effect or as the same
may hereinafter be in

 

80

--------------------------------------------------------------------------------


 

effect. If requested by the Administrative Agent, the Borrower will furnish to
the Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form U-1 or such other form referred to
in Regulation U, Regulation T or Regulation X of the Board, as the case may be. 
The Borrower will not, and will not permit any Subsidiary to, directly or
indirectly, use the proceeds provided pursuant to this Agreement, or lend,
contribute, or otherwise make available such proceeds to any subsidiary, joint
venture partners or other Person or entity for the purposes of (i) funding any
activities or business of or with any Designated Person, or in any country or
territory, that at the time of such funding is the subject of any sanctions
under any Sanctions Laws and Regulations, or (ii) using in any other manner that
would result in a violation of any Sanctions Laws and Regulations by any party
to this Agreement.  None of the funds or assets of the Borrower or any
Subsidiary that are used to pay any amount due pursuant to this Agreement shall
constitute funds obtained by the Borrower or any Subsidiary from transactions
with or relating to Designated Persons which are the subject of sanctions under
any Sanctions Laws and Regulations.

 

Section 9.09                             ERISA Compliance.  The Borrower and its
Subsidiaries will not at any time:

 

(a)                                 engage in, or permit any ERISA Affiliate to
engage in, any transaction in connection with which the Borrower any of its
Subsidiaries or any ERISA Affiliate could be subjected to either a civil penalty
assessed pursuant to subsections (c), (i) or (l) of section 502 of ERISA or a
tax imposed by Chapter 43 of Subtitle D of the Code.

 

(b)                                 terminate, or permit any ERISA Affiliate to
terminate, any Plan in a manner, or take any other action with respect to any
Plan, which could result in any liability of the Borrower, any of its
Subsidiaries or any ERISA Affiliate to the PBGC.

 

(c)                                  fail to make, or permit any ERISA Affiliate
to fail to make, full payment when due of all amounts which, under the
provisions of any Plan, agreement relating thereto or applicable law, the
Borrower, any of its Subsidiaries or any ERISA Affiliate is required to pay as
contributions thereto.

 

(d)                                 permit to exist, or allow any ERISA
Affiliate to permit to exist, any accumulated funding deficiency within the
meaning of section 302 of ERISA or section 412 of the Code, whether or not
waived, with respect to any Plan.

 

(e)                                  permit, or allow any ERISA Affiliate to
permit, the actuarial present value of the benefit liabilities under any Plan
maintained by the Borrower, any of its Subsidiaries or any ERISA Affiliate which
is regulated under Title IV of ERISA to exceed the current value of the assets
(computed on a plan termination basis in accordance with Title IV of ERISA) of
such Plan allocable to such benefit liabilities.  The term “actuarial present
value of the benefit liabilities” shall have the meaning specified in section
4041 of ERISA.

 

(f)                                   contribute to or assume an obligation to
contribute to, or permit any ERISA Affiliate to contribute to or assume an
obligation to contribute to, any Multiemployer Plan.

 

81

--------------------------------------------------------------------------------


 

(g)                                  acquire, or permit any ERISA Affiliate to
acquire, an interest in any Person that causes such Person to become an ERISA
Affiliate with respect to the Borrower or any of its Subsidiaries or with
respect to any ERISA Affiliate of the Borrower or any of its Subsidiaries if
such Person sponsors, maintains or contributes to, or at any time in the
six-year period preceding such acquisition has sponsored, maintained, or
contributed to, (i) any Multiemployer Plan, or (ii) any other Plan that is
subject to Title IV of ERISA under which the actuarial present value of the
benefit liabilities under such Plan exceeds the current value of the assets
(computed on a plan termination basis in accordance with Title IV of ERISA) of
such Plan allocable to such benefit liabilities.

 

(h)                                 incur, or permit any ERISA Affiliate to
incur, a liability to or on account of a Plan under sections 515, 4062, 4063,
4064, 4201 or 4204 of ERISA.

 

(i)                                     contribute to or assume an obligation to
contribute to, or permit any ERISA Affiliate to contribute to or assume an
obligation to contribute to, any employee welfare benefit plan, as defined in
section 3(1) of ERISA, including, without limitation, any such plan maintained
to provide benefits to former employees of such entities, that may not be
terminated by such entities in their sole discretion at any time without any
material liability.

 

(j)                                    amend, or permit any ERISA Affiliate to
amend, a Plan resulting in an increase in current liability such that the
Borrower, any of its Subsidiaries or any ERISA Affiliate is required to provide
security to such Plan under section 401(a)(29) of the Code.

 

Section 9.10                             Sale or Discount of Receivables. 
Except for receivables obtained by the Borrower or any of its Subsidiaries out
of the ordinary course of business or the settlement of joint interest billing
accounts in the ordinary course of business or discounts granted to settle
collection of accounts receivable or the sale of defaulted accounts arising in
the ordinary course of business in connection with the compromise or collection
thereof and not in connection with any financing transaction, neither the
Borrower nor any of its Subsidiaries will discount or sell (with or without
recourse) any of its notes receivable or accounts receivable.

 

Section 9.11                             Mergers, Etc.  Neither the Borrower nor
any of its Subsidiaries will merge into or with or consolidate with any other
Person, or sell, lease or otherwise dispose of (whether in one transaction or in
a series of transactions) all or substantially all of its Property to any other
Person, except that (i) any Wholly-Owned Subsidiary may merge with any other
Wholly-Owned Subsidiary and that the Borrower may merge with any Wholly-Owned
Subsidiary so long as the Borrower is the survivor and (ii) the Borrower or its
Subsidiaries may sell, lease or otherwise dispose of its Property in accordance
with Section 9.12.

 

Section 9.12                             Sale of Properties.  The Borrower will
not, and will not permit any of its Subsidiaries to, sell, assign, farm-out,
convey or otherwise transfer any Property except for: (a) the sale of
Hydrocarbons in the ordinary course of business; (b) farmouts of undeveloped
acreage and assignments in connection with such farmouts; (c) the sale or
transfer of equipment that is no longer necessary for the business of the
Borrower or such Subsidiary or is replaced by equipment of at least comparable
value and use; provided that the total fair market value of such equipment being
sold or transferred does not exceed $250,000 during any 12-month period; (d)
sales or other dispositions (including Casualty Events) of Oil and Gas
Properties or any interest therein or

 

82

--------------------------------------------------------------------------------


 

Subsidiaries owning Oil and Gas Properties; provided that (i) 100% of the
consideration received in respect of such sale or other disposition shall be
cash, (ii) the consideration received in respect of such sale or other
disposition shall be equal to or greater than the fair market value of the Oil
and Gas Property, interest therein or Subsidiary subject of such sale or other
disposition (as reasonably determined by the board of directors of the Borrower
and, if requested by the Administrative Agent, the Borrower shall deliver a
certificate of a Responsible Officer of the Borrower certifying to that effect),
(iii) if such sale or other disposition of Oil and Gas Property or Subsidiary
owning Oil and Gas Properties included in the most recently delivered Reserve
Report during any period between two successive Scheduled Redetermination Dates,
when combined with other sales or dispositions made pursuant to Section 9.12(e)
during such period,  has a fair market value (as determined by the
Administrative Agent), individually or in the aggregate, in excess of 5% of the
Borrowing Base, the Borrowing Base shall be reduced, effective immediately upon
such sale or disposition, by an amount equal to the value, if any, assigned such
Property in the most recently delivered Reserve Report; (iv) if any such sale or
other disposition is of a Subsidiary owning Oil and Gas Properties, such sale or
other disposition shall include all the Equity Interests of such Subsidiary; and
(v) such sale or other disposition under this Section 9.12(d) shall be allowed
only to the extent an Event of Default or Borrowing Base Deficiency does not
exist and would not result from such sale or transfer; (e) sales or other
dispositions of Oil and Gas Properties or any interest therein or Subsidiaries
owning Oil and Gas Properties, to an E&P Subsidiary (or the designation by the
Borrower of any existing Subsidiary as an E&P Subsidiary); provided that (i) the
consideration received in respect of such sale, other disposition or designation
shall be equal to or greater than the fair market value of the Oil and Gas
Property, interest therein or Subsidiary subject of such sale, other disposition
or designation (as reasonably determined by the board of directors of the
Borrower and, if requested by the Administrative Agent, the Borrower shall
deliver a certificate of a Responsible Officer of the Borrower certifying to
that effect), (ii) if such sale, other disposition or designation of Oil and Gas
Property or Subsidiary owning Oil and Gas Properties included in the most
recently delivered Reserve Report during any period between two successive
Scheduled Redetermination Dates, when combined with other sales or dispositions
made pursuant to Section 9.12(d) during such period, has a fair market value (as
determined by the Administrative Agent), individually or in the aggregate, in
excess of 5% of the Borrowing Base, the Borrowing Base shall be reduced,
effective immediately upon such sale or disposition, by an amount equal to 75%
of the value, if any, assigned such Property in the most recently delivered
Reserve Report; (iii) the Borrower has unused Commitments of not less than 15%
of the Borrowing Base then in effect (after giving effect to any adjustment to
the Borrowing Base pursuant to this Section 9.12 resulting from such sale or
disposition); (iv) if any such sale, other disposition or designation is of a
Subsidiary owning Oil and Gas Properties, such sale or other disposition shall
include all the Equity Interests of such Subsidiary (unless such Subsidiary is
designated an E&P Subsidiary); and (v) such sale or other disposition under this
Section 9.12(e) shall be allowed only to the extent an Event of Default or
Borrowing Base Deficiency does not exist and would not result from such sale or
transfer; (f) sales and other dispositions of Properties not regulated by
Section 9.12(a) to (e) having a total fair market value not to exceed $500,000
during any 12-month period; and (g) sales or other dispositions of any Equity
Interests in an E&P Subsidiary.

 

Section 9.13                             Environmental Matters.  The Borrower
will not, and will not permit any Subsidiary to, violate or permit any of its
Property to be in violation of, or do anything or permit anything to be done
which will subject any such Property to any Remedial Work under any

 

83

--------------------------------------------------------------------------------


 

Environmental Laws, assuming disclosure to the applicable Governmental Authority
of all relevant facts, conditions and circumstances, if any, pertaining to such
Property where such violations or remedial obligations could reasonably be
expected to have a Material Adverse Effect.

 

Section 9.14                             Transactions with Affiliates.  The
Borrower will not, and will not permit any Subsidiary to, enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of Property or the rendering of any service, with any Affiliate (other
than the Guarantors and Wholly-Owned Subsidiaries of the Borrower) unless such
transactions are otherwise permitted under this Agreement and are upon fair and
reasonable terms no less favorable to it than it would obtain in a comparable
arm’s length transaction with a Person not an Affiliate.

 

Section 9.15                             Subsidiaries.  The Borrower shall have
no Subsidiaries other than Wholly-Owned Subsidiaries.  The Borrower shall not,
and shall not permit its Subsidiaries to, create or acquire any additional
Subsidiary (or designate an E&P Subsidiary to no longer be an E&P Subsidiary)
unless the Borrower gives written notice to the Administrative Agent of such
creation or acquisition and complies with Section 1.06, Section 8.14(b) and
Section 8.17.  Unless permitted by Section 9.12, the Borrower shall not, and
shall not permit any of its Subsidiaries to, sell, assign or otherwise dispose
of any Equity Interests in any of its Subsidiaries.  The Borrower shall have no
Foreign Subsidiaries.

 

Section 9.16                             Negative Pledge Agreements; Dividend
Restrictions.  Neither the Borrower nor any of its Subsidiaries will create,
incur, assume or suffer to exist any contract, agreement or understanding (other
than this Agreement, the Security Instruments or any agreement relating to an
E&P Subsidiary Pledge) that in any way prohibits or restricts the granting,
conveying, creation or imposition of any Lien on any of its Property in favor of
the Administrative Agent and the Lenders or restricts any Subsidiary from paying
dividends or making distributions to the Borrower or any Guarantor, or which
requires the consent of or notice to other Persons in connection therewith.

 

Section 9.17                             Gas Imbalances, Take-or-Pay or Other
Prepayments.  The Borrower will not, and will not permit any of its Subsidiaries
to, allow gas imbalances, take-or-pay or other prepayments with respect to the
Oil and Gas Properties of the Borrower or any of its Subsidiaries that would
require the Borrower or such Subsidiary to deliver, in the aggregate, two
percent (2%) or more of the monthly production of Hydrocarbons at some future
time without then or thereafter receiving full payment therefor.

 

Section 9.18                             Swap Agreements.  Neither the Borrower
nor any of its Subsidiaries will enter into any Swap Agreements with any Person
other than (a) Swap Agreements in respect of commodities (i) with an Approved
Counterparty and (ii) the notional volumes for which (when aggregated with other
commodity Swap Agreements then in effect other than basis differential swaps on
volumes already hedged pursuant to other Swap Agreements) do not exceed, as of
the date such Swap Agreement is executed, 85% of the reasonably anticipated
projected production from Total Proved Reserves (provided that proved developed
non-producing and proved undeveloped reserves shall not in the aggregate
constitute more than 25% of Total Proved Reserves) for each month during the
period during which such Swap Agreement is in effect for

 

84

--------------------------------------------------------------------------------


 

each of crude oil, natural gas and natural gas liquids, each calculated
separately (for purposes of the foregoing, natural gas liquids volumes may he
hedged directly or for crude oil volumes in a 2:1 ratio), for each of the next
five succeeding calendar years, provided that upon the date the Borrower or any
of its Subsidiaries signs a definitive acquisition agreement for any acquisition
of Property or Equity Interests of any Person not prohibited by this Agreement,
Swap Agreements may be entered into for 85% of the reasonably anticipated
projected production from Proved Developed Producing Properties the subject of
such acquisition (provided that should such acquisition fail to close within 60
days of the date the Borrower or any of its Subsidiaries signing such definitive
acquisition agreement, the Borrower shall, or shall cause such Subsidiary, to
terminate or unwind such Swap Agreements entered into in respect of such
acquisition such that the Borrower or its Subsidiaries are in compliance with
clause (a)(ii) above), excluding the effect of the provision for pending
acquisitions, floor options may be purchased limited to total notional volumes
of all Swap Agreements and puts options not exceeding 100% of projected
production from Proved Developed Producing Properties as described in (a)(ii)
above, and (b) Swap Agreements in respect of interest rates with an Approved
Counterparty, which effectively convert interest rates from floating to fixed,
the notional amounts of which (when aggregated with all other Swap Agreements of
the Borrower and its Subsidiaries then in effect effectively converting interest
rates from floating to fixed) do not exceed 100% of the then outstanding
principal amount of the Borrower’s Debt for borrowed money which bears interest
at a floating rate.  In no event shall any Swap Agreement contain any
requirement, agreement or covenant for the Borrower or any of its Subsidiaries
to post collateral or margin to secure their obligations under such Swap
Agreement or to cover market exposures.

 

Section 9.19                             Swap Agreement Termination.  The
Borrower shall, and shall require its Subsidiaries to, maintain the hedged
positions established pursuant to Swap Agreements used to calculate the then
effective Borrowing Base and shall, and shall require its Subsidiaries to,
neither assign, terminate or unwind any such Swap Agreements nor sell any such
Swap Agreements if the effect of such action (when taken together with any other
Swap Agreements executed contemporaneously with the taking of such action) would
have the effect of reducing the economic value supporting the Borrowing Base;
provided that notwithstanding the foregoing, the Borrower may, and may permit
its Subsidiaries to, assign, terminate or unwind Swap Agreements with the effect
of reducing the economic value supporting the Borrowing Base if it provides not
less than 10 Business Days prior written notice of such intent to the
Administrative Agent and the Lenders, and concurrently with such notice the
Majority Lenders shall have the right to adjust the Borrowing Base in accordance
with Section 2.07(e).

 

Section 9.20                             Tax Status as Partnership; Partnership
Agreement.  The Borrower shall not alter its status as a partnership for
purposes of United States Federal Income taxes.  The Borrower shall not, and
shall not permit any Subsidiary to, amend or modify any provision of the
Partnership Agreement or any other organizational document, or any agreements
with Affiliates of the type referred to in Section 9.14, if such amendment or
modification could reasonably be expected to have a Material Adverse Effect.

 

ARTICLE X
EVENTS OF DEFAULT; REMEDIES

 

85

--------------------------------------------------------------------------------


 

Section 10.01                      Events of Default.  One or more of the
following events shall constitute an “Event of Default”:

 

(a)                                 the Borrower shall fail to pay any principal
of any Loan or any reimbursement obligation in respect of any LC Disbursement
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise.

 

(b)                                 the Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount referred to in
Section 10.01(a)) payable under any Loan Document, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of five Business Days.

 

(c)                                  any representation or warranty made or
deemed made by or on behalf of the Borrower or any of its Subsidiaries in or in
connection with any Loan Document or any amendment or modification of any Loan
Document or waiver under such Loan Document, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with any Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect when made or deemed made.

 

(d)                                 the Borrower or any of its Subsidiaries
shall fail to observe or perform any covenant, condition or agreement contained
in, Section 8.01(m), Section 8.01(n), Section 8.02, Section 8.03 or in ARTICLE
IX.

 

(e)                                  the Borrower or any of its Subsidiaries
shall fail to observe or perform any covenant, condition or agreement contained
in this Agreement (other than those specified in Section 10.01(a), Section
10.01(b) or Section 10.01(d)) or any other Loan Document, and such failure shall
continue unremedied for a period of 30 days after the earlier to occur of (i)
notice thereof from the Administrative Agent to the Borrower (which notice will
be given at the request of any Lender) or (ii) a Responsible Officer of the
Borrower or any of its Subsidiaries otherwise becoming aware of such default.

 

(f)                                   the Borrower or any of its Subsidiaries
shall fail to make any payment (whether of principal or interest and regardless
of amount) in respect of any Material Indebtedness, when and as the same shall
become due and payable (after giving effect to any applicable notice and cure
period).

 

(g)                                  any event or condition occurs (after giving
effect to any notice or cure period) that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the Redemption
thereof or any offer to Redeem to be made in respect thereof, prior to its
scheduled maturity or require the Borrower or any of its Subsidiaries to make an
offer in respect thereof.

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the Borrower or any of its
Subsidiaries or its debts, or of a substantial part of its assets, under any
Federal, state

 

86

--------------------------------------------------------------------------------


 

or foreign bankruptcy, insolvency, receivership or similar law now or hereafter
in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any of its
Subsidiaries or for a substantial part of its assets, and, in any such case,
such proceeding or petition shall continue undismissed for 60 days or an order
or decree approving or ordering any of the foregoing shall be entered.

 

(i)                                     the Borrower or any of its Subsidiaries
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in Section 10.01(h),
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any of its
Subsidiaries or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing; or any
member of the Borrower shall make any request or take any action for the purpose
of calling a meeting of the members of the Borrower to consider a resolution to
dissolve and wind-up the Borrower’s affairs.

 

(j)                                    the Borrower or any of its Subsidiaries
shall become unable, admit in writing its inability or fail generally to pay its
debts as they become due.

 

(k)                                 (i) one or more judgments for the payment of
money in an aggregate amount in excess of $15,000,000 (to the extent not covered
by independent third party insurance provided by insurers of the highest claims
paying rating or financial strength as to which the insurer does not dispute
coverage and is not subject to an insolvency proceeding) or (ii) any one or more
non-monetary judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, shall be rendered
against the Borrower, any of its Subsidiaries or any combination thereof; and,
in case of each of clause (i) or (ii), the same shall remain undischarged for a
period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Borrower or any of its Subsidiaries to enforce any
such judgment.

 

(l)                                     the Loan Documents after delivery
thereof shall for any reason, except to the extent permitted by the terms
thereof, cease to be in full force and effect and valid, binding and enforceable
in accordance with their terms against the Borrower or a Guarantor party thereto
or shall be repudiated by them, or cease to create a valid and perfected Lien of
the priority required thereby on any of the collateral purported to be covered
thereby, except to the extent permitted by the terms of this Agreement, or the
Borrower or any of its Subsidiaries shall so state in writing.

 

(m)                             an ERISA Event shall have occurred that, in the
opinion of the Majority Lenders, when taken together with all other ERISA Events
that have occurred, could reasonably be expected to result in liability of the
Borrower and its Subsidiaries in an aggregate amount exceeding $2,000,000 in any
year.

 

87

--------------------------------------------------------------------------------


 

(n)                                 a Change in Control shall occur.

 

Section 10.02                      Remedies.

 

(a)                                 In the case of an Event of Default other
than one described in Section 10.01(h), Section 10.01(i) or Section 10.01(j), at
any time thereafter during the continuance of such Event of Default, the
Administrative Agent may, and at the request of the Majority Lenders, shall, by
notice to the Borrower, take either or both of the following actions, at the
same or different times:  (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Notes and the
Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and all fees and
other obligations of the Borrower and the Guarantors accrued hereunder and under
the Notes and the other Loan Documents (including, without limitation, the
payment of cash collateral to secure the LC Exposure as provided in
Section 2.08(j)), shall become due and payable immediately, without presentment,
demand, protest, notice of intent to accelerate, notice of acceleration or other
notice of any kind, all of which are hereby waived by the Borrower and each
Guarantor; and in case of an Event of Default described in Section 10.01(h),
Section 10.01(i) or Section 10.01(j), the Commitments shall automatically
terminate and the Notes and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and the other obligations of
the Borrower and the Guarantors accrued hereunder and under the Notes and the
other Loan Documents (including, without limitation, the payment of cash
collateral to secure the LC Exposure as provided in Section 2.08(j)), shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower and
each Guarantor.

 

(b)                                 In the case of the occurrence of an Event of
Default, the Administrative Agent and the Lenders will have all other rights and
remedies available at law and equity.

 

(c)                                  All proceeds realized from the liquidation
or other disposition of collateral or otherwise received after maturity of the
Loans or the Notes, whether by acceleration or otherwise, shall be applied:

 

(i)                                     first, to payment or reimbursement of
that portion of the Indebtedness constituting fees, expenses and indemnities
payable to the Administrative Agent in its capacity as such;

 

(ii)                                  second, pro rata to payment or
reimbursement of that portion of the Indebtedness constituting fees, expenses
and indemnities payable to the Lenders;

 

(iii)                               third, pro rata to payment of accrued
interest on the Loans;

 

(iv)                              fourth, pro rata to payment of (A) principal
outstanding on the Loans; (B) reimbursement obligations in respect of Letters of
Credit pursuant to Section 2.08(e) (and cash collateralization of LC Exposure
hereunder); (C) Secured Swap Obligations owing to Secured Swap Parties; and
(D) Secured Cash Management Obligations owing to Secured Cash Management
Providers;

 

88

--------------------------------------------------------------------------------


 

(v)                                 fifth, pro rata to any other Indebtedness;
and

 

(vi)                              sixth, any excess, after all of the
Indebtedness shall have been indefeasibly paid in full in cash, shall be paid to
the Borrower or as otherwise required by any Governmental Requirement.

 

Section 10.03                      Disposition of Proceeds.  The Security
Instruments contain an assignment by the Borrower and/or the Guarantors unto and
in favor of the Administrative Agent for the benefit of the Lenders of all of
the Borrower’s or each Guarantor’s interest in and to production and all
proceeds attributable thereto which may be produced from or allocated to the
Mortgaged Property.  The Security Instruments further provide in general for the
application of such proceeds to the satisfaction of the Indebtedness and other
obligations described therein and secured thereby.  Notwithstanding the
assignment contained in such Security Instruments, except after the occurrence
and during the continuance of an Event of Default, (a) the Administrative Agent
and the Lenders agree that they will neither notify the purchaser or purchasers
of such production nor take any other action to cause such proceeds to be
remitted to the Administrative Agent or the Lenders, but the Lenders will
instead permit such proceeds to be paid to the Borrower and its Subsidiaries and
(b) the Lenders hereby authorize the Administrative Agent to take such actions
as may be necessary to cause such proceeds to be paid to the Borrower and/or its
Subsidiaries.

 

ARTICLE XI
THE AGENTS

 

Section 11.01                      Appointment; Powers.  Each of the Lenders and
each Issuing Bank hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof and the other Loan Documents, together with such actions and powers
as are reasonably incidental thereto.

 

Section 11.02                      Duties and Obligations of Administrative
Agent.  The Administrative Agent shall have no duties or obligations except
those expressly set forth in the Loan Documents.  Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing (the use of the term “agent” herein and in the other
Loan Documents with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law; rather, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties), (b) the
Administrative Agent shall have no duty to take any discretionary action or
exercise any discretionary powers, except as provided in Section 11.03, and
(c) except as expressly set forth herein, the Administrative Agent shall have no
duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity.  The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and shall not be
responsible for or have any duty to ascertain or inquire

 

89

--------------------------------------------------------------------------------


 

into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or under any other Loan Document or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or in
any other Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, (v) the satisfaction of any condition set forth in
ARTICLE VI or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent, (vi) the existence, value,
perfection or priority of any collateral security or the financial or other
condition of the Borrower and its Subsidiaries or any other obligor or
guarantor, or (vii) any failure by the Borrower or any other Person (other than
itself) to perform any of its obligations hereunder or under any other Loan
Document or the performance or observance of any covenants, agreements or other
terms or conditions set forth herein or therein.  For purposes of determining
compliance with the conditions specified in ARTICLE VI, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received written notice from such Lender prior to the proposed closing date
specifying its objection thereto.

 

Section 11.03                      Action by Administrative Agent.  The
Administrative Agent shall have no duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise in writing as directed by the
Majority Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 12.02) and in all cases
the Administrative Agent shall be fully justified in failing or refusing to act
hereunder or under any other Loan Documents unless it shall (a) receive written
instructions from the Majority Lenders, the Required Lenders or the Lenders, as
applicable, (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 12.02) specifying the
action to be taken and (b) be indemnified to its satisfaction by the Lenders
against any and all liability and expenses which may be incurred by it by reason
of taking or continuing to take any such action.  The instructions as aforesaid
and any action taken or failure to act pursuant thereto by the Administrative
Agent shall be binding on all of the Lenders.  If a Default has occurred and is
continuing, then the Administrative Agent shall take such action with respect to
such Default as shall be directed by the requisite Lenders in the written
instructions (with indemnities) described in this Section 11.03, provided that,
unless and until the Administrative Agent shall have received such directions,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default as it shall
deem advisable in the best interests of the Lenders.  In no event, however,
shall the Administrative Agent be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to this
Agreement, the Loan Documents or applicable law If a Default has occurred and is
continuing, none of the Syndication Agent nor the Co-Documentation Agents shall
have any obligation to perform any act in respect thereof.  The Administrative
Agent shall not be liable for any action taken or not taken by it with the
consent or at the request of the Required Lenders or the Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.02), and otherwise the Administrative
Agent shall not

 

90

--------------------------------------------------------------------------------


 

be liable for any action taken or not taken by it hereunder or under any other
Loan Document or under any other document or instrument referred to or provided
for herein or therein or in connection herewith or therewith INCLUDING ITS OWN
ORDINARY NEGLIGENCE, except for its own gross negligence or willful misconduct.

 

Section 11.04                      Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon and each of the Borrower, the Lenders and each Issuing Bank
hereby waives the right to dispute the Administrative Agent’s record of such
statement, except in the case of gross negligence or willful misconduct by the
Administrative Agent.  The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.  The
Administrative Agent may deem and treat the payee of any Note as the holder
thereof for all purposes hereof unless and until a written notice of the
assignment or transfer thereof permitted hereunder shall have been filed with
the Administrative Agent.

 

Section 11.05                      Subagents.  The Administrative Agent may
perform any and all its duties and exercise its rights and powers by or through
any one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all its duties
and exercise its rights and powers through their respective Related Parties. 
The exculpatory provisions of the preceding Sections of this ARTICLE XI shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.

 

Section 11.06                      Resignation or Removal of Administrative
Agent.  Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this Section 11.06, the Administrative Agent may resign at
any time by notifying the Lenders, each Issuing Bank and the Borrower, and the
Administrative Agent may be removed at any time with or without cause by the
Majority Lenders.  Upon any such resignation or removal, the Majority Lenders
shall have the right, in consultation with the Borrower, to appoint a
successor.  If no successor shall have been so appointed by the Majority Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation or removal of the retiring
Administrative Agent, then the retiring Administrative Agent may, on behalf of
the Lenders and each Issuing Bank, appoint a successor Administrative Agent. 
Upon the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder.  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
Administrative Agent’s resignation hereunder, the provisions of this ARTICLE XI
and Section 12.03 shall continue in effect for the

 

91

--------------------------------------------------------------------------------


 

benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

 

Section 11.07                      Administrative Agent and Lenders.  Each bank
serving as an Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not an Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if it were not an Agent hereunder.

 

Section 11.08                      No Reliance.  Each Lender acknowledges that
it has, independently and without reliance upon the Administrative Agent, any
other Agent or any other Lender and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement and each other Loan Document to which it is a party.  Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent, any other Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document, any related agreement or any
document furnished hereunder or thereunder.  The Agents shall not be required to
keep themselves informed as to the performance or observance by the Borrower or
any of its Subsidiaries of this Agreement, the Loan Documents or any other
document referred to or provided for herein or to inspect the Properties or
books of the Borrower or its Subsidiaries.  Except for notices, reports and
other documents and information expressly required to be furnished to the
Lenders by the Administrative Agent hereunder, no Agent nor the Arranger shall
have any duty or responsibility to provide any Lender with any credit or other
information concerning the affairs, financial condition or business of the
Borrower (or any of its Affiliates) which may come into the possession of such
Agent or any of its Affiliates.  In this regard, each Lender acknowledges that
Paul Hastings LLP is acting in this transaction as special counsel to the
Administrative Agent only, except to the extent otherwise expressly stated in
any legal opinion or any Loan Document.  Each other party hereto will consult
with its own legal counsel to the extent that it deems necessary in connection
with the Loan Documents and the matters contemplated therein.

 

Section 11.09                      Administrative Agent May File Proofs of
Claim.  In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Borrower or any of its Subsidiaries, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Indebtedness that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their

 

92

--------------------------------------------------------------------------------


 

respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 12.03) allowed in such judicial proceeding;
and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 12.03.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.

 

Section 11.10                      Authority of Administrative Agent to Release
Collateral and Liens.  Each Lender and each Issuing Bank hereby authorizes the
Administrative Agent to release any collateral that is permitted to be sold or
released pursuant to the terms of the Loan Documents.  Each Lender and each
Issuing Bank hereby authorizes the Administrative Agent to execute and deliver
to the Borrower, at the Borrower’s sole cost and expense, any and all releases
of Liens, termination statements, assignments or other documents reasonably
requested by the Borrower in connection with any sale or other disposition of
Property to the extent such sale or other disposition is permitted by the terms
of Section 9.12 or is otherwise authorized by the terms of the Loan Documents.

 

Section 11.11                      The Arranger, the Syndication Agent and the
Co-Documentation Agents.  The Arranger, the Syndication Agent and the
Co-Documentation Agents shall have no duties, responsibilities or liabilities
under this Agreement and the other Loan Documents other than their duties,
responsibilities and liabilities in their capacity as a Lender hereunder to the
extent they are a party to this Agreement as a Lender

 

ARTICLE XII
MISCELLANEOUS

 

Section 12.01                      Notices.

 

(a)                                 Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
Section 12.01(b)), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

93

--------------------------------------------------------------------------------


 

(i)                                     if to the Borrower, to it at

 

Legacy Reserves LP

303 West Wall Street, Suite 1800

Midland, Texas 79701

Attention:  James Daniel Westcott

Email: dwestcott@legacylp.com

Phone:  432-689-5217

 

(ii)                                  if to the Administrative Agent, to it at

 

Wells Fargo Bank, National Association

1000 Louisiana Street, 8th Floor

Houston, Texas 77002

Attention: Edward Pak, Director

Facsimile: 713-319-1843

Email: Edward.Pak@wellsfargo.com

 

(iii)                               if to any other Lender, in its capacity as
such, or any other Lender in its capacity as an Issuing Bank, to it at its
address (or telecopy number) set forth in its Administrative Questionnaire.

 

(b)                                 Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to ARTICLE II, ARTICLE III,
ARTICLE IV and ARTICLE V unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

(c)                                  Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto.  All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

 

Section 12.02                      Waivers; Amendments.

 

(a)                                 No failure on the part of the Administrative
Agent, any other Agent, any Issuing Bank or any Lender to exercise and no delay
in exercising, and no course of dealing with respect to, any right, power or
privilege, or any abandonment or discontinuance of steps to enforce such right,
power or privilege, under any of the Loan Documents shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege under any of the Loan Documents preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  The rights and
remedies of the Administrative Agent, each other Agent, each Issuing Bank and
the Lenders hereunder and under the other Loan Documents are cumulative and are
not exclusive of any rights or remedies that they would otherwise have.  No

 

94

--------------------------------------------------------------------------------


 

waiver of any provision of this Agreement or any other Loan Document or consent
to any departure by the Borrower therefrom shall in any event be effective
unless the same shall be permitted by Section 12.02(b), and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given.  Without limiting the generality of the foregoing, the making of a
Loan or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any other Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default at
the time.

 

(b)                                 Neither this Agreement nor any provision
hereof nor any Security Instrument nor any provision thereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Majority Lenders or by the Borrower and the
Administrative Agent with the consent of the Majority Lenders; provided that no
such agreement shall (i) increase the Commitment or the Maximum Credit Amount of
any Lender without the written consent of such Lender, (ii) increase the
Borrowing Base without the written consent of each Lender, decrease or maintain
the Borrowing Base without the consent of the Required Lenders, or modify
Section 2.07 in any manner without the consent of each Lender (other than a
Defaulting Lender); provided that a Scheduled Redetermination may be postponed
by the Majority Lenders, (iii) reduce the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce any fees payable
hereunder, or reduce any other Indebtedness hereunder or under any other Loan
Document, without the written consent of each Lender affected thereby,
(iv) postpone the scheduled date of payment or prepayment of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or any other Indebtedness hereunder or under any other Loan
Document, or reduce the amount of, waive or excuse any such payment, or postpone
or extend the Termination Date or the Maturity Date without the written consent
of each Lender affected thereby, (v) change Section 4.01(b) or
Section 4.01(c) in a manner that would alter the pro rata sharing of payments
required thereby, without the written consent of each Lender, (vi) waive or
amend Section 3.04(c), Section 6.01, Section 8.14, Section 10.02(c),
Section 12.14 or any provisions of this Section 12.02(b) or change the
definition of the terms “Domestic Subsidiary”, “Foreign Subsidiary”, “Material
Domestic Subsidiary” or “Subsidiary”, without the written consent of each Lender
(other than a Defaulting Lender); provided, further, that any waiver or
amendment to the terms of Section 12.14 or this proviso in this
Section 12.02(b)(vi) shall also require the written consent of each Secured Swap
Party (unless such Secured Swap Party is a Defaulting Lender), and any amendment
or waiver to the terms of Section 10.02(c) shall also require the written
consent of each Secured Swap Party adversely affected thereby, (vii) amend or
otherwise modify any Security Instrument in a manner that results in the Secured
Swap Obligations secured by such Security Instrument no longer being secured
thereby on an equal and ratable basis with the principal of the Loans, or amend
or otherwise change the definition of “Secured Swap Agreement,” “Secured Swap
Obligations” or “Secured Swap Party,” without the written consent of each
Secured Swap Party adversely affected thereby, (viii) release any Guarantor
(except as set forth in the Guaranty Agreement), release all or substantially
all of the collateral (other than as provided in Section 11.10), or reduce the
percentage set forth in Section 8.14(a) to be less than 80%, without the written
consent of each Lender (other than a Defaulting Lender) and each Secured Swap
Party, or (ix) change any of the provisions of this Section 12.02(b) or the
definitions of “Required Lenders” or “Majority Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or under any other Loan Documents or make any
determination or grant any

 

95

--------------------------------------------------------------------------------


 

consent hereunder or any other Loan Documents, without the written consent of
each Lender (other than a Defaulting Lender); provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, any other Agent or the Issuing Bank hereunder or under any
other Loan Document without the prior written consent of the Administrative
Agent, such other Agent or the Issuing Bank, as the case may be. 
Notwithstanding the foregoing, (A) any supplement to Schedule 7.14
(Subsidiaries) shall be effective simply by delivering to the Administrative
Agent a supplemental schedule clearly marked as such and, upon receipt, the
Administrative Agent will promptly deliver a copy thereof to the Lenders,
(B) any Security Instrument may be supplemented to add additional collateral or
join additional Persons as Guarantors with the consent of the Administrative
Agent, and (C) the Borrower and the Administrative Agent may amend this
Agreement or any other Loan Document without the consent of the Lenders in order
to correct, amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or other manifest error in any Loan Document.

 

Section 12.03                      Expenses, Indemnity; Damage Waiver.

 

(a)                                 The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including, without limitation, the reasonable fees, charges and disbursements of
counsel and other outside consultants for the Administrative Agent, the
reasonable travel, photocopy, mailing, courier, telephone and other similar
expenses and, in connection with the syndication of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery and
administration (both before and after the execution hereof and including advice
of counsel to the Administrative Agent as to the rights and duties of the
Administrative Agent and the Lenders with respect thereto) of this Agreement and
the other Loan Documents and any amendments, modifications or waivers of or
consents related to the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
out-of-pocket costs, expenses, Taxes, assessments and other charges incurred by
any Agent or any Lender in connection with any filing, registration, recording
or perfection of any security interest contemplated by this Agreement or any
Security Instrument or any other document referred to therein, (iii) all
reasonable out-of-pocket expenses incurred by each Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit
issued by such Issuing Bank or any demand for payment thereunder, (iv) all
out-of-pocket expenses incurred by any Agent, any Issuing Bank or any Lender,
including the fees, charges and disbursements of any counsel for any Agent, any
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement or any other Loan Document,
including its rights under this Section 12.03, or in connection with the Loans
made or Letters of Credit issued hereunder, including, without limitation, all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b)                                 THE BORROWER SHALL INDEMNIFY EACH AGENT, THE
ARRANGER, EACH ISSUING BANK AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF
THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST,
AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES,
LIABILITIES AND RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS
OF ANY

 

96

--------------------------------------------------------------------------------


 

COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE
ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (i) THE EXECUTION OR
DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO
OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF THEIR RESPECTIVE OBLIGATIONS
HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR BY ANY OTHER LOAN DOCUMENT, (ii) THE FAILURE OF THE BORROWER OR ANY OF
ITS SUBSIDIARIES TO COMPLY WITH THE TERMS OF ANY LOAN DOCUMENT, INCLUDING THIS
AGREEMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT, (iii) ANY INACCURACY OF ANY
REPRESENTATION OR ANY BREACH OF ANY WARRANTY OR COVENANT OF THE BORROWER OR ANY
GUARANTOR SET FORTH IN ANY OF THE LOAN DOCUMENTS OR ANY INSTRUMENTS, DOCUMENTS
OR CERTIFICATIONS DELIVERED IN CONNECTION THEREWITH, (iv) ANY LOAN OR LETTER OF
CREDIT OR THE USE OF THE PROCEEDS THEREFROM, INCLUDING, WITHOUT LIMITATION,
(A) ANY REFUSAL BY ANY ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER
OF CREDIT ISSUED BY SUCH ISSUING BANK IF THE DOCUMENTS PRESENTED IN CONNECTION
WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT,
OR (B) THE PAYMENT OF A DRAWING UNDER ANY LETTER OF CREDIT NOTWITHSTANDING THE
NON-COMPLIANCE, NON-DELIVERY OR OTHER IMPROPER PRESENTATION OF THE DOCUMENTS
PRESENTED IN CONNECTION THEREWITH, (v) ANY OTHER ASPECT OF THE LOAN DOCUMENTS,
(vi) THE OPERATIONS OF THE BUSINESS OF THE BORROWER AND ITS SUBSIDIARIES BY THE
BORROWER AND ITS SUBSIDIARIES, (vii) ANY ASSERTION THAT THE LENDERS WERE NOT
ENTITLED TO RECEIVE THE PROCEEDS RECEIVED PURSUANT TO THE SECURITY INSTRUMENTS,
(viii) ANY ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR ITS SUBSIDIARIES OR
ANY OF THEIR PROPERTIES, INCLUDING WITHOUT LIMITATION, THE PRESENCE, GENERATION,
STORAGE, RELEASE, THREATENED RELEASE, USE, TRANSPORT, DISPOSAL, ARRANGEMENT OF
DISPOSAL OR TREATMENT OF OIL, OIL AND GAS WASTES, SOLID WASTES OR HAZARDOUS
SUBSTANCES ON ANY OF THEIR PROPERTIES, (ix) THE BREACH OR NON-COMPLIANCE BY THE
BORROWER OR ANY OF ITS SUBSIDIARIES WITH ANY ENVIRONMENTAL LAW APPLICABLE TO THE
BORROWER OR ANY OF ITS SUBSIDIARIES, (x) THE PAST OWNERSHIP BY THE BORROWER OR
ANY OF ITS SUBSIDIARIES OF ANY OF THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF
THEIR PROPERTIES WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD
RESULT IN PRESENT LIABILITY, (xi) THE PRESENCE, USE, RELEASE, STORAGE,
TREATMENT, DISPOSAL, GENERATION, THREATENED RELEASE, TRANSPORT, ARRANGEMENT FOR
TRANSPORT OR ARRANGEMENT FOR DISPOSAL OF OIL, OIL AND GAS WASTES, SOLID WASTES
OR HAZARDOUS SUBSTANCES ON OR AT ANY OF THE PROPERTIES OWNED OR OPERATED BY THE
BORROWER OR ANY OF ITS SUBSIDIARIES OR ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE
OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER
OR ANY OF ITS SUBSIDIARIES, (xii) ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY
TO

 

97

--------------------------------------------------------------------------------


 

THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR (xiii) ANY OTHER ENVIRONMENTAL,
HEALTH OR SAFETY CONDITION IN CONNECTION WITH THE LOAN DOCUMENTS, OR (xiv) ANY
ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO
ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO, AND SUCH INDEMNITY
SHALL EXTEND TO EACH INDEMNITEE NOTWITHSTANDING THE SOLE OR CONCURRENT
NEGLIGENCE OF EVERY KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE,
WHETHER AN AFFIRMATIVE ACT OR AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL
TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF
ONE OR MORE OF THE INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT
FAULT ON ANY ONE OR MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL
NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.

 

(c)                                  To the extent that the Borrower fails to
pay any amount required to be paid by it to any Agent, the Arranger or any
Issuing Bank under Section 12.03(a) or (b), each Lender severally agrees to pay
to such Agent, the Arranger or such Issuing Bank, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against such Agent, the Arranger or such Issuing Bank in its capacity as such.

 

(d)                                 To the extent permitted by applicable law,
the Borrower shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

 

(e)                                  All amounts due under this Section 12.03
shall be payable within ten (10) Business Days of written demand therefor.

 

Section 12.04                      Successors and Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any Letter of Credit), except that (i)  the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void), (ii) no
Lender may assign or otherwise transfer its rights or obligations hereunder
except in accordance with this Section 12.04 and (iii)

 

98

--------------------------------------------------------------------------------


 

no Lender may assign to the Borrower, an Affiliate of the Borrower, a Defaulting
Lender or an Affiliate of a Defaulting Lender all or any portion of such
Lender’s rights and obligations under this Agreement or all or any portion of
its Commitments or the Loans owing to it hereunder.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in Section 12.04(c)) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, each Issuing Bank and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

 

(b)                                 (i)  Subject to the conditions set forth in
Section 12.04(b)(ii), any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:

 

(A)                               the Borrower, provided that no consent of the
Borrower shall be required if such assignment is to a Lender or an Affiliate of
a Lender or, if an Event of Default has occurred and is continuing, is to any
other assignee; and

 

(B)                               the Administrative Agent, provided that no
consent of the Administrative Agent shall be required for an assignment to an
assignee that is a Lender or any Affiliate of a Lender, immediately prior to
giving effect to such assignment.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender or an Affiliate of a Lender or an assignment of the entire remaining
amount of the assigning Lender’s Commitment, the amount of the Commitment of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

 

(B)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement;

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; and

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire.

 

99

--------------------------------------------------------------------------------


 

(iii)                               Subject to Section 12.04(b)(iv) and the
acceptance and recording thereof, from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 5.01, Section 5.02, Section 5.03 and Section 12.03).  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 12.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 12.04(c).

 

(iv)                              The Administrative Agent, acting for this
purpose as an agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Maximum Credit
Amount of, and principal amount of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent, each Issuing Bank and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.  In connection with any changes to the Register, if
necessary, the Administrative Agent will reflect the revisions on Annex I and
forward a copy of such revised Annex I to the Borrower, each Issuing Bank and
each Lender.

 

(v)                                 Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in Section 12.04(b) and any written consent to such assignment required by
Section 12.04(b), the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this Section 12.04(b).

 

(c)                                  (i)  Any Lender may, without the consent of
the Borrower the Administrative Agent or any Issuing Bank, sell participations
to one or more banks or other entities (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrower, the Administrative Agent,
each Issuing Bank and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to

 

100

--------------------------------------------------------------------------------


 

which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the proviso to Section 12.02 that affects such Participant.  In
addition such agreement must provide that the Participant be bound by the
provisions of Section 12.03.  Subject to Section 12.04(c)(ii) the Borrower
agrees that each Participant shall be entitled to the benefits of Section 5.01,
Section 5.02 and Section 5.03 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 12.04(b) (subject to the
requirements and limitations therein, including the requirements under
Section 5.03(e) (it being understood that the documentation required under
Section 5.03(e) shall be delivered to the participating Lender)).  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 12.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 4.01(c) as though it were a Lender.

 

(ii)                                  A Participant shall not be entitled to
receive any greater payment under Section 5.01 or Section 5.03 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 5.03 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 5.03(e) as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”). Any such
Participant Register shall be available for inspection by the Administrative
Agent at any reasonable time and from time to time upon reasonable prior notice;
provided that the applicable Lender shall have no obligation to show such
Participant Register to the Borrower except to the extent such disclosure is
necessary to establish that such Loan, commitment, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the Treasury
regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.

 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank having jurisdiction
over such Lender, and this Section 12.04(d) shall not apply to any such pledge
or assignment of a security interest; provided that no such pledge or assignment
of a security interest shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

Section 12.05                      Survival; Revival; Reinstatement.

 

101

--------------------------------------------------------------------------------


 

(a)                                 All covenants, agreements, representations
and warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of this Agreement
and the making of any Loans and issuance of any Letters of Credit, regardless of
any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent, any other Agent, any Issuing Bank
or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated.  The provisions of
Section 5.01, Section 5.02, Section 5.03 and Section 12.03 and ARTICLE XI shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement, any other Loan Document or any provision hereof or thereof.

 

(b)                                 To the extent that any payments on the
Indebtedness or proceeds of any collateral are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, debtor in possession, receiver or other Person under any bankruptcy
law, common law or equitable cause, then to such extent, the Indebtedness so
satisfied shall be revived and continue as if such payment or proceeds had not
been received and the Administrative Agent’s and the Lenders’ Liens, security
interests, rights, powers and remedies under this Agreement and each Loan
Document shall continue in full force and effect.  In such event, each Loan
Document shall be automatically reinstated and the Borrower shall take such
action as may be reasonably requested by the Administrative Agent and the
Lenders to effect such reinstatement.

 

Section 12.06                      Counterparts; Integration; Effectiveness.

 

(a)                                 This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.

 

(b)                                 This Agreement, the other Loan Documents and
any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and thereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof and thereof.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

(c)                                  Except as provided in Section 6.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of

 

102

--------------------------------------------------------------------------------


 

each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

Section 12.07                      Severability.  Any provision of this
Agreement or any other Loan Document held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof or thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

Section 12.08                      Right of Setoff.  If an Event of Default
shall have occurred and be continuing, each Lender and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations (of
whatsoever kind, including, without limitations obligations under Swap
Agreements) at any time owing by such Lender or Affiliate to or for the credit
or the account of the Borrower or any of its Subsidiaries against any of and all
the obligations of the Borrower or any of its Subsidiaries owed to such Lender
now or hereafter existing under this Agreement or any other Loan Document,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or any other Loan Document and although such obligations may be
unmatured.  The rights of each Lender under this Section 12.08 are in addition
to other rights and remedies (including other rights of setoff) which such
Lender or its Affiliates may have.

 

Section 12.09                      GOVERNING LAW; JURISDICTION; CONSENT TO
SERVICE OF PROCESS.

 

(a)                                 THIS AGREEMENT AND THE NOTES SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS
EXCEPT TO THE EXTENT THAT UNITED STATES FEDERAL LAW PERMITS ANY LENDER TO
CONTRACT FOR, CHARGE, RECEIVE, RESERVE OR TAKE INTEREST AT THE RATE ALLOWED BY
THE LAWS OF THE STATE WHERE SUCH LENDER IS LOCATED.  CHAPTER 346 OF THE TEXAS
FINANCE CODE (WHICH REGULATES CERTAIN REVOLVING CREDIT LOAN ACCOUNTS AND
REVOLVING TRI-PARTY ACCOUNTS) SHALL NOT APPLY TO THIS AGREEMENT OR THE NOTES.

 

(b)                                 ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THE LOAN DOCUMENTS SHALL BE BROUGHT IN THE COURTS OF THE STATE OF TEXAS OR OF
THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON
DIVISION, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HEREBY
ACCEPTS FOR ITSELF AND (TO THE EXTENT PERMITTED BY LAW) IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT
LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF
FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER

 

103

--------------------------------------------------------------------------------


 

HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE
JURISDICTIONS.  THIS SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE AND DOES NOT
PRECLUDE A PARTY FROM OBTAINING JURISDICTION OVER ANOTHER PARTY IN ANY COURT
OTHERWISE HAVING JURISDICTION.

 

(c)                                  EACH PARTY IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO IT AT THE ADDRESS SPECIFIED IN SECTION 12.01 OR SUCH OTHER
ADDRESS AS IS SPECIFIED PURSUANT TO SECTION 12.01 (OR ITS ASSIGNMENT AND
ASSUMPTION), SUCH SERVICE TO BECOME EFFECTIVE THIRTY (30) DAYS AFTER SUCH
MAILING.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF A PARTY OR ANY HOLDER OF A
NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANOTHER PARTY IN ANY OTHER
JURISDICTION.

 

(d)                                 EACH PARTY HEREBY (i) IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN; (ii) CERTIFIES THAT NO PARTY HERETO
NOR ANY REPRESENTATIVE OR AGENT OF COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (iii) ACKNOWLEDGES THAT
IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 12.09.

 

Section 12.10                      Headings.  Article and Section headings and
the Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.

 

Section 12.11                      Confidentiality.  The Administrative Agent,
each other Agent, each Issuing Bank and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement
or any other Loan Document, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 12.11, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,

 

104

--------------------------------------------------------------------------------


 

any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any Swap Agreement relating to the
Borrower and their obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section 12.11 or (ii) becomes available to the
Administrative Agent, any other Agent, any Issuing Bank or any Lender on a
nonconfidential basis from a source other than the Borrower.  For the purposes
of this Section 12.11, “Information” means all information received from the
Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries and their businesses, other than any such information that is
available to the Administrative Agent, any other Agent, any Issuing Bank or any
Lender on a nonconfidential basis prior to disclosure by the Borrower or any of
its Subsidiaries; provided that, in the case of information received from the
Borrower, or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section 12.11
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Section 12.12                      Interest Rate Limitation.  It is the
intention of the parties hereto that each Lender shall conform strictly to usury
laws applicable to it.  Accordingly, if the transactions contemplated hereby
would be usurious as to any Lender under laws applicable to it (including the
laws of the United States of America and the State of Texas or any other
jurisdiction whose laws may be mandatorily applicable to such Lender
notwithstanding the other provisions of this Agreement), then, in that event,
notwithstanding anything to the contrary in any of the Loan Documents or any
agreement entered into in connection with or as security for the Notes, it is
agreed as follows:  (a) the aggregate of all consideration which constitutes
interest under law applicable to any Lender that is contracted for, taken,
reserved, charged or received by such Lender under any of the Loan Documents or
agreements or otherwise in connection with the Notes shall under no
circumstances exceed the maximum amount allowed by such applicable law, and any
excess shall be canceled automatically and if theretofore paid shall be credited
by such Lender on the principal amount of the Indebtedness (or, to the extent
that the principal amount of the Indebtedness shall have been or would thereby
be paid in full, refunded by such Lender to the Borrower); and (b) in the event
that the maturity of the Notes is accelerated by reason of an election of the
holder thereof resulting from any Event of Default under this Agreement or
otherwise, or in the event of any required or permitted prepayment, then such
consideration that constitutes interest under law applicable to any Lender may
never include more than the maximum amount allowed by such applicable law, and
excess interest, if any, provided for in this Agreement or otherwise shall be
canceled automatically by such Lender as of the date of such acceleration or
prepayment and, if theretofore paid, shall be credited by such Lender on the
principal amount of the Indebtedness (or, to the extent that the principal
amount of the Indebtedness shall have been or would thereby be paid in full,
refunded by such Lender to the Borrower).  All sums paid or agreed to be paid to
any Lender for the use, forbearance or detention of sums due hereunder shall, to
the extent permitted by law applicable to such Lender, be amortized, prorated,
allocated and spread throughout the stated term of the Loans evidenced by the
Notes until payment in full so that the rate or amount of interest on account of
any Loans hereunder does not exceed the maximum amount allowed by such
applicable law.  If at any time and from time to time (i) the amount of interest
payable to any Lender on any date shall be computed at the Highest Lawful Rate
applicable to such Lender pursuant to this Section 12.12

 

105

--------------------------------------------------------------------------------


 

and (ii) in respect of any subsequent interest computation period the amount of
interest otherwise payable to such Lender would be less than the amount of
interest payable to such Lender computed at the Highest Lawful Rate applicable
to such Lender, then the amount of interest payable to such Lender in respect of
such subsequent interest computation period shall continue to be computed at the
Highest Lawful Rate applicable to such Lender until the total amount of interest
payable to such Lender shall equal the total amount of interest which would have
been payable to such Lender if the total amount of interest had been computed
without giving effect to this Section 12.12.  To the extent that Chapter 303 of
the Texas Finance Code is relevant for the purpose of determining the Highest
Lawful Rate applicable to a Lender, such Lender elects to determine the
applicable rate ceiling under such Chapter by the weekly ceiling from time to
time in effect.  Chapter 346 of the Texas Finance Code does not apply to the
Borrower’s obligations hereunder.

 

Section 12.13                      EXCULPATION PROVISIONS.  EACH OF THE PARTIES
HERETO SPECIFICALLY AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF
THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT
READ THIS AGREEMENT AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF
THE TERMS, CONDITIONS AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN
REPRESENTED BY INDEPENDENT LEGAL COUNSEL OF ITS CHOICE THROUGHOUT THE
NEGOTIATIONS PRECEDING ITS EXECUTION OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS ATTORNEY IN ENTERING INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT IT RECOGNIZES THAT CERTAIN OF
THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS RESULT IN ONE PARTY
ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF THE TRANSACTION AND RELIEVING
THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH LIABILITY.  EACH PARTY HERETO
AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF
ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ON THE
BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT THE
PROVISION IS NOT “CONSPICUOUS.”

 

Section 12.14                      Collateral Matters; Swap Agreements.  The
benefit of the Security Instruments and of the provisions of this Agreement
relating to any collateral securing the Indebtedness shall also extend to and be
available to Secured Swap Parties and Secured Cash Management Providers, in each
case on a pro rata basis in respect of Secured Swap Obligations and Secured Cash
Management Obligations.  In addition, it is understood and agreed that the
benefit of the Security Instruments and the provisions of this Agreement
relating to any collateral securing the Indebtedness shall also extend to and be
available to such Lenders or their Affiliates as provided herein and in the
Security Instruments notwithstanding that any such Lender (as defined in the
Existing Credit Agreement) is not a Lender hereunder.  Except as set forth in
Section 12.02(b), no Secured Swap Party that is no longer a Lender (or and
Affiliate of a Lender) nor any Secured Cash Management Provider shall have any
voting rights under any Loan Document as a result of the existence of Secured
Swap Obligations or Secured Cash Management Obligations.

 

106

--------------------------------------------------------------------------------


 

Section 12.15                      No Third Party Beneficiaries.  This
Agreement, the other Loan Documents, and the agreement of the Lenders to make
Loans and the Issuing Bank to issue, amend, renew or extend Letters of Credit
hereunder are solely for the benefit of the Borrower, and no other Person
(including, without limitation, any Subsidiary of the Borrower, any obligor,
contractor, subcontractor, supplier or materialsman) shall have any rights,
claims, remedies or privileges hereunder or under any other Loan Document
against the Administrative Agent, the other Agents, the Issuing Bank or any
Lender for any reason whatsoever.  There are no third party beneficiaries other
than to the extent contemplated by the last sentence of Section 12.04(a).

 

Section 12.16                      USA Patriot Act Notice.  Each Lender hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower and the Guarantors, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower and the Guarantors in accordance with the Act.

 

Section 12.17                      Non-Fiduciary Status.  The arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Arranger, and the Lenders are arm’s-length commercial transactions between
the Borrower, and its Affiliates, on the one hand, and the Administrative Agent,
the Arranger, and the Lenders, on the other hand.  The Borrower has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate.  The Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; the Administrative Agent, the Arranger and each
Lender is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower or any of its
Affiliates, or any other Person and neither the Administrative Agent, the
Arranger nor any Lender has any obligation to the Borrower, or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents.  The
Administrative Agent, the Arranger and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, and its Affiliates, and none
of the Administrative Agent, the Arranger, or any Lender has any obligation to
disclose any of such interests to the Borrower or its Affiliates.  To the
fullest extent permitted by law, the Borrower hereby waives and releases any
claims that it may have against the Administrative Agent, the Arranger or any
Lender with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.

 

Section 12.18                      Flood Insurance Provisions.  Notwithstanding
any provision in this Agreement or any other Loan Document to the contrary, in
no event is any Building (as defined in the applicable Flood Insurance
Regulation) or Manufactured (Mobile) Home (as defined in the applicable Flood
Insurance Regulation) included in the definition of “Mortgaged Property” and no
Building or Manufactured (Mobile) Home is hereby encumbered by this Agreement or
any other Loan Document. As used herein, “Flood Insurance Regulations” means
(a) the National Flood Insurance Act of 1968 as now or hereafter in effect or
any successor statute thereto, (b) the Flood Disaster Protection Act of 1973 as
now or hereafter in effect or any successor statute thereto, (c) the National
Flood Insurance Reform Act of 1994 (amending 42 USC 4001, et seq.),

 

107

--------------------------------------------------------------------------------


 

as the same may be amended or recodified from time to time and (d) the Flood
Insurance Reform Act of 2004 and any regulations promulgated thereunder.

 

Section 12.19                      General Partner Liability.  The Lenders agree
for themselves and their respective successors and assigns, including any
subsequent holder of any Note, no claim arising against the Borrower under any
Loan Document shall be asserted against Legacy Reserves GP, LLC (or any member,
manager, officer, director, partner, employee, or agent of Legacy Reserves GP,
LLC) and no judgment, order or execution entered in any suit, action or
proceeding, whether legal or equitable, on this Agreement, such Note or any of
the other Loan Documents shall be obtained or enforced against Legacy Reserves
GP, LLC or its assets for the purpose of obtaining satisfaction and payment of
such Note, the Indebtedness evidenced thereby or any claims arising thereunder
or under this Agreement or any other Loan Document, any right to proceed against
Legacy Reserves GP, LLC (or any member, manager, officer, director, partner,
employee, or agent of Legacy Reserves GP, LLC) individually or its assets being
hereby expressly waived, renounced and remitted by the Lenders for themselves
and their respective successors and assigns.  Nothing in this Section 12.19,
however, shall be construed so as to prevent the Administrative Agent, any
Lender or any other holder of any Note from commencing any action, suit or
proceeding with respect to or causing legal papers to be served upon Legacy
Reserves GP, LLC for the purpose of (i) obtaining jurisdiction over the
Borrower; or (ii) obtaining judgment, order or execution against Legacy Reserves
GP, LLC arising out of any fraud or intentional misrepresentation by Legacy
Reserves GP, LLC in connection with the Loan Documents or of recovery of moneys
received by Legacy Reserves GP, LLC in violation of the terms of this Agreement.

 

Section 12.20                      Amendment and Restatement of Existing Credit
Agreement.  On the Effective Date, the Existing Credit Agreement shall be
amended and restated in its entirety as set forth herein.  This Agreement and
any Notes issued hereunder have been given in renewal, extension, rearrangement
and increase, and not in extinguishment of the obligations under the Existing
Credit Agreement and the notes and other documents related thereto.  This
Agreement does not constitute a novation of the obligations and liabilities
under the Existing Credit Agreement or evidence repayment of any such
obligations and liabilities.  All Liens, deeds of trust, mortgages, assignments
and security interests securing the Existing Credit Agreement and the
obligations relating thereto are hereby ratified, confirmed, renewed, extended,
brought forward and rearranged as security for the Indebtedness.  None of the
Liens and security interests created pursuant to the Existing Credit Agreement
are released.  The substantive rights and obligations of the parties hereto
shall be governed by this Agreement, rather than the Existing Credit Agreement. 
Without limitation of any of the foregoing, (a) this Agreement shall not in any
way release or impair the rights, duties, Indebtedness (as defined in the
Existing Credit Agreement) or Liens (as defined in the Existing Credit
Agreement) created pursuant to the Existing Credit Agreement or any other Loan
Document (as defined in the Existing Credit Agreement) or affect the relative
priorities thereof, in each case to the extent in force and effect thereunder as
of the Effective Date and except as modified hereby or by documents, instruments
and agreements executed and delivered in connection herewith, and all of such
rights, duties, Indebtedness and Liens are assumed, ratified and affirmed by the
Borrower and the Guarantors; (b) all indemnification obligations of the Borrower
and the Guarantors under the Existing Credit Agreement and any other Loan
Documents (as defined in the Existing Credit Agreement) shall survive the
execution and delivery of this Agreement and shall continue in full force and
effect

 

108

--------------------------------------------------------------------------------


 

for the benefit of the Lenders, the Agents, the Issuing Bank, the Arranger, and
any other Person indemnified under the Existing Credit Agreement or any other
Loan Document (as defined in the Existing Credit Agreement) at any time prior to
the Effective Date; (c) the Indebtedness incurred under the Existing Credit
Agreement shall, to the extent outstanding on the Effective Date, continue
outstanding under this Agreement and shall not be deemed to be paid, released,
discharged or otherwise satisfied by the execution of this Agreement, and this
Agreement shall not constitute a refinancing, substitution or novation of such
Indebtedness or any of the other rights, duties and obligations of the parties
hereunder, and the term “Indebtedness” or similar terms as such terms are used
in the Loan Documents shall include the Indebtedness as increased, amended and
restated under this Agreement; (d) the execution, delivery and effectiveness of
this Agreement shall not operate as a waiver of any right, power or remedy of
the Lenders or the Administrative Agent or the Issuing Bank (as defined therein)
under the Existing Credit Agreement, nor constitute a waiver of any covenant,
agreement, default or obligation under the Existing Credit Agreement, except to
the extent that any such covenant, agreement, default or obligation is no longer
set forth herein or is modified hereby; (e) any and all references to the
Existing Credit Agreement in any Security Instrument or other Loan Document
shall, without further action of the parties, be deemed a reference to the
Existing Credit Agreement, as amended and restated by this Agreement, and as
this Agreement shall be further amended, restated, supplemented or otherwise
modified from time to time, and any and all references to the Security
Instruments or Loan Documents in any such Security Instruments or any other Loan
Documents shall be deemed a reference to the Security Instruments or Loan
Documents under the Existing Credit Agreement, as amended and restated by this
Agreement, and as this Agreement shall be further amended, restated,
supplemented or otherwise modified from time to time; (f) the Liens granted
pursuant to the Security Instruments to which the Borrower or any Guarantor is a
party shall continue without any diminution thereof and shall remain in full
force and effect on and after the Effective Date; (g) the Existing Credit
Agreement shall continue to evidence the representations and warranties made by
the Borrower prior to the Effective Date;  and (h) the Existing Credit Agreement
shall continue to evidence any action or omission performed or required to be
performed pursuant to the Existing Credit Agreement prior to the Effective Date
(including any failure, prior to the Effective Date, to comply with the
covenants contained in the Existing Credit Agreement).  The amendments and
restatements set forth herein shall not cure any breach thereof or any “Default”
or “Event of Default” under and as defined in the Existing Credit Agreement
existing prior to the Effective Date.

 

[SIGNATURES BEGIN NEXT PAGE]

 

109

--------------------------------------------------------------------------------


 

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

BORROWER:

 

LEGACY RESERVES LP

 

 

 

 

 

By:

Legacy Reserves GP, LLC,

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ James Daniel Westcott

 

 

 

James Daniel Westcott

 

 

 

Executive Vice President and Chief Financial Officer

 

Signature Page

Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Edward Pak

 

 

 

Name: Edward Pak

 

 

 

Title: Director

 

Signature Page

Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

SYNDICATION AGENT:

 

COMPASS BANK, as Syndication Agent

 

 

 

 

 

 

 

 

 

 

By:

/s/ James Neblett

 

 

 

James Neblett

 

 

 

Vice President

 

Signature Page

Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

LENDERS:

 

COMPASS BANK

 

 

 

 

 

 

 

 

 

 

By:

/s/ James Neblett

 

 

 

James Neblett

 

 

 

Vice President

 

Signature Page

Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

UBS AG, STAMFORD BRANCH

 

 

 

 

 

 

 

 

 

 

By:

/s/ Lana Gifas

 

 

 

Name: Lana Gifas

 

 

 

Title: Director

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kenneth Chin

 

 

 

Name: Kenneth Chin

 

 

 

Title: Director

 

Signature Page

Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Nicholas T. Hanford

 

 

 

Name: Nicholas T. Hanford

 

 

 

Title: Vice President

 

Signature Page

Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Joseph Scott

 

 

 

Name: Joseph Scott

 

 

 

Title: Director

 

Signature Page

Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA

 

 

 

 

 

By:

/s/ Mark Lumpkin, Jr

 

 

Name:

Mark Lumpkin, Jr

 

 

Title:

Authorized Signatory

 

Signature Page
Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA

 

 

 

 

 

By:

/s/ Terry Donovan

 

 

Name:

Terry Donovan

 

 

Title:

Managing Director

 

Signature Page
Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ John Dravenstott

 

 

Name:

John Dravenstott

 

 

Title:

Vice President

 

Signature Page
Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

UNION BANK, N.A.

 

 

 

 

 

By:

/s/ Lara Sorokolit

 

 

Name:

Lara Sorokolit

 

 

Title:

Vice President

 

Signature Page
Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

 

 

 

By:

/s/ David Morris

 

 

Name:

David Morris

 

 

Title:

Authorized Officer

 

Signature Page
Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BMO HARRIS FINANCING, INC.

 

 

 

 

 

By:

/s/ Gumaro Tijerina

 

 

Name:

Gumaro Tijerina

 

 

Title:

Managing Director

 

Signature Page
Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC

 

 

 

 

 

By:

/s/ Alicia Borys

 

 

Name:

Alicia Borys

 

 

Title:

Vice President

 

Signature Page
Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

 

 

 

 

 

By:

/s/ Michael D. Willis

 

 

Name:

Michael D. Willis

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

By:

/s/ Sharada Manne

 

 

Name:

Sharada Manne

 

 

Title:

Managing Director

 

Signature Page
Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.

 

 

 

 

 

 

 

 

 

By:

/s/ Eamon Baqui

 

 

Name:

Eamon Baqui

 

 

Title:

Vice President

 

Signature Page
Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SOCIETE GENERALE

 

 

 

 

 

By:

/s/ Anson Williams

 

 

Name:

Anson Williams

 

 

Title:

Director

 

Signature Page
Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING & TRUST COMPANY

 

 

 

 

 

By:

/s/ Ryan K. Michael

 

 

Name:

Ryan K. Michael

 

 

Title:

Senior Vice President

 

Signature Page
Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WEST TEXAS NATIONAL BANK

 

 

 

 

 

By:

/s/ Chris L. Whigham

 

 

Name:

Chris L. Whigham

 

 

Title:

Senior Vice President

 

Signature Page
Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SANTANDER BANK, N.A.

 

 

 

 

 

By:

/s/ Aidan Lanigan

 

 

Name:

Aidan Lanigan

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

By:

/s/ Puiki Lok

 

 

Name:

Puiki Lok

 

 

Title:

Vice President

 

Signature Page
Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

TEXAS CAPITAL BANK, N.A.

 

 

 

 

 

By:

/s/ Frank K. Stowers

 

 

Name:

Frank K. Stowers

 

 

Title:

Senior Vice President

 

Signature Page
Third Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

ANNEX I
LIST OF MAXIMUM CREDIT AMOUNTS

 

Aggregate Maximum Credit Amounts

 

Name of Lender

 

Applicable Percentage

 

Maximum Credit Amount

 

Wells Fargo Bank, National Association

 

11.250000000000

%

$

168,750,000.00

 

Compass Bank

 

7.875000000000

%

$

118,125,000.00

 

UBS AG, Stamford Branch

 

7.875000000000

%

$

118,125,000.00

 

U.S. Bank National Association

 

7.875000000000

%

$

118,125,000.00

 

Bank of America, N.A.

 

7.875000000000

%

$

118,125,000.00

 

Royal Bank of Canada

 

7.875000000000

%

$

118,125,000.00

 

The Bank of Nova Scotia

 

5.375000000000

%

$

80,625,000.00

 

KeyBank National Association

 

5.375000000000

%

$

80,625,000.00

 

Union Bank, N.A.

 

5.375000000000

%

$

80,625,000.00

 

JPMorgan Chase Bank, N.A.

 

5.375000000000

%

$

80,625,000.00

 

BMO Harris Financing, Inc.

 

4.625000000000

%

$

69,375,000.00

 

Barclays Bank PLC

 

4.625000000000

%

$

69,375,000.00

 

Credit Agricole Corporate and Investment Bank

 

4.250000000000

%

$

63,750,000.00

 

Citibank, N.A.

 

4.250000000000

%

$

63,750,000.00

 

Societe Generale

 

3.218750000000

%

$

48,281,250.00

 

Branch Banking & Trust Company

 

2.125000000000

%

$

31,875,000.00

 

West Texas National Bank

 

1.656250000000

%

$

24,843,750.00

 

Santander Bank, N.A.

 

1.656250000000

%

$

24,843,750.00

 

Texas Capital Bank, N.A.

 

1.468750000000

%

$

22,031,250.00

 

TOTAL

 

100.0000000

%

$

1,500,000,000.00

 

 

Annex I - 1

--------------------------------------------------------------------------------


 

EXHIBIT A
[FORM OF] NOTE

 

$[       ]

[       ], 201[     ]

 

FOR VALUE RECEIVED, Legacy Reserves LP, a Delaware limited partnership (the
“Borrower”), hereby promises to pay to [          ] (the “Lender”), at the
principal office of Wells Fargo Bank, National Association, as administrative
agent (the “Administrative Agent”), the principal sum of [          ] Dollars
($[          ]) (or such lesser amount as shall equal the aggregate unpaid
principal amount of the Loans made by the Lender to the Borrower under the
Credit Agreement, as hereinafter defined), in lawful money of the United States
of America and in immediately available funds, on the dates and in the principal
amounts provided in the Credit Agreement, and to pay interest on the unpaid
principal amount of each such Loan, at such office, in like money and funds, for
the period commencing on the date of such Loan until such Loan shall be paid in
full, at the rates per annum and on the dates provided in the Credit Agreement.

 

The date, amount, Type, interest rate, Interest Period and maturity of each Loan
made by the Lender to the Borrower, and each payment made on account of the
principal thereof, shall be recorded by the Lender on its books and, prior to
any transfer of this Note, may be endorsed by the Lender on the schedules
attached hereto or any continuation thereof or on any separate record maintained
by the Lender.  Failure to make any such notation or to attach a schedule shall
not affect any Lender’s or the Borrower’s rights or obligations in respect of
such Loans or affect the validity of such transfer by any Lender of this Note.

 

This Note is one of the Notes referred to in the Third Amended and Restated
Credit Agreement dated as of April 1, 2014 among the Borrower, the
Administrative Agent, the other Agents, and the lenders signatory thereto
(including the Lender), and evidences Loans made by the Lender thereunder (such
Credit Agreement as the same may be amended, supplemented or restated from time
to time, the “Credit Agreement”) and replaces and supersedes any notes issued by
the Borrower to the Lender under the Existing Credit Agreement.  Capitalized
terms used in this Note have the respective meanings assigned to them in the
Credit Agreement.

 

This Note is issued pursuant to, and is subject to the terms and conditions set
forth in, the Credit Agreement and is entitled to the benefits provided for in
the Credit Agreement and the other Loan Documents.  The Credit Agreement
provides for the acceleration of the maturity of this Note upon the occurrence
of certain events, for prepayments of Loans upon the terms and conditions
specified therein and other provisions relevant to this Note.

 

Exhibit A - 1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF TEXAS.

 

 

LEGACY RESERVES LP

 

 

 

By:

Legacy Reserves GP, LLC,

 

 

its general partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit A - 2

--------------------------------------------------------------------------------


 

EXHIBIT B
[FORM OF]
COMPLIANCE CERTIFICATE

 

Each of the undersigned hereby certifies that he/she is the [          ] of
Legacy Reserves LP, a Delaware limited partnership (the “Borrower”), and that as
such he/she is authorized to execute this certificate on behalf of the
Borrower.  With reference to the Third Amended and Restated Credit Agreement
dated as of April 1, 2014 (together with all amendments, supplements or
restatements thereto being the “Agreement”) among the Borrower, WELLS FARGO
BANK, NATIONAL ASSOCIATION Paribas, as Administrative Agent, the other Agents,
and the lenders (the “Lenders”) which are or become a party thereto, and such
Lenders, each of the undersigned represents and warrants as follows (each
capitalized term used herein having the same meaning given to it in the
Agreement unless otherwise specified):

 

(a)                                 The representations and warranties of the
Borrower contained in ARTICLE VII of the Agreement and in the Loan Documents and
otherwise made in writing by or on behalf of the Borrower or any other Guarantor
pursuant to the Agreement and the Loan Documents were true and correct when
made, and are repeated at and as of the time of delivery hereof and are true and
correct in all material respects at and as of the time of delivery hereof,
except to the extent such representations and warranties are expressly limited
to an earlier date or the Majority Lenders have expressly consented in writing
to the contrary.

 

(b)                                 The Borrower has performed and complied with
all agreements and conditions contained in the Agreement and in the Loan
Documents required to be performed or complied with by it prior to or at the
time of delivery hereof [or specify default and describe].

 

(c)                                  Since December 31, 2013 no change has
occurred, either in any case or in the aggregate, in the condition, financial or
otherwise, of the Borrower or any of its Subsidiaries that could reasonably be
expected to have a Material Adverse Effect [or specify event].

 

(d)                                 There exists no Default or Event of Default
[or specify Default and describe].

 

(e)                                  Attached hereto is a list specifying each
Subsidiary and each E&P Subsidiary as of the date hereof.

 

(f)                                   Attached hereto are the detailed
computations necessary to determine whether the Borrower is in compliance with
Section 9.01 and Section 8.14 as of the end of the fiscal quarter ending
[          ].

 

EXECUTED AND DELIVERED this [          ] day of [          ].

 

 

LEGACY RESERVES LP

 

 

 

By:

Legacy Reserves GP, LLC,

 

 

its general partner

 

 

 

 

 

By:

 

 

Exhibit B - 1

--------------------------------------------------------------------------------


 

 

 

Name:

 

 

Title:

 

Exhibit B - 2

--------------------------------------------------------------------------------


 

EXHIBIT C
SECURITY INSTRUMENTS

 

1)                                     Third Amended and Restated Guaranty
Agreement dated as of April 1, 2014 among Legacy Reserves Operating LP, Legacy
Reserves Operating GP LLC, Legacy Reserves Services, Inc., and the
Administrative Agent

 

2)                                     Third Amended and Restated Pledge
Agreement dated as of April 1, 2014 among the Borrower, Legacy Reserves
Operating GP LLC, Legacy Reserves Operating LP, and the Administrative Agent
pledging limited partner interests in Legacy Reserves Operating LP, membership
interests in Legacy Reserves Operating GP LLC, general partner interests in
Legacy Reserves Operating LP, common stock of Legacy Reserves Services, Inc.

 

3)                                     Third Amended and Restated Pledge
Agreement UCC-3 Financing Statement Amendments, to be filed with the Delaware
Secretary of State:

 

(a)                                 Borrower

 

(b)                                 Legacy Reserves Operating GP LLC

 

(c)                                  Legacy Reserves Operating LP

 

4)                                     Amended and Restated Collateral Real
Estate Mortgage, Fixture Filing, Assignment of As-Extracted Collateral, Security
Agreement and Financing Statement (Montana), dated as of April 1, 2014 by Legacy
Reserves Operating LP for the benefit of Wells Fargo Bank, National Association,
as Administrative Agent

 

5)                                     UCC-1, to be filed with the Delaware
Secretary of State

 

6)                                     UCC-1, to be filed with the County Clerk
and Recorder of Blaine County, Montana

 

7)                                     Amended and Restated Deed of Trust,
Mortgage, Line of Credit Mortgage, Fixture Filing, Assignment of As-Extracted
Collateral, Security Agreement and Financing Statement (New Mexico), dated as of
April 1, 2014 by Legacy Reserves Operating LP in favor of Edward Pak, as
Trustee, for the benefit of Wells Fargo Bank, National Association, as Mortgagee
and Administrative Agent

 

8)                                     UCC-1, to be filed with the Delaware
Secretary of State

 

9)                                     Amended and Restated Mortgage-Collateral
Real Estate Mortgage, Fixture Filing, Assignment of As-Extracted Collateral,
Security Agreement and Financing Statement (North Dakota), dated as of April 1,
2014 by Legacy Reserves Operating LP for the benefit of Wells Fargo Bank,
National Association, as Administrative Agent

 

10)                              UCC-1, to be filed in County Recorder of
Billings County, North Dakota

 

Exhibit C - 1

--------------------------------------------------------------------------------


 

11)                              UCC-1, to be filed with the County Clerk and
Recorder of Golden Valley County, North Dakota

 

12)                              UCC-1, to be filed with the County Recorder of
McKenzie County, North Dakota

 

13)                              Amended and Restated Mortgage, Fixture Filing,
Assignment of As-Extracted Collateral, Security Agreement and Financing
Statement (Oklahoma), dated as of April 1, 2014 by Legacy Reserves Operating LP
for the benefit of Wells Fargo Bank, National Association, as Mortgagee and
Administrative Agent

 

14)                              UCC-1, to be filed with the Delaware Secretary
of State

 

15)                              Amended and Restated Deed of Trust, Fixture
Filing, Assignment of As-Extracted Collateral, Security Agreement and Financing
Statement (Texas), dated as of April 1, 2014 by Legacy Reserves Operating LP in
favor of Edward Pak, as Trustee, for the benefit of Wells Fargo Bank, National
Association, as Mortgagee and Administrative Agent

 

16)                              UCC-1, to be filed with the Delaware Secretary
of State

 

17)                              Amended and Restated Mortgage, Fixture Filing,
Assignment of As-Extracted Collateral, Security Agreement and Financing
Statement (Wyoming, in respect of original filed March 10, 2011), dated as of
April 1, 2014 by Legacy Reserves Operating LP for the benefit of Wells Fargo
Bank, National Association, as Mortgagee and Administrative Agent

 

18)                              UCC-1, to be filed with the Delaware Secretary
of State

 

19)                              Amended and Restated Mortgage, Fixture Filing,
Assignment of As-Extracted Collateral, Security Agreement and Financing
Statement (Wyoming, in respect of original filed September 28, 2012), dated as
of April 1, 2014 by Legacy Reserves Operating LP for the benefit of Wells Fargo
Bank, National Association, as Mortgagee and Administrative Agent

 

20)                              UCC-1, to be filed with the Delaware Secretary
of State

 

21)                              Fee Letter among Amended and Restated and the
Borrower dated April 1, 2014

 

Exhibit C - 2

--------------------------------------------------------------------------------


 

EXHIBIT D
[FORM OF] ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

The Assignor named on the reverse hereof hereby sells and assigns, without
recourse, to the Assignee named on the reverse hereof, and the Assignee hereby
purchases and assumes, without recourse, from the Assignor, effective as of the
Assignment Date set forth on the reverse hereof, the interests set forth on the
reverse hereof (the “Assigned Interest”) in the Assignor’s rights and
obligations under the Credit Agreement, including, without limitation, the
interests set forth on the reverse hereof in the Commitment of the Assignor on
the Assignment Date and Loans owing to the Assignor which are outstanding on the
Assignment Date, together with the participations in Letters of Credit and LC
Disbursements held by the Assignor on the Assignment Date, but excluding accrued
interest and fees to and excluding the Assignment Date.  The Assignee hereby
acknowledges receipt of a copy of the Credit Agreement.  From and after the
Assignment Date (i) the Assignee shall be a party to and be bound by the
provisions of the Credit Agreement and, to the extent of the Assigned Interest,
have the rights and obligations of a Lender thereunder and (ii) the Assignor
shall, to the extent of the Assigned Interest, relinquish its rights and be
released from its obligations under the Credit Agreement.

 

This Assignment and Assumption is being delivered to the Administrative Agent
together with (i) if the Assignee is a Foreign Lender, any documentation
required to be delivered by the Assignee pursuant to Section 5.03(e) of the
Credit Agreement, duly completed and executed by the Assignee, and (ii) if the
Assignee is not already a Lender under the Credit Agreement, an Administrative
Questionnaire in the form supplied by the Administrative Agent, duly completed
by the Assignee.  The [Assignee/Assignor] shall pay the fee payable to the
Administrative Agent pursuant to Section 12.04(b) of the Credit Agreement.

 

This Assignment and Assumption shall be governed by and construed in accordance
with the laws of the State of Texas.

 

Credit Agreement:

Third Amended and Restated Credit Agreement dated as of April 1, 2014, is among
Legacy Reserves LP, each of the Lenders from time to time party thereto, Wells
Fargo Bank, National Association as administrative agent for the Lenders, and
the other Agents party thereto

 

 

Legal Name of Assignor:

 

 

 

Legal Name of Assignee:

 

 

Exhibit D - 1

--------------------------------------------------------------------------------


 

Assignee’s Address for Notices:

 

Assignment Date:

 

Facility

Principal Amount Assigned

Percentage Assigned of Facility/Commitment (set forth, to at least 8 decimals,
as a percentage of the Facility and the aggregate Commitments of all Lenders
thereunder)

Commitment Assigned:

$

%

Loans:

 

 

 

The terms set forth above and on the reverse side hereof are hereby agreed to:

 

 

[Name of Assignor], as Assignor

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

[Name of Assignee], as Assignee

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

The undersigned hereby consent to the within assignment:

 

Legacy Reserves LP

Wells Fargo Bank, National Association,

 

as Administrative Agent

By: Legacy Reserves GP, LLC,

as General Partner

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Exhibit D-2

--------------------------------------------------------------------------------


 

LEGACY RESERVES LP
THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1                               Assignor.  The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.                            Assignee.  The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it satisfies the requirements, if any, specified in the
Credit Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 8.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (v) if it is a Foreign Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the

 

Third Amended and Restated Credit Agreement

Standard Terms and Conditions for Assignment and Assumption

 

1

--------------------------------------------------------------------------------


 

Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

 

3.                                      General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of Texas.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT E-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of April 1, 2014 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Legacy Reserves LP, a limited
partnership duly formed and existing under the laws of the State of Delaware
(the “Borrower”), Wells Fargo Bank, National Association, as administrative
agent for the Lenders (in such capacity, together with its successors in such
capacity, the “Administrative Agent”), Compass Bank, as syndication agent, and
UBS Securities LLC and U.S. Bank National Association, as co-documentation
agents, and each of the Lenders from time to time party thereto.

 

Pursuant to the provisions of Section 5.03(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Date:                           , 20[  ]

 

 

Exhibit E-1-1

--------------------------------------------------------------------------------


 

EXHIBIT E-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of April 1, 2014 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Legacy Reserves LP, a limited
partnership duly formed and existing under the laws of the State of Delaware
(the “Borrower”), Wells Fargo Bank, National Association, as administrative
agent for the Lenders (in such capacity, together with its successors in such
capacity, the “Administrative Agent”), Compass Bank, as syndication agent, and
UBS Securities LLC and U.S. Bank National Association, as co-documentation
agents, and each of the Lenders from time to time party thereto.

 

Pursuant to the provisions of Section 5.03(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Date:                           , 20[  ]

 

 

Exhibit E-2-1

--------------------------------------------------------------------------------


 

EXHIBIT E-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of April 1, 2014 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Legacy Reserves LP, a limited
partnership duly formed and existing under the laws of the State of Delaware
(the “Borrower”), Wells Fargo Bank, National Association, as administrative
agent for the Lenders (in such capacity, together with its successors in such
capacity, the “Administrative Agent”), Compass Bank, as syndication agent, and
UBS Securities LLC and U.S. Bank National Association, as co-documentation
agents, and each of the Lenders from time to time party thereto.

 

Pursuant to the provisions of Section 5.03(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Date:                           , 20[  ]

 

 

Exhibit E-3-1

--------------------------------------------------------------------------------


 

EXHIBIT E-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of April 1, 2014 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Legacy Reserves LP, a limited
partnership duly formed and existing under the laws of the State of Delaware
(the “Borrower”), Wells Fargo Bank, National Association, as administrative
agent for the Lenders (in such capacity, together with its successors in such
capacity, the “Administrative Agent”), Compass Bank, as syndication agent, and
UBS Securities LLC and U.S. Bank National Association, as co-documentation
agents, and each of the Lenders from time to time party thereto.

 

Pursuant to the provisions of Section 5.03(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Exhibit E-4-1

--------------------------------------------------------------------------------


 

 

Title:

 

Date:                         , 20[  ]

 

 

Exhibit E-4-2

--------------------------------------------------------------------------------


 

SCHEDULE 7.05
LITIGATION

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.14
SUBSIDIARIES

 

Subsidiaries of Legacy Reserves LP

 

Entity Name

 

Jurisdiction of
Organization

 

Location of Chief
Executive Offices

 

Organizational ID

Legacy Reserves Operating GP LLC

 

Delaware

 

303 W. Wall
Suite 1800
Midland, Texas 79701

 

4096662

Legacy Reserves Operating LP

 

Delaware

 

303 W. Wall
Suite 1800
Midland, Texas 79701

 

4096664

Legacy Reserves Services, Inc.

 

Texas

 

303 W. Wall
Suite 1800
Midland, Texas 79701

 

800619799

Legacy Reserves Finance Corporation

 

Delaware

 

303 W. Wall
Suite 1800
Midland, Texas 79701

 

4966456

 

Schedule 7.14 - 1

--------------------------------------------------------------------------------


 

SCHEDULE 7.15
LOCATION OF BUSINESSES

 

Legacy Reserves Operating LP, Legacy Reserves Operating GP LLC, Legacy Reserves
Services, Inc. and Legacy Reserves Finance Corporation

 

303 W. Wall, Suite 1800

Midland, Texas 79701

 

Schedule 7.15 - 1

--------------------------------------------------------------------------------


 

SCHEDULE 7.18
GAS IMBALANCES

 

There are no gas imbalances or prepayments that would require Legacy to deliver
2% or more of monthly hydrocarbon production without then receiving payment.

 

Schedule 7.18 - 1

--------------------------------------------------------------------------------


 

SCHEDULE 7.19
MARKETING CONTRACTS

 

None.

 

Schedule 7.19 - 1

--------------------------------------------------------------------------------


 

SCHEDULE 7.20
SWAP AGREEMENTS

 

See attached.

 

Schedule 7.20 - 1

--------------------------------------------------------------------------------